Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 1 of 218 PageID #: 16542
                                                                           1559


     1                       IN THE UNITED STATES DISTRICT COURT
                             IN AND FOR THE DISTRICT OF DELAWARE
     2
                                         - - -
     3    BRISTOL-MYERS SQUIBB COMPANY
          and PFIZER INC.,                     : CIVIL ACTION
     4                          Plaintiffs,    :
          v                                    :
     5                                         : (Consolidated)
          AUROBINDO PHARMA USA INC.,           :
     6                                         : NO. 17-374-LPS
                                Defendant.
     7                                   - - -

     8                                 Wilmington, Delaware
                                     Tuesday, November 12, 2019
     9                                Bench Trial - Volume H

   10                                          - - -

   11     BEFORE:          HONORABLE LEONARD P. STARK, Chief Judge

   12     APPEARANCES:                         - - -

   13                    FARNAN, LLP
                         BY: MICHAEL J. FARNAN, ESQ.
   14
                               and
   15
                         WILMER CUTLER PICKERING HALE and DORR, LLP
   16                    BY: AMY K. WIGMORE, ESQ., and
                              HEATHER M. PETRUZZI, ESQ.
   17                         (Washington, District of Columbia)

   18                          and

   19                    WILMER CUTLER PICKERING HALE and DORR, LLP
                         BY: WILLIAM F. LEE, ESQ.,
   20                         ANDREW J. DANFORD, ESQ.,
                              TIMOTHY A. COOK, ESQ.,
   21                         KEVIN S. PRUSSIA, ESQ., and
                              SHIRLEY X. LI CANTIN, ESQ.
   22                         (Boston, Massachusetts)

   23                                Counsel for Bristol-Myers Squibb
                                     Company and Pfizer Inc.
   24
          Valerie J. Gunning                    Brian P. Gaffigan
   25     Official Court Reporter               Official Court Reporter
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 2 of 218 PageID #: 16543
                                                                           1560


     1    APPEARANCES:     (Continued)

     2
                         PHILLIPS GOLDMAN McLAUGHLIN & HALL, LLP
     3                   BY: JOHN C. PHILLIPS, JR., ESQ.

     4                               Counsel on behalf of SigmaPharm
                                     Laboratories, LLC; Unichem Laboratories,
     5                               Ltd., Zydus Pharmaceuticals (USA) Inc.,
                                     Sunshine Lake Pharma Co., Ltd., and
     6                               HEC Pharm USA

     7                         and

     8                   HUSCH BLACKWELL, LLP
                         BY: PHILIP D. SEGREST, JR., ESQ., and
     9                        DON J. MIZERK, ESQ.
                              (Chicago, Illinois)
   10
                               and
   11
                         HUSCH BLACKWELL, LLP
   12                    BY: THOMAS P. HENEGHAN, ESQ., and
                              DUSTIN L. TAYLOR, ESQ.
   13                         (Madison, Wisconsin)

   14                                Counsel on behalf of SigmaPharm
                                     Laboratories, LLC
   15
                               and
   16
                         GREENBLUM & BERNSTEIN, P.L.C.
   17                    BY: P. BRANKO PEJIC, ESQ.,
                              PAUL A. BRAIER, ESQ., and
   18                         JILL M. BROWNING, ESQ.
                              (Reston, Virginia)
   19
                                     Counsel on behalf of Unichem
   20                                Laboratories, Ltd.

   21

   22

   23

   24

   25
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 3 of 218 PageID #: 16544
                                                                           1561


     1    APPEARANCES:     Continued)

     2
                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
     3                   BY: KAREN L. PASCALE, ESQ.

     4                         and

     5                   LERNER DAVID LITTENBURG KRUMHOLZ & MENTLIK, LLP
                         BY: PAUL H. KOCHANSKI, ESQ., and
     6                        KENDALL K. GURULE, ESQ.
                              (Westfield, New Jersey)
     7
                                     Counsel on behalf of Sunshine Lake
     8                               Pharma Co., Ltd., and HEC Pharm USA

     9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 4 of 218 PageID #: 16545
                                                                           1562


     1                                     - oOo -

     2                              P R O C E E D I N G S

     3                   (REPORTER'S NOTE:     The following bench trial was

     4    held in open court, beginning at 1:26 p.m.)

     5                   THE COURT:    Good afternoon, everyone

     6                   (The attorneys respond, "Good afternoon, Your

     7    Honor.")

     8                   THE COURT:    Happily for me, I got a jury picked

     9    so I'm all yours.

   10                    Any issues from plaintiff before we get started?

   11                    MR. LEE:    Yes, Your Honor, one issue.       It

   12     concerns the rebuttal case.

   13                    Mr. Lee, could I have pages 1474 to 1475 of the

   14     trial transcript?

   15                    Your Honor, this is a colloquy among

   16     Mr. Segrest, you and I on Friday.          You may recall it was

   17     this odd question of what I could inquire about on

   18     cross-examination.

   19                    And you will see that Mr. Segrest said, about

   20     line 24.

   21                    "Mr. Segrest:    Your Honor, I think the scope of

   22     cross-examination is determined by direct, not on what

   23     opinions the witness says he might intend to give later or

   24     in rebuttal ..."

   25                    And it's followed by Your Honor:        "Let me ask
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 5 of 218 PageID #: 16546
                                                                           1563


     1    the witness.     Do you intend to give opinions on this issue."

     2                   This initially got my attention, and I asked

     3    Mr. Mizerk on yesterday morning whether he would tell me

     4    what they were going to offer in rebuttal because --

     5                   THE COURT:    Sorry?   Who?     Pardon?

     6                   MR. LEE:    Mr. Mizerk.

     7                   THE COURT:    Okay.    Sorry.

     8                   MR. LEE:    Now, he had no obligation to tell me

     9    in advance of 7:00 o'clock, and he didn't tell me in advance

   10     of 7:00 o'clock.      I'm not trying to suggest that he did, but

   11     this was sufficiently unusual that I thought it might make

   12     sense for us to meet and confer.

   13                    At 7:00 o'clock last night, we got 28 exhibits,

   14     a host of new demonstratives for Dr. Scheidt.            As near as I

   15     can tell, they're all designed to criticize some portion of

   16     Dr. Jacobsen's testing.       They touch on issues that were

   17     touched on in his direct examination and his cross.

   18                    They were issues that Dr. Jacobsen could respond

   19     to when he testified on Friday afternoon if they had been

   20     elicited on direct.       Instead, we're now in a situation where

   21     apparently these opinions that are referred to here that he

   22     intends to give later in rebuttal are going to be offered in

   23     rebuttal on issues that were in his report that Dr. Jacobsen

   24     cannot respond to because he's not here any longer.            And,

   25                    We don't think that's appropriate risk rebuttal.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 6 of 218 PageID #: 16547
                                                                           1564


     1    The Third Circuit in the Five case just last year has

     2    addressed -- we understand it's in Your Honor's discretion

     3    as to whether to allow it or not.         What the Third Circuit

     4    said is:    "Whereas counsel was aware of the opposing party's

     5    positions and could have brought contrary evidence out

     6    during direct examination, rebuttal is inappropriate."

     7                   And I'm making my best guess, since we couldn't

     8    meet and confer yesterday, and I couldn't get an

     9    articulation of what they want to cover based upon the

   10     exhibits, but I don't think you can save portions of your

   11     opinion for rebuttal, not provide them when you put your

   12     case-in-chief in, and deprive the opposing party of the

   13     opportunity to respond with their witness when they're here.

   14                    THE COURT:    Now, just remind me.      These are

   15     issues that go to invalidity; is that right?

   16                    MR. LEE:   These are issues that go to invalidity

   17     in which they have the burden.

   18                    And Dr. Scheidt, a substantial portion of

   19     Dr. Scheidt's testimony was criticizing or critiquing what

   20     Dr. Jacobsen had done.

   21                    Your Honor will recall he didn't offer an

   22     opening report.     Dr. Jacobsen then provided his report on

   23     testing.    Dr. Scheidt only then provided a reply report

   24     critiquing the testing.       That's where his opinions are set

   25     forth to the extent he set them forth, but we ought not be
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 7 of 218 PageID #: 16548
                                                                           1565


     1    hearing about them on rebuttal.

     2                   And I think the real prejudice is Dr. Jacobsen

     3    is gone.    I can't call him back as I could have on Friday to

     4    say, what is your response?

     5                   THE COURT:    Well, someone has to have the last

     6    say on the witness.       It was, at some point you couldn't call

     7    him back, it's not just that he is not here.

     8                   MR. LEE:    That's fair enough.     Fair enough.

     9                   THE COURT:    All right.    Well, let me hear from

   10     them.    Thank you.

   11                    MR. MIZERK:    Good afternoon, Your Honor.       Just a

   12     brief response.

   13                    I think the colloquy that was put on the screen

   14     a minute ago, I think at the end of it, there was over an

   15     objection which you overruled.        So there was no limit on

   16     Mr. Lee's examination of Dr. Scheidt.

   17                    Now, the pretrial order says specifically that

   18     the parties reserve the right to call any rebuttal witnesses

   19     on issues that they bear the burden of proof.           That's in

   20     paragraph 54 of the order.

   21                    Now, we don't know what -- you know, we

   22     disclosed Dr. Scheidt per the pretrial order as a potential

   23     rebuttal witness in the case because there are two more

   24     witnesses that are going to be called today that we don't

   25     know what they're going to say.        And so we are prepared, if
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 8 of 218 PageID #: 16549
                                                                           1566


     1    we need to, to call Dr. Scheidt as a witness to rebut

     2    anything specifically.

     3                   If they have a problem with the question that we

     4    ask him, it's beyond the scope or whatever is improper

     5    rebuttal, then I think the time to raise that objection

     6    would be when we try to do that.

     7                   Our intent is to respond to things that were

     8    said, if needed, and we reserved our right and we disclosed

     9    a witness so that we can exercise the right to present a

   10     rebuttal witness.

   11                    THE COURT:    Are you reserving the right to have

   12     your rebuttal witness rebut things that their witness has

   13     already said and could have dealt with on the front end?

   14                    MR. MIZERK:    Well, the order was -- the order

   15     was Dr. Scheidt went first, and then Dr. Jacobsen went next.

   16     He said things during the course of his trial testimony that

   17     were things that we -- I don't believe we could have

   18     addressed, not knowing what Dr. Jacobsen was going to say.

   19                    So I think that -- you know, we're not trying to

   20     reopen or say something else, but we're trying to reserve

   21     the right to rebut something that we believe was being

   22     incorrectly stated and want to fix that.

   23                    So it's not something we could have anticipated.

   24                    THE COURT:    Well, wasn't Dr. Scheidt's whole

   25     point to rebut Dr. Jacobsen?        I mean, I thought that's what
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 9 of 218 PageID #: 16550
                                                                           1567


     1    he was offered for, but correct me if I'm wrong.

     2                   MR. MIZERK:    Well, we -- it's our case-in-chief,

     3    and then we presented him in our case-in-chief.           Now,

     4    granted, Dr. Scheidt did submit just a rebuttal report, but

     5    it was, you know, on an area that we had the burden of

     6    proof, so...

     7                   THE COURT:    Right.   But, I mean, are you

     8    suggesting that it would be appropriate to parse or separate

     9    his opinions into those that you want to use in your

   10     case-in-chief and those that you want to use in rebuttal,

   11     even when all of the substance of the testimony is to rebut

   12     one of their experts?

   13                    MR. MIZERK:    Well, it's a little bit more

   14     complicated than that.       I don't think there's any

   15     restriction.     I mean, there certainly has been in both sides

   16     of the case people presenting in their case-in-chief stuff

   17     that was just presented in rebuttal.         No one has been

   18     restricted in that particular way.

   19                    But I think the issue that -- we're not going to

   20     try to do something that is a surprise or not disclosed in a

   21     report.    But if, for example, somebody said something that

   22     was inaccurate, was not what they said in their original

   23     report, then we have an opportunity to have someone explain

   24     what it was and what they actually have been saying.             It's

   25     all been disclosed.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 10 of 218 PageID #: 16551
                                                                            1568


     1                   So nothing we plan to do is something that would

     2     not have been disclosed.       And,

     3                   These reports are sprawling, so it's not easy

     4     for us to completely understand -- appreciate every bit of

     5     information that anyone is going to present in any

     6     particular presentation.       So we did our best to try to

     7     anticipate what was going to be said, but if we feel that

     8     there's a need to do it -- I don't know what else we would

     9     have in rebuttal -- and I will also point out that we

    10     discussed the rebuttal witnesses with plaintiffs beforehand,

    11     and there was an e-mail exchange between the parties on

    12     October 31st where plaintiffs wrote us to and said:

    13                   "Following up on defendants' question raised

    14     yesterday regarding rebuttal's witness, plaintiffs

    15     understand paragraph 54 of the pretrial order to require

    16     that the party bearing the burden of proof on an issue must

    17     call any witness it intends to present on that issue in its

    18     case-in-chief.     A party may not call a witness on rebuttal

    19     on issues which it bears the burden of proof if that witness

    20     has not been called in its case-in-chief."

    21                   So they told us beforehand that if we wanted to

    22     have a rebuttal witness, we had to call them in our

    23     case-in-chief in order to preserve that right, and we

    24     agreed.    So I don't know what they're complaining about now.

    25                   THE COURT:    Okay.     Thank you.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 11 of 218 PageID #: 16552
                                                                            1569


     1                    Mr. Lee, anything else?

     2                    MR. LEE:   Yes.   Briefly, Your Honor.

     3                    The articulation that Your Honor provided, which

     4     I don't think any expert can come in and parse their

     5     opinions into those that we're going to offer on our direct

     6     examination or our direct case and those that we're going to

     7     offer in rebuttal.

     8                    I heard Mr. Mizerk just say "everything in his

     9     report"; and everything would have to be in his report in

    10     order to offer it now.      Well, then, it all could have been

    11     offered on Friday, and Dr. Jacobsen could have responded.

    12                    I just don't think you can use rebuttal to say,

    13     I have opinions one, two, and three.         I offer them to you in

    14     my direct, but here's opinions four and five that I didn't

    15     mention to you.

    16                    Now, maybe we have to deal with it as we get to

    17     the specific issues, but I also didn't want to be in a

    18     situation where I waited until then to object and then had

    19     someone suggest I should have raised it before we started.

    20                    THE COURT:   Dr. Jacobsen testified before

    21     Dr. Scheidt?

    22                    MR. LEE:   No, Dr. Scheidt testified first,

    23     Dr. Jacobsen second.

    24                    THE COURT:   And was that to accommodate

    25     somebody's schedule?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 12 of 218 PageID #: 16553
                                                                            1570


     1                   MR. LEE:    No, I think it was actually both.

     2     They were completing their affirmative case, which was the

     3     defense of the infringement claims, plus their affirmative

     4     case on invalidity, and Dr. Jacobsen was responding -- we

     5     were responding to their affirmative case on invalidity.

     6                   And so Dr. Jacobsen testified to be followed by

     7     Dr. MacMillan and Dr. Myerson.

     8                   THE COURT:    All right.    Thank you.

     9                   So, first off, I'm not going to now say that the

    10     defendants can't put a witness on as part of their rebuttal

    11     case.

    12                   Nobody has waived any rights.        I'm fully aware

    13     now of the objection and I appreciate that.

    14                   Plaintiffs can renew their objection, even

    15     globally, although it probably has a better chance of

    16     prevailing if it's on a question-by-question or

    17     topic-by-topic basis, but I don't mean to say you can't

    18     later today, when we get to that point of the trial, say, we

    19     renew our objection to hearing from this witness at all.

    20                   And further, it may well be that I will hear

    21     that objection in the form of a motion to strike in

    22     connection with the post-trial briefing.

    23                   So my strong feeling right now is that I should

    24     hear the witness at least in part and perhaps in full if he

    25     is here -- were here, but I'm not entirely sure yet that I'm
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 13 of 218 PageID #: 16554
                                                                            1571


     1     comfortable with how this is being handled.          But we're just

     2     going to have to see what happens.

     3                   But the way to deal with that is if I'm not

     4     comfortable at the end would be that I can tell the

     5     plaintiffs they can move to strike some or all of the

     6     rebuttal testimony during post-trial briefing.

     7                   MR. MIZERK:    Thank you, Your Honor.

     8                   MR. LEE:    Thank you, Your Honor.

     9                   THE COURT:    Is there any question about that?

    10                   MR. LEE:    None from the plaintiffs.

    11                   THE COURT:    Any questions?

    12                   MR. MIZERK:    No, Your Honor.

    13                   THE COURT:    Any questions from plaintiffs?

    14                   MR. LEE:    No, Your Honor.

    15                   THE COURT:    Defendants?

    16                   MR. MIZERK:    Yes.    I think there was one

    17     housekeeping matter.

    18                   When reviewing the transcripts and whatnot that

    19     happened over the weekend, we noticed that a certain number

    20     of exhibits had not been entered, and we wanted to make the

    21     record clear we advised the plaintiffs that we were going to

    22     do this today.

    23                   We haven't heard back from them, so I don't

    24     believe there was an objection, but it relates to DTX-547,

    25     DTX-549, DTX-550, DTX-551 and DTX-964.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 14 of 218 PageID #: 16555
                                                                            1572


     1                   THE COURT:    Any objection?

     2                   MR. LEE:    No objection.

     3                   THE COURT:    Okay.    Those are all admitted.

     4                   (Above-referenced exhibits were admitted into

     5     evidence.)

     6                   MR. LEE:    Your Honor, there is one other

     7     clarification.     There is one place in the transcript, I

     8     don't have the page right in front of me, that refers to

     9     DTX-10 when actually it was to JTX-10 which is Remington's.

    10                   THE COURT:    So JTX-10 is offered into evidence?

    11                   MR. LEE:    Yes.

    12                   THE COURT:    So no objection?

    13                   MR. SEGREST:     No objection.

    14                   THE COURT:    JTX-10 is admitted.

    15                   (JTX-10 was admitted into evidence.)

    16                   THE COURT:    And you may call the witness.

    17                   MR. LEE:    The next witness will be Professor

    18     David MacMillan; and Mr. Danford will do the examination.

    19                   THE COURT:    Thank you.

    20                    ... DR. DAVID MacMILLAN, having been first duly

    21     sworn, was examined and testified as follows ...

    22                   THE COURT:    Good afternoon, Mr. MacMillan.

    23     Welcome.

    24                   You may proceed.

    25
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 15 of 218 PageID #: 16556
                                                                            1573
                                   MacMillan - direct

     1                              DIRECT EXAMINATION

     2     BY MR. DANFORD:

     3     Q.      Welcome back, Dr. MacMillan.

     4                   What issues are you addressing in this phase of

     5     the case?

     6     A.      I'm addressing my opinions on the issue of validity

     7     of the '208 patent.

     8     Q.      Have you prepared demonstratives to explain your

     9     invalidity opinions?

    10     A.      Yes, I have.

    11                   MR. DANFORD:     Can we have up PDX-12.2.

    12     BY MR. DANFORD:

    13     Q.      What issues are you addressing with respect to the

    14     validity of the '208 patent?

    15     A.      As shown on this slide, summarized in my slide, I

    16     will be giving opinions on enablement, written description,

    17     and claim dependency of the '208 patent.

    18     Q.      Have you formed an opinion as to whether the asserted

    19     claims of the '208 patent are valid?

    20     A.      Yes, I have.

    21     Q.      What did you conclude?

    22     A.      I concluded that the asserted claims are valid.

    23     Q.      What definition of a person of ordinary skill did you

    24     apply in addressing validity?

    25     A.      I applied the same definition that I applied when I
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 16 of 218 PageID #: 16557
                                                                            1574
                                   MacMillan - direct

     1     was here 12 days ago when giving opinions on infringement.

     2     Q.      Do you understand that the defendants have offered a

     3     different definition of a person of ordinary skill?

     4     A.      I do.

     5     Q.      Would your opinion with respect to the validity of

     6     the '208 patent claims be any different with the defendants'

     7     definition?

     8     A.      No, they would not.

     9     Q.      Let me start with the issue of enablement.

    10                     Were you here when Dr. Buckton and Dr. Scheidt

    11     testified?

    12     A.      I was.

    13     Q.      Do you recall their testimony that the claims of the

    14     '208 patent are not enabled, in their opinion?

    15     A.      I do recall that.

    16     Q.      Do you agree with them?

    17     A.      No, I do not.

    18     Q.      What is your opinion with respect to the enablement

    19     of the asserted claims of the '208 patent?

    20     A.      I -- it's my opinion the asserted claims are valid.

    21     Q.      Let me start with some background concepts.

    22                     Are you familiar with what a salt is?

    23     A.      Yes, I am.

    24     Q.      What is a salt?

    25     A.      A salt is when you take a molecule and you identify a
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 17 of 218 PageID #: 16558
                                                                            1575
                                   MacMillan - direct

     1     acidic or base position.       You treat it with some acid, you

     2     treat it with a base, and in doing so, that would generate

     3     an anion, a cation.      Those are two ions.     It's an ionic

     4     compound.    An ionic compound is a salt.

     5     Q.        What is an anion?

     6     A.        An anion is a molecule which is a negative charge.

     7     Q.        In the context of salt formation, how is an anion

     8     formed?

     9     A.        An anion is formed when you take a molecule that

    10     usually has an acidic position.        You remove the proton and

    11     it leaves behind an electron to give you a negative charge

    12     and that's an anion.

    13     Q.        What is a cation?

    14     A.        A cation is the opposite.     That's when you generate a

    15     species that removes the electron so it has a net cationic

    16     charge, so it has a net positive charge.

    17     Q.        In the context of salt formation, how is a cation

    18     formed?

    19     A.        In the context of a salt formation, a cation is

    20     formed whenever you remove or, for example, you would add a

    21     proton to it so that it has positive charge.

    22     Q.        Are you familiar with how chemists make salts?

    23     A.        Yes, I am.

    24     Q.        How do chemists make salts?

    25     A.        Chemists make salts by taking an acid and a base and
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 18 of 218 PageID #: 16559
                                                                            1576
                                   MacMillan - direct

     1     combining them to generate an anion and a cation.           That

     2     combination, two ions, that's a salt.

     3     Q.        How often do organic chemists make salts?

     4     A.        Organic chemists make salts all the time.        It's very,

     5     very routine.

     6     Q.        And how long have techniques for making salts been

     7     known?

     8     A.        Techniques for making salts have been known for a

     9     very long time, more than a hundred years.

    10     Q.        When do chemistry students first learn about salts?

    11     A.        Chemistry students learn about salts at the very

    12     beginning of their education, so normally, that's around

    13     about in high school, introductory chemistry, or maybe

    14     around the first year in college of taking chemistry, but

    15     it's before they receive a degree in chemistry.

    16     Q.        Are you familiar with the term counterion?

    17     A.        Yes.

    18     Q.        What is a counterion?

    19     A.        A counterion is when you take a molecule, for

    20     example, apixaban, and if you are to say deprotonate it,

    21     that is now an anion.      The cation is the other ion that

    22     makes up for that charge, so that would give a positive

    23     charge.    A positively charged species would be a counterion.

    24     Q.        What counterions would a person of ordinary skill use

    25     in order to make pharmaceutical compounds?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 19 of 218 PageID #: 16560
                                                                            1577
                                   MacMillan - direct

     1     A.      The types of counterions that people would use

     2     for pharmaceuticals would be things like sodium, potassium,

     3     HCl.

     4     Q.      What are the reasons that a person of ordinary skill

     5     would look to those type of counterions?

     6     A.      They would look to those counterions because that's

     7     what is normally used counterions for pharmaceuticals.

     8     Q.      Where would a person of ordinary skill look to

     9     identify counterions used in pharmaceutical products?

    10     A.      A person of ordinary skill would look to the primary

    11     literature to see what types of counterions are commonly

    12     used with pharmaceuticals.       Thereafter, we would go to

    13     curated lists.     For example, the Remington's Pharmaceutical

    14     Sciences textbook has a whole section on counterions for

    15     pharmaceutical salts.

    16     Q.      What is Remington's?

    17     A.      Remington's is a textbook that has been around for a

    18     very long time which deals with many different issues

    19     associated in the pharmaceutical sciences.

    20     Q.      How would a person of ordinary skill in the art use

    21     the information in a reference like Remington's?

    22     A.      Well, a person of ordinary skill would look, for

    23     example, at a curated list such as Remington's and it would

    24     identify the various different salts or counterions and it

    25     would judge which ones would be appropriate or suitable to
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 20 of 218 PageID #: 16561
                                                                            1578
                                   MacMillan - direct

     1     use in the context of the pharmaceutical they were invested

     2     in.

     3     Q.      If we could put up PDX-12.3.        Let's turn now to the

     4     basis for your enablement opinions.

     5                          What are the reasons for your opinion that

     6     claim 13 is enabled in?

     7     A.      So my opinion for why claim 13 is enabled is

     8     summarized in these two bullet points.

     9                          First of all, the person of ordinary skill

    10     could have easily prepared the salt form of apixaban based

    11     on the disclosure of the '208 patent.

    12                   The second part is these pharmaceutically, these

    13     salts would be pharmaceutically acceptable because they

    14     would have an effectively identical safety profile to that

    15     of apixaban at therapeutic doses.

    16     Q.      Let's have up PDX-12.4.       What understanding of the

    17     term pharmaceutically acceptable salts did you apply in

    18     forming your opinion?

    19     A.      I applied the Court's construction of

    20     pharmaceutically acceptable salts in forming my opinion.

    21     Q.      Let me start with the first part of the Court's claim

    22     construction.

    23                          Have you formed an opinion as to whether a

    24     person of ordinary skill in 2001 would have been able to

    25     make derivatives of apixaban in which apixaban was modified
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 21 of 218 PageID #: 16562
                                                                            1579
                                   MacMillan - direct

     1     by making acid or base salts thereof?

     2     A.      Yes, I am.

     3     Q.      What is your opinion?

     4     A.      They would have been able to do so.

     5     Q.      Let's have up PDX-12.5.       What are your reasons that a

     6     person of ordinary skill would have been able to make acid

     7     or base derivative salts of apixaban?

     8     A.      Again, my reasons are summarized on these, the slide

     9     on the bullet point.

    10                          The first one is simple acid/base

    11     chemistry.    This is a fundamental part of chemistry.         It's

    12     one of the first thing you learn.        It's very easy to

    13     understand.    The concepts are very predictable and the

    14     applications are very straightforward.         Very much routine.

    15     So that would be the first part.

    16                   The second part is in the '208 patent

    17     specification, it clearly describes how to go about making

    18     salts of the invention, so that clearly is described.

    19                   And then the third.      Professor Jacobsen's

    20     experiments in his lab at Harvard, they demonstrated that

    21     you could form pharmaceutically acceptable salts of

    22     apixaban.

    23     Q.      Let me start with that first bullet point.          What do

    24     you mean by simple acid/base chemistry?

    25     A.      So as I said already, acid/base chemistry is a
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 22 of 218 PageID #: 16563
                                                                            1580
                                   MacMillan - direct

     1     fundamental piece of knowledge that you learn when you first

     2     start to learn about chemistry.        It's a very straightforward

     3     theory, just how the acids and the base interact with each

     4     other, and it's very, very predictive.         It's very

     5     straightforward, very easy to predict.         Thereafter, very

     6     easy to actually apply.

     7     Q.      How does acid/base chemistry relate to making salts?

     8     A.      Well, acid/base chemistry is how you make salts.             You

     9     combine acids with bases.

    10     Q.      Were those concepts of acid/base chemistry known in

    11     2001?

    12     A.      Absolutely, yes.

    13     Q.      Let me show you DDX-16-3.       Do you recall when Dr.

    14     Scheidt showed this demonstrative on Friday?

    15     A.      Yes, I do.

    16     Q.      What does it show?

    17     A.      This is the chemical structure of apixaban.

    18     Q.      And how would a person of ordinary skill in 2001 have

    19     applied the concept of acid/base chemistry to the chemical

    20     structure of apixaban?

    21     A.      So a person of ordinary skill would have looked at

    22     the structure such as apixaban, an organic molecule.           And

    23     the first thing an organic chemist does, he looks to

    24     identify an acidic or basic site.

    25                          And if you look at the top right-hand
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 23 of 218 PageID #: 16564
                                                                            1581
                                   MacMillan - direct

     1     portion of apixaban, you can see there's the thing, molecule

     2     or the functional group which is called a carboxamide.

     3     Carboxamides are very well-known to be acidic.          There are

     4     many textbooks that describe it as being acidic.           It even

     5     says on the slide it's acidic.        And based upon that, we look

     6     to see what the pKa of that group would be.

     7                          Now, it states here the pKa is 13 to 15.

     8     PKa is just a measure of the inherent acidity of this

     9     molecule.    And what an organic chemist would do at this

    10     point, would go to look for a base which would have a pKb,

    11     which would be higher than 15.        Have him identify that.      You

    12     would simply use that in combination with this molecule.

    13     That would undergo a reaction to form a salt.

    14     Q.      And can you give me an example of a base that a

    15     person of ordinary skill in the art might identify from

    16     looking at the structure of apixaban to react with that

    17     carboxamide group to make a salt?

    18     A.      Sure.    There's actually many commonly used bases

    19     which have a pKb above 15, so, for example, sodium

    20     hexamethyldisilazide, potassium hexamethyldisilazide,

    21     lithium dissopropylamide, potassium diisopropylamide.            There

    22     are many commonly used species of that type.

    23     Q.      What do the blue boxes on the slide show?

    24     A.      The blue boxes on the slide are highlighting where

    25     the basic moieties would be on this molecule.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 24 of 218 PageID #: 16565
                                                                            1582
                                   MacMillan - direct

     1     Q.      And what would a person ever ordinary skill in the

     2     art do by identifying the basic moieties on the structure of

     3     apixaban?

     4     A.      Right.    So this is what they would do to make the

     5     opposite type of salt.

     6                   So what we would did here, identify the basic

     7     site, and they would identify what the pKb of those sites

     8     would be.    This says it's pKa.      That's not completely right.

     9     What they meant to write was pKb.        But with a pKb identified

    10     at zero, to simply look for an acid, which is a pKa which

    11     would be now lowering that and to find that, that should

    12     combine with the basic site to form a salt.          For example,

    13     HCI, which has a pKa of about minus 7 would readily combine

    14     with these moieties to form salts.

    15     Q.      Why are there four different boxes that are shown

    16     here?

    17     A.      There's four different boxes because these are all

    18     basic sites which are on apixaban and roughly all about the

    19     same basicity.     So there could be parts of them which are

    20     slightly more basic than the other ones, but they all could

    21     function as basic sites on apixaban.

    22     Q.      In terms of salt formation, does it matter which of

    23     those heteroatoms is protonated?

    24     A.      Absolutely not.

    25     Q.      Why do you say that?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 25 of 218 PageID #: 16566
                                                                            1583
                                   MacMillan - direct

     1     A.      Because salt is between an anion and a cation.           It

     2     doesn't matter where you would form a cation.          It doesn't

     3     matter what the anion would be.        You consider it as two ions

     4     to form a salt.

     5     Q.      Let's turn back to your slide.        If we could go to

     6     PDX-12.7.    What are you showing here?

     7     A.      So this is from the specification of the '208 patent.

     8     I think it's from column 117.       And this basically describes

     9     how to make pharmaceutically acceptable salts of the

    10     invention.

    11     Q.      And can you explain to us how a person of ordinary

    12     skill in the art would use the information from column 117

    13     of the '208 patent to make pharmaceutically acceptable salts

    14     of apixaban?

    15     A.      Sure.    So using the language as described, we would

    16     be able to make pharmaceutically acceptable salts of the

    17     invention using a parent compound that would contain a basic

    18     or acidic moiety.     And this would be valued using

    19     conventional chemical methods.        By treating that acid or

    20     basic moiety with an appropriate base or acid, and as it

    21     states here, we'd do this in organic solvent or a

    22     non-aqueous media.      They are actually stating here the

    23     organic solvent would be preferred.

    24                          And in terms of the salts that are used,

    25     suggests that suitable salts, appropriate salts can be
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 26 of 218 PageID #: 16567
                                                                            1584
                                   MacMillan - direct

     1     found in the same text with Remington's pharmaceutical

     2     sciences.

     3     Q.        And were you here when Dr. Jacobsen testified on

     4     Friday?

     5     A.        Yes, I was.

     6     Q.        How did this description in the '208 patent compare

     7     with what Dr. Jacobsen did?

     8     A.        Well, this matches perfectly with what Dr. Jacobsen

     9     did in his experiment.

    10     Q.        Now, there's language in that first sentence that

    11     refers to synthesized from the parent compound that contains

    12     a basic or acidic moiety.       Do you see that?

    13     A.        Yes.

    14     Q.        Were you here whether Dr. Buckton testified about

    15     that language?

    16     A.        Yes, I was.

    17     Q.        Let me just show you trial transcript page 32, line

    18     24 through 33, line 8.

    19                      Do you recall Dr. Buckton's testimony that this

    20     passage from column 117 in the '208 patent would not apply

    21     to apixaban because it doesn't have basic or acidic

    22     moieties?

    23     A.        Yes, I do.

    24     Q.        Do you agree with that?

    25     A.        No, I do not.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 27 of 218 PageID #: 16568
                                                                            1585
                                   MacMillan - direct

     1     Q.      What is the reason that you disagree?

     2     A.      Because, clearly, apixaban does have an acid and a

     3     base component to the molecule.

     4     Q.      And was that what we were just looking at on the

     5     slide with the boxes around the carboxamide and the

     6     heteroatoms?

     7     A.      Exactly.    On the previous slide, just identified as

     8     it's shown here.     The acidic moiety on the top right as well

     9     as the basic moieties and it's even described in the box

    10     that these are acidic and basic.

    11     Q.      So let's talk about Dr. Jacobsen's experiments for a

    12     bit.

    13                    What role did his experiments play in your

    14     analysis?

    15     A.      So in my analysis, the first thing I did was, I think

    16     about very basic principles of acid-base chemistry and

    17     recognized it would be straightforward to make the salt of

    18     apixaban.

    19                    And, secondly, I had an understanding from the

    20     '208 patent that it's well described how you would go about

    21     making those salts.

    22                    Professor Jacobsen's experiments, they

    23     definitively showed you could, indeed, form those salts, so

    24     that combination clearly describes the fact that you can

    25     from pharmaceutically acceptable salts of apixaban.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 28 of 218 PageID #: 16569
                                                                            1586
                                   MacMillan - direct

     1     Q.        Which salts did Dr. Jacobsen make?

     2     A.        He made the sodium and potassium and the HCl salts of

     3     apixaban.

     4     Q.        Did you review Dr. Jacobsen's experimental procedures

     5     and results?

     6     A.        Yes.

     7     Q.        Was Dr. Jacobsen successful in making the sodium,

     8     potassium and hydrochloride salts of apixaban?

     9     A.        Yes, he was.

    10     Q.        How do you know that?

    11     A.        I know that because I reviewed the documents.         I also

    12     watched the video that showed that he made the salt in

    13     solution and then removed the solvent to leave the salt

    14     behind.    I looked at a photograph provided.        But most

    15     importantly, I looked at the analytical details of how he

    16     was able to determine that he had formed those salts and

    17     based upon the spectroscopic evidence, very straightforward

    18     to understand he had, in fact, made the salt.

    19     Q.        What spectroscopic data are you referring to?

    20     A.        I'm referring to he used NMR studies for all three

    21     and he also used infrared studies for a few of the salts.

    22     Q.        Were Dr. Jacobsen's experiments representative of

    23     what a person of ordinary skill would have done in 2001?

    24     A.        Absolutely, yes.

    25     Q.        Why do you say that?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 29 of 218 PageID #: 16570
                                                                            1587
                                   MacMillan - direct

     1     A.      Because it matches exactly what a person in 2001

     2     would have done to form a salt, which is exactly the same

     3     thing as you would do nowadays, too.         They're exactly the

     4     same.

     5     Q.      What amount of experimentation did Dr. Jacobsen

     6     undertake to make salts of apixaban?

     7     A.      If you read the report, it's clear that Dr. Jacobsen

     8     actually was able to make all three salts in the course of a

     9     day, so it's pretty reasonable to say that he did very

    10     little experimentation to generate the salts.

    11     Q.      What did you conclude from the amount of

    12     experimentation that Dr. Jacobsen undertook?

    13     A.      There was no undue experimentation involved.

    14     Q.      Let me show you trial transcript page 12, lines 8

    15     through 16.

    16                   Do you recall this testimony from Dr. Buckton's

    17     testimony on the first day of trial where he said that Dr.

    18     Jacobsen's reaction conditions were outside of what he would

    19     regard as normal conditions?

    20     A.      I do recall that, yes.

    21     Q.      Do you agree with that?

    22     A.      No, I do not.

    23     Q.      Why do you disagree with that?

    24     A.      I disagree with that because as we already know, and

    25     the '208 patent describes it, you can use organic solvents.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 30 of 218 PageID #: 16571
                                                                            1588
                                   MacMillan - direct

     1     It is actually preferred to do organic solvents to make

     2     those salts.

     3                    And the second part was that Dr. Jacobsen

     4     definitively showed that he made these designs.           He, in

     5     fact, did make the salts.

     6     Q.      Were the reagents from Dr. Jacobsen's experiments

     7     commonly used in 2001?

     8     A.      Oh, absolutely.     Yes.

     9     Q.      Was there anything unusual about Dr. Jacobsen's

    10     experimental design?

    11     A.      No, that was completely routine.

    12     Q.      What do the reaction conditions that Dr. Jacobsen

    13     used have to do with whether the resulting salts are

    14     pharmaceutically acceptable?

    15     A.      So this is often something that people who are known

    16     chemists understand, is the way you make a chemical or the

    17     way you make a molecule isn't especially relevant how you

    18     make it in terms of the characteristics, the molecule you

    19     make.

    20                    So, for example, for any given molecule, there

    21     might be five completely different ways you can make it

    22     using five different types of conditions, but the way you

    23     make it has no impact on the characteristics of the nature

    24     of the molecule itself.

    25     Q.      Do you recall that Dr. Buckton and Dr. Scheidt
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 31 of 218 PageID #: 16572
                                                                            1589
                                   MacMillan - direct

     1     discussed several BMS documents addressing the ionizability

     2     of apixaban?

     3     A.      Yes, I did.

     4     Q.      Did you consider those documents in forming your

     5     opinion?

     6     A.      Yes, I did.

     7     Q.      What were the issues that those documents were

     8     addressing?

     9     A.      The issue the documents were addressing was the

    10     question of whether you could form ions that would be

    11     soluble under aqueous positions.        It was not related to

    12     whether, in fact, you could do it with organic solvents to

    13     make pharmaceutically acceptable salts.

    14     Q.      Did those documents suggest to you that apixaban

    15     could never be ionized to make a pharmaceutically acceptable

    16     salt?

    17     A.      No.

    18     Q.      Why do you say that?

    19     A.      Because any organic chemist knows that you can form

    20     salts using organic solvents.       So this idea of restricting

    21     it to aqueous solutions really has no meaning, no

    22     understanding for -- with respect to making salts.

    23     Q.      What does the '208 patent say about use of organic

    24     solvents to make pharmaceutically acceptable salts?

    25     A.      The '208 patent specifically states that organic
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 32 of 218 PageID #: 16573
                                                                            1590
                                   MacMillan - direct

     1     solvents were preferred to make those types of salts.

     2                     MR. DANFORD:   So let's turn to the next element

     3     of the Court's claim construction; and for that, we'll have

     4     PDX-12.8.

     5     BY MR. DANFORD:

     6     Q.      Can you remind us what this part of the Court's claim

     7     construction requires?

     8     A.      Sure.

     9                     This is the "suitable for use" term which a lot

    10     of it boils down to this very last line:         "Commensurate with

    11     a reasonable benefit-to-risk ratio."

    12     Q.      Have you formed an opinion about whether a person of

    13     ordinary skill in the art in 2001 would have considered an

    14     apixaban salt to meet that limitation?

    15     A.      Yes, I have.

    16     Q.      What is your opinion?

    17     A.      It would meet that limitation.

    18     Q.      And what are the reasons for your opinion that salts

    19     of apixaban would be suitable for use within a reasonable

    20     benefit/risk ratio?

    21     A.      So my opinions on that are summarized on the bottom

    22     of this slide in terms of these three bullet points.

    23                     The first bullet point is basically that if a

    24     person was to ingest an apixaban salt, it would instantly

    25     revert back to neutral apixaban.        So that is point one.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 33 of 218 PageID #: 16574
                                                                            1591
                                   MacMillan - direct

     1                   The second part is these common salts of

     2     apixaban, because they're going to revert back to apixaban,

     3     the neutral form, they're effectively going to have the

     4     identical profile, safety profile, to that of apixaban.

     5                   Once it came to those conclusions or those

     6     opinions, I was also able to have a discussion with another

     7     expert, Dr. Peter Kowey, who is a clinical cardiologist, and

     8     he confirmed those opinions and confirmed that Professor

     9     Jacobsen's salts would, indeed, satisfy this

    10     suitable-for-use requirement.

    11                   MR. DANFORD:     Let's turn to that first bullet

    12     point that you have first; and for that, if we could have

    13     PDX-12.9.

    14     BY MR. DANFORD:

    15     Q.      What would happen with an apixaban salt in the body?

    16                   THE WITNESS:     Is it okay if I use a laser

    17     pointer here?

    18                   THE COURT:    Sure.

    19     BY THE WITNESS:

    20     A.      So I'll use this sparingly, but basically this is a

    21     case where we take the sodium salt of apixaban and on the

    22     left-hand corner here, this is going to be what would be the

    23     maximum therapeutic dose of the sodium salt of apixaban.

    24                   Now, as soon as this reaches your body, it will

    25     interact with water in the body, or more likely, the acid in
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 34 of 218 PageID #: 16575
                                                                            1592
                                   MacMillan - direct

     1     the stomach, and instantly become neutral apixaban again,

     2     which is at this amount, 10 milligrams, which is equal to

     3     0.02 millimol.

     4                   This 0.02 millimol number is important because

     5     in chemistry, we know it has to generate exactly the same

     6     amount of these ions.      And these ions, the sodium ions, the

     7     hydroxide ions are going to form into water unless in the

     8     case where it actually reacts in the acid in the stomach, in

     9     which case the hydroxide will immediately react with the

    10     acids to become water, but it only results in the formation

    11     of both these ions in trace quantities.

    12                   As we will talk about in the next few slides,

    13     it's the quantity that really matters.

    14     Q.      Now, let's go step by step on this.

    15                   One of the products you have shown here is the

    16     neutral form of apixaban; is that right?

    17     A.      That's right.

    18     Q.      Is generating the neutral form of apixaban in the

    19     body a problem?

    20     A.      No, it's not.

    21     Q.      Why is that not a problem?

    22     A.      Well, we know apixaban is a very successful

    23     pharmaceutical.     So generating the neutral form of it, which

    24     is what people take at the present time, it's clearly not

    25     going to be a problem.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 35 of 218 PageID #: 16576
                                                                            1593
                                   MacMillan - direct

     1     Q.        What is the maximum therapeutic dose of apixaban?

     2     A.        As shown here, it is 10 milligrams, which is 0.02

     3     millimols.

     4     Q.        I do want to come to that millimol point.

     5                    What is a millimol?

     6     A.        A millimol, in chemistry, is a standardization that

     7     we use.    We don't talk about things in terms of their

     8     weight, generally, because molecules have different weights,

     9     so they don't always end up being apples to apples, but we

    10     do talk about things in terms of the number of molecules.

    11                    So this is .02 millimols of molecules, which is

    12     a tiny amount of material.

    13     Q.        Why is the number of millimols relevant to your

    14     analysis?

    15     A.        It's relevant to my analysis because we have to

    16     consider the amount of sodium ion and the amount of

    17     hydroxide ion that has been created and then consider the

    18     impact of the amount of that material.

    19     Q.        So what amount of sodium ion will be generated from

    20     the maximum therapeutic dose of sodium apixaban salt in the

    21     body?

    22     A.        So the amount of sodium that was generated here has

    23     to be .02 millimols is going to be .49 milligrams.           So this

    24     is less than half a milligram of sodium.

    25     Q.        Would that amount of sodium ion impose any risk of
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 36 of 218 PageID #: 16577
                                                                            1594
                                   MacMillan - direct

     1     toxicity, irritations, or allergic response?

     2     A.       No, absolutely not.

     3     Q.       What is the reason that you say that?

     4     A.       I say that because your body can contain so much more

     5     sodium, and we ingest amounts every day that have a large

     6     amount of sodium.

     7     Q.       What amount of hydroxide ion would be generated from

     8     the maximum therapeutic dose of sodium apixaban salt?

     9     A.       It would be an even smaller amount of hydroxide ion.

    10     It would be .36 milligrams.

    11     Q.       Would that amount of hydroxide ion pose any risk of

    12     toxicity, irritation, or allergic response?

    13     A.       Absolutely not.

    14     Q.       Why is it that you say that?

    15     A.       Two reasons.    One is there is a vast amount of water

    16     in the body, and in some cases -- in other cases, it's going

    17     to react to the acid in the stomach.

    18                   It is also -- we consume lots of basic food

    19     stuffs, again, on a daily basis that this amount of

    20     hydroxide ion is so small, it would have no impact.

    21     Q.       You have actually raised a good point.

    22                   What are the water drops you have shown on this

    23     slide?

    24     A.       So the water droplets is just to represent.         This is

    25     the -- in the body, these things are mutually formed in the
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 37 of 218 PageID #: 16578
                                                                            1595
                                   MacMillan - direct

     1     presence either of water in the body or in the presence of

     2     the acid in your stomach.

     3     Q.        And why is that relevant to your analysis?

     4     A.        Because as we'll talk about in a few moments, we have

     5     to discuss the nature of these ions and the environment that

     6     they exist and the amount of water it's dissolved in is

     7     important.

     8                    MR. DANFORD:    So let's put this in some

     9     real-world context.      If we could have PDX-12.10.

    10     BY MR. DANFORD:

    11     Q.        What are you showing here?

    12     A.        So, obviously, this is a can of Diet Coke.        And if

    13     you turn the can around to the back and look at the

    14     nutrition label, the nutrition facts, I just want to zero

    15     you in on one part, which is this sodium amount here, and

    16     you will see it is actually 40 milligrams in one can of Diet

    17     Coke.

    18                    Now, if you think about the maximum therapeutic

    19     dose of sodium apixaban, it would lead to .46 milligrams of

    20     sodium ion.    If you did the math, you would realize there is

    21     100 times more sodium in one can of Diet Coke than there

    22     would be in the sodium salt of apixaban.         And,

    23                    Just to give you a tiny bit more context, the

    24     label also talks about the maximum recommended dose of

    25     sodium.    In sodium's case, .46 milligrams wouldn't even be
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 38 of 218 PageID #: 16579
                                                                            1596
                                   MacMillan - direct

     1     one percent of that -- .1 percent.        It would be .02 of the

     2     maximum dose.

     3     Q.      What did you conclude about the sodium salt of

     4     apixaban based on this comparison to Diet Coke?

     5     A.      It would have no impact on the benefit/risk ratio.

     6                   MR. DANFORD:     If we could have PDX-12.11.

     7     BY MR. DANFORD:

     8     Q.      What would happen with a potassium apixaban salt in

     9     the body?

    10     A.      So potassium would be a completely analogous

    11     situation.    Just starting with the potassium ion, the same

    12     situation.    You have water acid, reforms immediately

    13     apixaban, and then, again, you look at hydroxide ion, which

    14     is born in water or in the acid in the stomach, but in this

    15     case it replaces the sodium with potassium.

    16     Q.      In the maximum therapeutic dose of apixaban, what

    17     amount of potassium ions and hydroxide ion would be

    18     generated?

    19     A.      So it's the identical amount of hydroxide, as we

    20     talked about in the last slide.        In terms of the maximum, it

    21     is 0.02 millimol, which ends up being about .7 milligrams.

    22     Q.      Would that amount of potassium ion pose any risk of

    23     toxicity, irritation, or other allergic response?

    24     A.      No, it would not.      In fact, if you would use a

    25     Gatorade bottle, you would realize there would be about 100
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 39 of 218 PageID #: 16580
                                                                            1597
                                   MacMillan - direct

     1     times more potassium in just a bottle of Gatorade than by

     2     taking the potassium salts of apixaban.

     3     Q.      What about the hydroxide ion that is generated from

     4     this reaction?     Would that pose any risk of toxicity,

     5     irritation, or allergic response?

     6     A.      Again, it would be completely analogous to what we

     7     discussed on the previous slide.

     8                   MR. DANFORD:     So let's have PDX-1.12.

     9     BY MR. DANFORD:

    10     Q.      Could you explain to us what would happen with an

    11     apixaban hydrochloride in the body?

    12     A.      So the hydrochloride is slightly different because

    13     you now have the HCl salt in this case, known upon exposure

    14     to water in the body.      Again, this will immediately release

    15     into apixaban, but instead of a hydrogen ion, you get a

    16     chloride ion which could form into this water, and we have

    17     what is called a hydronium ion would also be born into the

    18     presence of water.

    19     Q.      What is a chloride ion?

    20     A.      A chloride ion is -- if you think about when you

    21     sprinkle salt on your meal at dinnertime, that is sodium

    22     chloride.    You are ingesting large amounts of chloride ion.

    23     This is exactly the same chloride ion we're discussing.

    24     Q.      What are hydronium ions?

    25     A.      Hydronium is where you have a proton or H+ and you
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 40 of 218 PageID #: 16581
                                                                            1598
                                   MacMillan - direct

     1     put it in water.     It associates with the water and then

     2     surrounds itself with all the other water, which is there.

     3     Q.      At the maximum therapeutic dose of apixaban, what

     4     amount of hydronium ions and chloride ions would be

     5     generated from taking the apixaban hydrochloride salt?

     6     A.      So, again, it would be .02 millimols.         In the case of

     7     hydronium ions, this ends up being less than half a

     8     milligram.    And for chloride ion, it ends up being

     9     .7 milligrams.

    10     Q.      Would the amount of hydronium ions or chloride ions

    11     from apixaban hydrochloride salt pose any source of

    12     toxicity, irritation, or allergic response?

    13     A.      Absolutely not.

    14     Q.      Why do you say that?

    15     A.      These are extremely trace amounts of these ions which

    16     your body already has in vast amounts, and in terms of the

    17     good stuff that you're going to eat on a daily basis.

    18                   MR. DANFORD:     If we could have up PDX-12.13.

    19     BY MR. DANFORD:

    20     Q.      What are you showing here?

    21     A.      So what I'm showing here are two products which

    22     consumers, or what people will consume on a daily basis.            On

    23     the left-hand side, we're showing a bottle of Tums.           On the

    24     right-hand side, a can of Coke.

    25     Q.      Let's start with the left-hand side.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 41 of 218 PageID #: 16582
                                                                            1599
                                   MacMillan - direct

     1                   What is the relevance of a bottle of Tums to

     2     your analysis?

     3     A.      So Tums, which we know is an antiacid, we use it to

     4     treat heartburn, and if you remember back a few slides ago,

     5     we talked about hydroxide ion and a hydroxide being a base;

     6     and remember I said it has 0.02 millimol base.          Tums, in one

     7     tablet, has 5 millimols.       So that is about 250 times more

     8     base in one tablet of Tums.       So, conservatively, it is 250

     9     times more.

    10                   On the back of the Tums label, it says you can

    11     take between two and four, so it is really 250 to 1,000

    12     times more base in one tablet of Tums compared to the sodium

    13     potassium of salt of apixaban.

    14     Q.      What did you conclude about the sodium and potassium

    15     salts of apixaban based on this comparison to Tums?

    16     A.      It clearly will have no impact in comparison to

    17     taking tablet forms.

    18     Q.      What is the relevance of the can of Coke to your

    19     analysis?

    20     A.      So a can of Coke -- the reason why I'm showing this,

    21     the can of Coke has a pH of 2.37.        And the reason why that

    22     is important is in consideration of these things that we

    23     call hydronium ions in terms of one can of Coke has 30 times

    24     more hydronium ions than you would get from the maximum

    25     therapeutic dose of apixaban HCl salt.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 42 of 218 PageID #: 16583
                                                                            1600
                                   MacMillan - direct

     1     Q.        What did you conclude, then, about the apixaban

     2     hydrochloride salt based on those comparisons to a can of

     3     Coke?

     4     A.        That amount of hydronium ions is going to have no

     5     impact.    There is going to be no change.       There will be a

     6     reasonable benefit-to-risk ratio.

     7                    MR. DANFORD:    Let me show you DDX-16-14.

     8     BY MR. DANFORD:

     9     Q.        Do you recall Dr. Scheidt's testimony Friday about

    10     this feature?

    11     A.        Yes, I do.

    12     Q.        Let's talk about what this figure shows.

    13                    What is the bottom scale of the chart showing?

    14     A.        The bottom scale of the chart is showing pH.

    15     Q.        And if you can go up to the top, do you see where it

    16     says, "PKa equals 0 and pKa equals 13"?

    17     A.        Yes, I do.

    18     Q.        And then there is a dotted line that goes down to the

    19     bottom where it's pH 0 and pH 1.

    20                    Do you see that?

    21     A.        Yes, I do.

    22     Q.        What do pH and pKa have to do with each other?

    23     A.        So this is, I would argue, an unfortunate

    24     representation because it's sort of suggesting that pKa and

    25     the pH end up in the same thing, and this is absolutely not
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 43 of 218 PageID #: 16584
                                                                            1601
                                   MacMillan - direct

     1     true.

     2                   The pKa is an intrinsic characteristic of any

     3     molecule.    Any molecule has the ability to ionize or

     4     generally become an acid, and that is known as the pKa.

     5                   The pH is something very, very different.          This

     6     is just simply a measure of the amount of H+, a proton that

     7     you have in a volume of water.        So the suggestion or the

     8     idea here that something has a pKa of 0 has to have a pH

     9     of 0 is simply not true.       Something that has a pKa of 0, you

    10     would have a pH of 6.9, 6, 5, 4, 3.

    11                   The only thing that matters there is knowing how

    12     much you have of this which dictates what that pH is going

    13     to be.   So, again, quantity matters because you can take

    14     something with a pKa of 0 and have something with a pKa of

    15     6.9.

    16     Q.       Could you explain how that works?       Why does the

    17     quantity matter in terms of calculating pH?

    18     A.       Because it's the amount of ion that's formed, the

    19     H-plus, but it's also based upon the amount of water that

    20     it's generated into.      So if there is a high concentration of

    21     this, then you know maybe you can start the approach at

    22     lower pH's.    But, for example, here, the neutral apixaban

    23     that we were talking about, if you took the maximum

    24     therapeutic dose and just say you could put it in just a cup

    25     of water.    There was a lot more water in the human body than
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 44 of 218 PageID #: 16585
                                                                            1602
                                   MacMillan - direct

     1     a cup, but if you can put it in a cup of water, the pH will

     2     actually be up here, 4.2.       It's much less acidic.

     3     Q.      Do you recall that Dr. Scheidt testified on Friday

     4     that a pH of zero is an environment like dilute battery

     5     acid?

     6     A.      I do remember that.

     7     Q.      Would taking a ten milligram dose of apixaban

     8     hydrochloride salt be comparable to dilute battery acid?

     9     A.      No, it would not.

    10     Q.      Why do you say that?

    11     A.      Because you have to dilute, to have a pH to dilute

    12     battery acid, it would have to use roughly about 150 grams

    13     of apixaban to get to that amount instead of using this idea

    14     of using the maximum therapeutic dose, which is ten

    15     milligrams, which is obviously a long way away from

    16     150 grams.

    17     Q.      And in that 150 grams, what's the volume that you're

    18     talking about?

    19     A.      170 grams would be a one molar solution.          So whatever

    20     that solution would be, which in this case it would be the

    21     size of a can of Coke.

    22     Q.      And do you recall that Dr. Scheidt testified that a

    23     pH of 13 is an environment like oven cleaner or Drano?

    24     A.      Yes, I do recall that.

    25     Q.      Would taking a ten milligram dose of sodium apixaban
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 45 of 218 PageID #: 16586
                                                                            1603
                                   MacMillan - direct

     1     or potassium apixaban be comparable to oven cleaner or

     2     Drano?

     3     A.       No.

     4     Q.       Why do you say that?

     5     A.       Again, the same idea.     You put the maximum

     6     therapeutic dose of potassium in just a cup of water.

     7     Again, humans have a lot more water than just a cup of

     8     water.   If you just use a cup of water, there would be a pH

     9     down about 9.5, 9.6.      And keep in mind, like Milk of

    10     Magnesia, which people consume every day, way up at 10.5 so

    11     obviously, 9.5 is not a problem.

    12     Q.       Do you recall that Dr. Scheidt testified that the pH

    13     of a can of Coke was 100,000 times less acidic than this

    14     region on the left-hand side of the slide where he has

    15     illustrated the hydrochloride salt apixaban?

    16     A.       Yes.

    17     Q.       Do you think that's an accurate comparison?

    18     A.       No.

    19     Q.       Why is that not an accurate comparison?

    20     A.       It's not an accurate comparison because you'd have to

    21     do one molar, and that means you would have to have that and

    22     it would be a lot of material.        Again, up about 150 grams of

    23     apixaban to make that.

    24     Q.       Again, and how much volume of water is that 150 grams

    25     in?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 46 of 218 PageID #: 16587
                                                                            1604
                                   MacMillan - direct

     1     A.      It would be one molar solution, so that would be the

     2     size of a can of Coke.

     3     Q.      Is that realistic?

     4     A.      I think we could consider -- I don't think anyone

     5     would want to take 150 grams of apixaban.

     6     Q.      Now, do you recall that Dr. Scheidt testified on

     7     Friday that a pH of Tums is 100,000 times less basic than

     8     this region on the right-hand side of the slide where he has

     9     illustrated the sodium and potassium of apixaban salts?

    10     A.      Yes.

    11     Q.      Do you think that's an accurate comparison?

    12     A.      It's exactly the same comparison, but on the other

    13     side, where you have to use those salts, it would be

    14     150 grams of them in the size of that can, a volume

    15     analysis.

    16     Q.      Would that ever happen?

    17     A.      No.

    18     Q.      Now, you mentioned several times that the amount of

    19     material matters to determining pH.        Could you give us a

    20     real world example and explain why that is?

    21     A.      Yes.    In thinking of an example, the example in

    22     undergraduate classes, the way that we teach it, the way I

    23     teach it.     So I'm British.    I eat fish and chips, and if you

    24     think of it, fish and chips, you use salt and vinegar on

    25     fish and chips.     Right.   The salt you use, sodium chloride.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 47 of 218 PageID #: 16588
                                                                            1605
                                   MacMillan - direct

     1     You add sodium chloride.       You eat it.    It has no effect on

     2     your body.    But if I was to take a pint of seawater, which

     3     is the same sodium seawater and drink it, that would be

     4     extremely toxic.     So the amount clearly matters.

     5                          Similarly, with vinegar, you sprinkle some

     6     vinegar on your fries, it tastes good.         If you take the same

     7     vinegar, a pint of it, and you drink that pint of vinegar,

     8     you're going to get incredibly sick.         And the interesting

     9     part of it is that the vinegar you use has the same pH

    10     that's on your fries that's in the glass.          It's the quantity

    11     that matters.

    12     Q.      Do you recall that Dr. Buckton and Dr. Scheidt

    13     testified that only compounds that have pH, pKa's in that

    14     range of from three to ten can be used to make

    15     pharmaceutically acceptable salts?

    16     A.      I do recall that.

    17     Q.      Do you agree with that?

    18     A.      No, I do not.

    19     Q.      What is the reason that you disagree?

    20     A.      I disagree because this is an artificially --

    21     boundaries have been introduced to say that has been

    22     performed in aqueous conditions within a pH range.           We know

    23     salts can be made in organic solvent.         In fact, the '208

    24     patent describes you do it in organic solvent.

    25     Q.      Now, let me address a related issue.         Do you recall
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 48 of 218 PageID #: 16589
                                                                            1606
                                   MacMillan - direct

     1     Dr. Buckton's testimony that salts of apixaban would produce

     2     an extreme localized pH that in his view would be likely to

     3     be damaging to human tissue?

     4     A.       I do recall that.

     5     Q.       Do you agree with that?

     6     A.       No.

     7     Q.       What are the reasons that you disagree?

     8     A.       This idea of localized pH is meaningless, and I

     9     described this in two ways.       The first part is you can't

    10     zoom in to a certain area and depend that all the other

    11     water is not there.      The water is there.     So the amount

    12     therefore matters.

    13                          These are trace amounts of ions in this

    14     water.   But even if you could pretend that all the other

    15     water was not there, there's a different factor you have to

    16     take into account which has not been used in that analysis.

    17     That is a concept of what's called diffusion.          And diffusion

    18     for non-chemists is just how rapidly things dissipate away

    19     from each other, and it's because that rate of dissipation

    20     or diffusion is much faster than a biomolecular reaction --

    21     why do you care about biomolecular action?

    22                          A biomolecular reaction is required for it

    23     to react with the tissue.       And so this idea that somehow

    24     we're going to keep this localized pH that doesn't exist

    25     because diffusion is not probable, it just doesn't simply
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 49 of 218 PageID #: 16590
                                                                            1607
                                   MacMillan - direct

     1     make sense.

     2     Q.      Let me turn to another issue.        In forming your

     3     opinion, did you consider whether the toxicity, irritation

     4     and allergen profile of an apixaban salt would be

     5     commensurate with a reasonable benefit/risk ratio?

     6     A.      Yes, I did.

     7     Q.      What did you conclude?

     8     A.      I concluded it would be.

     9     Q.      If we could have up PDX-12.14.        What are the benefits

    10     of taking salt forms of apixaban?

    11     A.      Well, we know the salt forms of apixaban would

    12     immediately become in the body, would become neutral

    13     apixaban.    We know the benefits of apixaban as shown here is

    14     clearly the risk of stroke, systemic embolism and also are

    15     preventive in the treatment of deep vein thrombosis and

    16     pulmonary embolism.

    17     Q.      How do the benefits of neutral apixaban compare with

    18     that of the salt forms of apixaban?

    19     A.      They would be identical.

    20     Q.      And what are the risks of taking salt forms of

    21     apixaban?

    22     A.      The risks could be also identical to taking the

    23     neutral form of production of apixaban.

    24     Q.      Why do you say the risks would be identical?

    25     A.      Because again you're immediately forming neutral
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 50 of 218 PageID #: 16591
                                                                            1608
                                   MacMillan - direct

     1     apixaban and you're generating trace amounts of ions which

     2     are going to have no impact.

     3     Q.      So in your opinion, how does the risk/benefit ratio

     4     of an apixaban salt compare to that of the neutral form of

     5     apixaban?

     6     A.      It's effectively identical.

     7     Q.      And in taking all of this together, is administering

     8     a salt form of apixaban commensurate with a reasonable

     9     risk/benefit ratio in your opinion?

    10     A.      Yes, it is.

    11     Q.      Are you a medical doctor?

    12     A.      No, I'm not.

    13     Q.      How can you then know that the benefits of an

    14     apixaban salt would have outweighed the risks within the

    15     scope of sound medical judgment?

    16     A.      So I'm not a medical doctor, but I am a medicinal

    17     chemist.    I am a chemist.     I understand the basics of

    18     fundamental chemistry and I can understand how the trace

    19     amounts of these ions, which are basically being formed

    20     instantly, I also understand that you already have large

    21     amounts of these ions in your body and that you consume

    22     those on a daily basis anyway.

    23     Q.      Did you do anything to confirm your opinion on this

    24     risk/benefit ratio issue?

    25     A.      Yes, I did.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 51 of 218 PageID #: 16592
                                                                            1609
                                   MacMillan - direct

     1     Q.      What did you do?

     2     A.      I had a conversation with another expert in the case,

     3     doctor Peter Kowey, who was a clinical cardiologist, and in

     4     that discussion, he confirmed my opinions were completely

     5     aligned with him and that allowed me to come to the same

     6     conclusion.

     7     Q.      All right.    Were you here when Dr. Kowey testified

     8     last week?

     9     A.      Yes, I was.

    10     Q.      Was his testimony consistent with the conversation

    11     you had with him?

    12     A.      Yes, it was.

    13     Q.      Now, do you recall that Dr. Buckton and Dr. Scheidt

    14     testified that salts of apixaban would not be

    15     pharmaceutically acceptable because they would

    16     disproportionate?

    17     A.      I do recall that, yes.

    18     Q.      What is disproportionation as Dr. Buckton and Dr.

    19     Scheidt have used the term?

    20     A.      The way they are using the term, I don't think it's

    21     completely right.     Just to say for a moment that it is, what

    22     they are saying is that they believe that those salts, if

    23     they're exposed to any water or moisture, would have

    24     completely reverted back to neutral apixaban, and those ions

    25     which again would be solvated with water.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 52 of 218 PageID #: 16593
                                                                            1610
                                   MacMillan - direct

     1     Q.       Do you agree with Dr. Buckton and Dr. Scheidt's

     2     opinion on the issue of disproportionation?

     3     A.       No.

     4     Q.       What is the reason you disagree with them?

     5     A.       I disagree with them because I had a conversation

     6     with another expert in this case, Dr. Myerson, and he

     7     explained to me that it would be very straightforward for a

     8     formulation technique which would allow you to formulate

     9     those salts without them being exposed to moisture or to

    10     water.

    11     Q.       What's the relevance of forming these salts without

    12     exposure to water?

    13     A.       I believe the relevance is so you can make sure it

    14     would not undergo this idea of disproportionation and if

    15     they were to be exposed to moisture or water.

    16     Q.       Is water necessary for a salt in apixaban to

    17     disproportionate?

    18     A.       I think it would be, yes.      It's not going to

    19     spontaneously disproportionate on its own.

    20     Q.       What would the effect of excluding water from the

    21     formulation be?

    22     A.       It would just retain its -- its being a salt

    23     compound.

    24     Q.       Now, even if the salts of apixaban did

    25     disproportionate, what would the chemical product be?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 53 of 218 PageID #: 16594
                                                                            1611
                                   MacMillan - direct

     1     A.      So if it disproportionates, the chemical products

     2     would just be neutral apixaban in those same solvated ions

     3     that we've already discussed.

     4     Q.      And at therapeutic doses of apixaban, what risk of

     5     toxicity, irritation or allergic response to the product of

     6     an apixaban salt does disproportionating prevent?

     7     A.      It would be identically neutral to apixaban.

     8     Q.      To sum up, what's your opinion with respect to the

     9     issue of disproportionation?

    10     A.      The issue of disproportionation is one where I don't

    11     believe that it is an issue because, number one, you can

    12     formulate it, so it won't disproportionate, but even if it

    13     did, it's just going to lead to neutral apixaban and have no

    14     change in the benefit/risk ratio.

    15     Q.      Now, let me shift to your ultimate enablement

    16     opinion.    Are you familiar with the Wand factors?

    17     A.      Yes, I am.

    18     Q.      Did you consider the Wand factors in the context of

    19     your enablement analysis for this case?

    20     A.      I did.

    21                   MR. DANFORD:     If we could have up PDX-12.15.

    22     BY MR. DANFORD:

    23     Q.      What are you showing here?

    24     A.      I'm showing there the eight Wand factors that

    25     considered in this question of enablement claim 15.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 54 of 218 PageID #: 16595
                                                                            1612
                                   MacMillan - direct

     1     Q.      Let me just briefly ask you about each of these.

     2     What is the breadth of claim 13?

     3     A.      So the breadth of claim 13, which is the scope of

     4     claim document, is very narrow.        It basically just describes

     5     apixaban itself in neutral form or a pharmaceutically

     6     acceptable salt thereof.

     7     Q.      What is the breadth of a pharmaceutically acceptable

     8     salt of Apixaban?

     9     A.      So looking at just commonly used pharmaceutical salts

    10     and then understanding you now look at them in total to the

    11     ones that would be appropriate to use with apixaban, that's

    12     an even narrower scope for that claim.

    13     Q.      What did you conclude from your assessment was the

    14     breadth of claim 13?

    15     A.      Based on the breadth of claim 13, it's clear that

    16     claim 13 is enabled.

    17     Q.      Let's go to the next factor.        What's the nature of

    18     the invention at issue here?

    19     A.      The nature of the invention is that we have the

    20     invention of a factor Xa inhibitor, so apixaban, the neutral

    21     salt of apixaban -- I'm sorry, neutral form, I should say,

    22     of apixaban is the invention, and the salt is completely

    23     routine to make there afterwards.        But a person of ordinary

    24     skill would know how to do that.

    25                   So the nature of the invention, the apixaban
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 55 of 218 PageID #: 16596
                                                                            1613
                                   MacMillan - direct

     1     itself clearly describes how to make it.         Therefore, the

     2     nature of the invention is very straightforward to

     3     understand.

     4     Q.      Could you explain how a person of ordinary skill in

     5     the art would view making salts in the context of this

     6     invention?

     7     A.      They would view it as completely routine.

     8     Q.      What did you conclude then from considering the

     9     nature of the invention?

    10     A.      Again, based on that, claim 13 is enabled.

    11     Q.      What was the state of the art with respect to making

    12     pharmaceutically acceptable salts at the time of the

    13     invention here?

    14     A.      At the time of the invention, the state of the art

    15     was extensive.     Salt formation as we know it was very

    16     routine.    There were many different salts in a

    17     pharmaceutical process.      A very extensive theory.

    18     Q.      How did that weigh in your analysis for the Wand

    19     factors?

    20     A.      Again, it makes me recognize that claim 13 would be

    21     enabled.

    22     Q.      What did you consider with respect to the level of

    23     ordinary skill?

    24     A.      Well, as we discussed a few moments ago, the level of

    25     skill, you'll learn about salt formation at a various early
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 56 of 218 PageID #: 16597
                                                                            1614
                                   MacMillan - direct

     1     stages, at high school, the beginning of college.           So a

     2     person of ordinary skill would be way above that level in

     3     terms of understanding if you could make a salt in a routine

     4     fashion.

     5     Q.       Would the formation of salts in apixaban have been

     6     within the level of ordinary skill as of 2001?

     7     A.       Absolutely, yes.

     8     Q.       What do you consider with respect to the level of

     9     predictability in the art?

    10     A.       So the level of predictability is very high.         We

    11     talked about it already.       These concepts are very

    12     straightforward.     They're easy to implement and it's easy to

    13     predict what's going to happen when you, when you make these

    14     salts.   Again, the level predictability in the art was very

    15     high.    Again, the document being enablement.

    16     Q.       What direction was provided by the inventors with

    17     respect to making pharmaceutically acceptable salts of

    18     apixaban?

    19     A.       So in the '208 patent, it explicitly describes how to

    20     experimentally make the neutral form of apixaban, so that's

    21     a very high level of direction.

    22                   On top of that, the '208 patent also describes

    23     in column 117 how you go about making the pharmaceutically

    24     acceptable salts of the invention.

    25                   So, clearly, more than sufficient amount of
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 57 of 218 PageID #: 16598
                                                                            1615
                                   MacMillan - direct

     1     direction was provided by the inventor.

     2     Q.      Go to the existence of working examples.          What did

     3     you consider with respect to those samples?

     4     A.      In terms of existence of working examples, there are

     5     12 salts which are described in the '208 patent and two

     6     of those are HCl salts.      So a good number of working

     7     examples.

     8     Q.      How do those working examples in the patent compare

     9     with what a person of ordinary skill in the art would do to

    10     make pharmaceutically acceptable salts of apixaban?

    11     A.      You would use exactly the same routine methods as we

    12     used to make those, that would be used to make the salts of

    13     apixaban.

    14     Q.      And, finally, what quantity of experimentation is

    15     needed to make pharmaceutically acceptable salts of

    16     apixaban?

    17     A.      So, again, you know, salt formation is routine.

    18     Experimentation is required.       On top of that, Professor

    19     Jacobsen clearly demonstrates that, you know, we can do that

    20     in the course of a day.      So very little quantity of

    21     experimentation is required.

    22     Q.      So taking these factors all together, what is your

    23     opinion with respect to whether claim 13 of the '208 patent

    24     is enabling?

    25     A.      Taking all the Wands factors all together, clearly 13
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 58 of 218 PageID #: 16599
                                                                            1616
                                   MacMillan - direct

     1     is enabled.

     2     Q.      Did you also form an opinion about enablement of

     3     claim 104?

     4     A.      I did.

     5     Q.      What is that opinion?

     6     A.      My opinion is claim 104 is also enabled.

     7                   MR. DANFORD:     If we could have up PDX-12.16.

     8     BY MR. DANFORD:

     9     Q.      What's the difference between claims 13 and 104?

    10     A.      So claim 13 is a compound, according to claim 8,

    11     wherein the compound is -- and then it gives the formal

    12     chemical name for apixaban, or a pharmaceutically acceptable

    13     salt form thereof.

    14                   Compound 104 is a compound, according to claim

    15     13, and that refers to the neutral form of apixaban, which

    16     is the crystalline compound.

    17     Q.      Would a person of ordinary skill have understood the

    18     plain language of claim 104 to talk about pharmaceutically

    19     acceptable salt forms of apixaban?

    20     A.      No, they would not.

    21     Q.      Why do you say that?

    22     A.      They wouldn't know that because if you look at the

    23     claims as a whole, in the '208 patent, you read claim 13,

    24     but then read claim 27, claim 55, and then claim 104, you

    25     would clearly understand that 104 does not relate to a
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 59 of 218 PageID #: 16600
                                                                            1617
                                   MacMillan - direct

     1     pharmaceutically acceptable salt form in a crystalline form.

     2                     MR. DANFORD:   Well, let's have up PDX-12.17.

     3     BY MR. DANFORD:

     4     Q.      Could you explain that to us, again, with respect to

     5     what a person of ordinary skill would conclude reading the

     6     claims together?

     7     A.      Sure.

     8                     MR. SEGREST:   Your Honor, this is a claim

     9     construction argument.       When plaintiffs asserted claim 104

    10     in the middle of claim construction, they represented to us

    11     that it raised no new claim construction arguments when we

    12     were briefing "pharmaceutically acceptable salt."           I think

    13     it's that he just waived the issue of claim construction on

    14     claim 104.

    15                     MR. DANFORD:   He's just describing what a person

    16     of ordinary skill would understand the plain language of the

    17     claim to mean.

    18                     THE COURT:   You are not asking for a new

    19     construction?

    20                     MR. DANFORD:   No.

    21                     THE COURT:   Okay.

    22                     MR. SEGREST:   This is a construction of claim

    23     104 they never requested.

    24                     THE COURT:   I'll overrule it.     I will hear it

    25     and you can respond appropriately.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 60 of 218 PageID #: 16601
                                                                            1618
                                   MacMillan - direct

     1                    Go ahead.

     2     BY MR. DANFORD:

     3     Q.      Could you explain to us what you are showing here on

     4     this slide?

     5     A.      Yes.   I'm basically showing the logic a person of

     6     ordinary skill would use to understand that 104 does not

     7     relate to a compound that is a pharmaceutically acceptable

     8     salt.

     9     Q.      And why is it that you say that?

    10     A.      Again, if you look at 13, it says:         "A compound

    11     according to claim 8."      It says:    neutral apixaban or a

    12     pharmaceutically acceptable salt form thereof.

    13                    And then you go to 27, and it says:        a compound

    14     of claim 13 or a pharmaceutically acceptable salt form

    15     thereof.

    16                    There'd be no point in saying a pharmaceutically

    17     acceptable salt form of a pharmaceutically acceptable salt.

    18     That would be superfluous language.        So claim 27 clearly

    19     shows that claim 13, a compound of claim 13, is the neutral

    20     form.

    21                    Now, if there's any doubt about this, it is

    22     reinforced in claim 55, which says exactly the same thing.

    23     So clearly 104 is alluding to the fact that claim 13, a

    24     compound, is the neutral form of apixaban.

    25     Q.      Are salts compounds?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 61 of 218 PageID #: 16602
                                                                            1619
                                   MacMillan - direct

     1     A.      Yes, they are.

     2     Q.      Why would a person of ordinary skill in the art then

     3     not understand a compound, according to claim 13, to include

     4     pharmaceutically acceptable salts of apixaban?

     5     A.      Well, again, in this context, given what 27 and 55

     6     states, they would understand in this case it's not

     7     referring to the salt form.

     8     Q.      What does the '208 patent disclose with respect to

     9     how to make the neutral form of apixaban?

    10     A.      The '208 patent explicitly describes how to make

    11     the -- to make the neutral form of apixaban.

    12     Q.      What does the '208 patent disclose with respect to

    13     how to make crystalline forms of apixaban?

    14     A.      Again, it explicitly explains how to make the

    15     crystalline form of apixaban.

    16     Q.      So, then, what is your opinion as to whether claim

    17     104 is enabled?

    18     A.      Claim 104 is enabled.

    19     Q.      Now, let's assume claim 104 included pharmaceutically

    20     acceptable salt forms of apixaban, too.

    21                     Do you have an opinion about whether the claim

    22     would be enabled in these circumstances?

    23     A.      Sure.

    24                     So while I don't think that it incorporates a

    25     pharmaceutically acceptable salt, if it did, it would still
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 62 of 218 PageID #: 16603
                                                                            1620
                                   MacMillan - direct

     1     be enabled.

     2     Q.      What's the reason for that?

     3     A.      Because salts are usually pretty straightforward to

     4     crystallize, so it would be -- I think it wouldn't be any

     5     problem if you had the salt form to actually get a crystal

     6     form of it.

     7     Q.      So let's shift topics.

     8                    Do you recall Dr. Buckton and Dr. Scheidt's

     9     testimony that the asserted claims of the '208 patent lack

    10     adequate written description?

    11     A.      Yes, I do.

    12     Q.      Do you agree with that?

    13     A.      No, I do not.

    14                    MR. DANFORD:    Let's have PDX-12.18.

    15     BY MR. DANFORD:

    16     Q.      What is your opinion with respect to whether there's

    17     adequate written description for the asserted claims of the

    18     '208 patent?

    19     A.      Basically that a person of ordinary skill would

    20     understand that the inventors were in possession of the

    21     pharmaceutically acceptable salt forms of apixaban by 21st

    22     of September of 2001.

    23                    MR. DANFORD:    If we could have up PDX-12.19.

    24     BY MR. DANFORD:

    25     Q.      What are the reasons for your conclusion that a
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 63 of 218 PageID #: 16604
                                                                            1621
                                   MacMillan - direct

     1     person of ordinary skill would conclude that the inventors

     2     were in possession of a pharmaceutically acceptable salt

     3     form as of the as priori date?

     4     A.        My reasons are, again, summarized here in three

     5     bullet points.

     6                    The first one, the original provisional

     7     application, actually, is a claim directed towards the

     8     pharmaceutically acceptable salt form of apixaban.

     9                    As we've stated already, the '208 patent

    10     specification has a synthesis detailed of apixaban, as well

    11     as it details methods for making salts that can be

    12     pharmaceutically acceptable.

    13                    Then the third part is level of skill in the

    14     art.   Again, salt formation is essentially routine.

    15     Q.        Let me turn you to Tab 1 in your binder before you,

    16     which should be PTX-331.

    17                    Do you recognize PTX-331?

    18     A.        Yes, I do.

    19     Q.        What is PTX-331?

    20     A.        This is the provisional application for the '208

    21     patent.

    22     Q.        Is this one of the documents that you considered in

    23     forming your opinions?

    24     A.        Yes, it was.

    25     Q.        When was this application filed?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 64 of 218 PageID #: 16605
                                                                            1622
                                   MacMillan - direct

     1     A.      The 21st of September of 2001.

     2     Q.      If you could please turn to page 110 of the

     3     application.

     4                     Do you see Example 18 at the bottom of that

     5     page.

     6     A.      Yes, I do.

     7     Q.      And that example carries over to the following pages;

     8     correct?

     9     A.      That is correct.

    10     Q.      What is the chemical structure shown at the top of

    11     page 111?

    12     A.      That is the chemical structure of apixaban.

    13     Q.      And what is described in Example 18 of this

    14     application?

    15     A.      18 is the exact experimental details to go about

    16     making apixaban.

    17     Q.      If you turn to page 48 of this application, there's a

    18     paragraph that begins at around line 6.

    19                     Do you see that?

    20     A.      I do.

    21     Q.      What does this paragraph describe?

    22     A.      This describes how to make pharmaceutically

    23     acceptable salts of the invention.

    24     Q.      And how does this paragraph compare with the text

    25     that we have been looking at from column 17 of the '208
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 65 of 218 PageID #: 16606
                                                                            1623
                                   MacMillan - direct

     1     patent?

     2     A.        It's identical.

     3     Q.        Now, let me point you to one further part of this

     4     patent.

     5                    If you could turn to claim 8 of this

     6     application, which starts at page 223 at 14.

     7                    What does claim 8 describe?

     8     A.        Claim 8 describes a compound, according to claim 1,

     9     wherein the compound is selected from a group, and then it

    10     goes on to give a number of examples.

    11                    MR. DANFORD:    If we go to page 225, lines 6 to

    12     8.

    13     BY MR. DANFORD:

    14     Q.        What is that compound that's given as one of the

    15     examples in claim 8?

    16     A.        That is the neutral form of apixaban.

    17     Q.        And if you go to the end of the claim, at page 227,

    18     line 21, what does this language refer to?

    19     A.        This refers to, "or a pharmaceutically acceptable

    20     salt form thereof."

    21     Q.        What would a person of ordinary skill in the art have

    22     understood to be described by this claim in the provisional

    23     application?

    24     A.        This -- a person of ordinary skill would have

    25     understood that this describes how to -- that the inventors
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 66 of 218 PageID #: 16607
                                                                            1624
                                   MacMillan - direct

     1     were in possession of apixaban and pharmaceutically

     2     acceptable salts of that, of apixaban.

     3     Q.        Why do you say that?    Just taking all the information

     4     in this provisional application together, what would a

     5     person of ordinary skill in the art understand the inventors

     6     were in possession of?

     7     A.        It would be they understand they were in possession

     8     of apixaban and the pharmaceutically acceptable salt of

     9     apixaban.

    10     Q.        And why do you say that?

    11     A.        Because this information clearly describes that.

    12                    MR. DANFORD:    Now, if we go back to PDX-12.19.

    13     BY MR. DANFORD:

    14     Q.        What information from the '208 patent specification

    15     did you consider on this written description issue?

    16     A.        On the written description issue, I considered, first

    17     of all, the synthesis of apixaban as described in the '208

    18     patent.

    19                    And I also -- I considered the Section 117,

    20     Column 117, it describes how you make salts -- how to make

    21     salts that are pharmaceutically acceptable.

    22     Q.        And what relevance does that information have to

    23     whether the inventors were in possession of pharmaceutically

    24     acceptable salt forms of apixaban?

    25                    MR. SEGREST:    Your Honor, I apologize.      I need
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 67 of 218 PageID #: 16608
                                                                            1625
                                   MacMillan - direct

     1     to take a short break.

     2                    THE COURT:   Oh, sure.

     3                    MR. SEGREST:     Physically.

     4                    THE COURT:   That's fine.      Let's take a short

     5     recess.

     6                    (Brief recess taken.)

     7                    *       *    *

     8                    (Proceedings reconvened after recess.)

     9                    THE COURT:   Are you ready to continue?

    10                    MR. SEGREST:     Yes, Your Honor.

    11                    THE COURT:   Let's continue.

    12                    MR. DANFORD:     If we could have up PDX-12.19

    13     again.

    14     BY MR. DANFORD:

    15     Q.        Dr. MacMillan, before we took a break, we were

    16     talking about the '208 patent specification.

    17                    Do you recall that?

    18     A.        Yes, I do.

    19     Q.        And I believe you pointed us to the two sections in

    20     the '208 patent specification, the synthesis of apixaban and

    21     the methods of making salts that can be pharmaceutically

    22     acceptable.

    23                    Do you recall that?

    24     A.        Yes, I do.

    25     Q.        What would a person of ordinary skill in the art have
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 68 of 218 PageID #: 16609
                                                                            1626
                                   MacMillan - direct

     1     concluded given those two parts of the specification

     2     together with respect to this issue of written description?

     3     A.      They would have concluded that the inventors had

     4     possession of the pharmaceutically acceptable salts of

     5     apixaban.

     6     Q.      And what did you consider with respect to the level

     7     of ordinary skill in evaluating this question of adequate

     8     written description?

     9     A.      It was the same level of ordinary skill as I

    10     considered for all of my opinions.

    11     Q.      Okay.    And what did you consider with respect to the

    12     level of ordinary skill?       How did that factor into your

    13     analysis of the question of written description?

    14     A.      Oh, the level of skill in the art with respect to

    15     salt formation?

    16     Q.      That's right.

    17     A.      The fact that the -- yes.       I mean, a person of

    18     ordinary skill would know how to make salts routinely.

    19     Q.      Okay.    So taking all of this information together,

    20     the provisional application, the '208 patent specification,

    21     and the level of skill in the art, what is your opinion with

    22     respect to whether there's adequate written description for

    23     any asserted claim in the '208 patent covering

    24     pharmaceutically acceptable salts of apixaban?

    25     A.      There is adequate written description for any
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 69 of 218 PageID #: 16610
                                                                            1627
                                   MacMillan - direct

     1     asserted claim.

     2     Q.      So let me briefly address SigmaPharm's claim

     3     dependency argument.

     4                   Were you here when Dr. Heathcock testified?

     5     A.      Yes, I was.

     6     Q.      Do you agree with Dr. Heathcock's opinion that

     7     claim 13 and 104 are invalid because claim 1 does not cover

     8     apixaban?

     9     A.      No, I do not.

    10     Q.      What are the reasons that you disagree?

    11     A.      I disagree because Dr. Heathcock and SigmaPharm

    12     basically advance a concept or a convention for organic

    13     chemistry that no organic chemist that I know of would

    14     follow, and I certainly do not follow.

    15     Q.      Did you previously address this issue in your

    16     infringement testimony?

    17     A.      Yes, I did.

    18     Q.      Is your opinion any different when it comes to

    19     invalidity?

    20     A.      No, it is not.

    21                   MR. DANFORD:     So let's have up PDX-12.20.

    22     BY MR. DANFORD:

    23     Q.      What are you showing here?

    24     A.      So I'm showing here the chemical structure of

    25     apixaban again, and the fact that it satisfies the
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 70 of 218 PageID #: 16611
                                                                            1628
                                   MacMillan - direct

     1     limitations which are in dispute.

     2     Q.      And I see you have four limitations.         That's the M,

     3     A, Q, and E rings.

     4                    Is that right?

     5     A.      That's right.

     6     Q.      Are those the only limitations SigmaPharm is

     7     disputing from claim 1?

     8     A.      Yes, they are.

     9     Q.      So let's go through each of them, and if we can start

    10     with Ring M.

    11                    In apixaban, how many R1 a groups is Ring M

    12     substituted with?

    13     A.      Apixaban is substituted with 0 R1 a .

    14     Q.      And what's your reason for saying that?

    15     A.      My reason for saying that, again, if we looked at

    16     the -- in the white box on the right-hand side, and this is

    17     taken directly from the '208 patent, you can see that this

    18     ring as shown already incorporates the hydrogens, and all

    19     organic chemists know that.

    20                    You can also see that it maps completely onto

    21     the core of apixaban where it says Ring M.          So you can see

    22     that the hydrogens are already there, so you know no

    23     substitutions have taken place, so, therefore, it's

    24     substituted with 0 R1 a .

    25     Q.      In the language of claim 1, how many R1 a groups can
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 71 of 218 PageID #: 16612
                                                                            1629
                                   MacMillan - direct

     1     Ring M be substituted with?

     2     A.      It can be substituted with 0 to 2 0 R4a.

     3     Q.      How does Ring M in apixaban compare with what the

     4     claim requires?

     5     A.      It falls within those limitations.

     6     Q.      Let's go to Ring A.

     7                   In apixaban, how many R4 groups is Ring A

     8     substituted with?

     9     A.      It's substituted with 0 R4 groups.

    10     Q.      What's your reason for saying that?

    11     A.      Again, the patent language.       It says "A is selected

    12     from C3 - 10 carbocycle," and it says it can be unsaturated

    13     which includes phenyl rings A, which a phenyl ring which

    14     will incorporates hydrogens already on those phenyl rings.

    15                   So clearly it is substituted with 0 R4 .

    16     Q.      In the language of claim 1, what may Ring A be

    17     substituted with?

    18     A.      0 to 2 R4 .

    19     Q.      How does Ring A in apixaban compare with what the

    20     claim requires?

    21     A.      It falls within those requirements.

    22                   MR. DANFORD:     Let's go to Ring Q.

    23     BY MR. DANFORD:

    24     Q.      In apixaban, how many R4 a groups is Ring Q substituted

    25     with?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 72 of 218 PageID #: 16613
                                                                            1630
                                   MacMillan - direct

     1     A.      It's substituted with 0 R4 a .

     2     Q.      What is your reason for saying that?

     3     A.      Again, looking at the white box, which is the patent

     4     language, it says that Ring Q is a 6-membered monocycle, and

     5     Q1 is a carbonyl.     And so, therefore, this showing Q already

     6     has the hydrogens within that ring.        So clearly no

     7     substitutions have taken place, so clearly it's substituted

     8     with 0 to R4 a .

     9     Q.      In the language at claim 1, what may ring Q be

    10     substituted with?

    11     A.      It can be substituted for a 0 to 4 R4a.

    12     Q.      How does ring Q and apixaban compare with what the

    13     claim requires?

    14     A.      It falls within those limitations.

    15     Q.      Let's go to ring E.      In apixaban, how many R groups

    16     is ring E substituted with?

    17     A.      It's substituted with 1 R.

    18     Q.      And what is the R group substituted on ring E in

    19     apixaban?

    20     A.      On the bottom of ring E, you can see the small green

    21     rectangle.    That's called an methoxy group.        That's what

    22     it's substituted with.

    23     Q.      What are your reason for saying ring E is substituted

    24     with one R group in apixaban?

    25     A.      Again, if you look at the patent language, it says
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 73 of 218 PageID #: 16614
                                                                            1631
                                   MacMillan - direct

     1     that G is a group of formula 2A or 2B.         Then you can see

     2     that the ring E is absent.       Ring E is selected from a

     3     phenyl.    Ring E is a phenyl group that will contain these

     4     hydrogens.    So there's one substituent, which is an epoxy

     5     that is substituted with one R.

     6     Q.        In the language of claim 1, what may ring E be

     7     substituted with?

     8     A.        It can be substituted with 1 to 2 R.

     9     Q.        How does the number of substitutions on ring E

    10     compare with what the claim requires?

    11     A.        It falls within the requirements.

    12     Q.        In sum, what's your opinion as to whether apixaban is

    13     a compound according to claim 1 of the '208 patent?

    14     A.        Apixaban is a compound of claim 1 of the '208 patent.

    15     Q.        What's your opinion as to whether claim 13 and 104 of

    16     the '208 patent are invalid for improper dependency?

    17     A.        I do not agree that they're invalid for improper

    18     dependency.

    19     Q.        Do you recall that Dr. Heathcock told us how he would

    20     rewrite the claim language so that apixaban would be covered

    21     by claim 1?

    22     A.        I do recall that, yes.

    23     Q.        Would a person of ordinary skill need to rewrite the

    24     claim language of claim 1 in any way in order for apixaban

    25     to be covered?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 74 of 218 PageID #: 16615
                                                                            1632
                                   MacMillan - cross

     1     A.      Absolutely not.

     2                     MR. DANFORD:    Nothing further right now.      I just

     3     want to offer PTX-331.

     4                     THE COURT:    Any objection?

     5                     MR. SEGREST:    No objection.

     6                     THE COURT:    It's admitted.

     7                     (PTX-331 was admitted into evidence.)

     8                     MR. DANFORD:    Pass the witness.

     9                     THE COURT:    Cross-examination.

    10                     MR. SEGREST:    May I approach the witness?

    11                     (Mr. Segrest handed notebooks to the witness and

    12     to the Court.)

    13                                  CROSS-EXAMINATION

    14     BY MR. SEGREST:

    15     Q.      Good afternoon, Dr. MacMillan.         I'm Phillip Segrest.

    16     I have some more questions for you again.

    17     A.      Okay.

    18     Q.      Can we pull up PDX-12.24 that we were just looking

    19     at?

    20                          So on this slide, you say that ring E is

    21     substituted with 1 to 2 R; right?

    22     A.      Yes, that's correct.

    23     Q.      So ring E has to have at least one substituent from

    24     the R group; right?

    25     A.      In this part of the patent language, that would be
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 75 of 218 PageID #: 16616
                                                                            1633
                                   MacMillan - cross

     1     correct.

     2     Q.      Let's take a look at the other parts of the patent

     3     language.

     4                           Now, remember, at the end of your last

     5     testimony, or my cross-examination, I was going to ask you

     6     if there weren't some compounds recited in dependent claims

     7     that your construction wouldn't read on; right?

     8     A.      Can you restate that question for me?

     9     Q.      Yes.   At the end of the cross-examination in your

    10     earlier testimony, I asked if you were aware that there were

    11     some compounds and dependent claims that your way of reading

    12     claim 1 would not cover.

    13                           Do you recall that?

    14     A.      I do remember you asking those questions, yes.

    15     Q.      And were you -- you were here for Dr. Heathcock's

    16     testimony; right?

    17     A.      Yes, I was.

    18     Q.      And he explained why your way of reading claim 1

    19     wouldn't cover some of those compounds; right?

    20     A.      You would have to read back the specific way he

    21     described that, but he described what he felt was his

    22     opinion of the conventions I believe that he was using.

    23     Q.      But in describing your way of approaching this,

    24     didn't he identify some compounds and dependent claims that

    25     your way of reading claim 1 would not cover?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 76 of 218 PageID #: 16617
                                                                            1634
                                   MacMillan - cross

     1     A.        He -- I can't remember exactly the language that he

     2     used, but he I believe put forward compounds that may have

     3     been that, may have been his opinion, but to be honest, I

     4     don't remember them being contrary to what my own opinions

     5     would be.

     6     Q.        Well, let's look back at claim 1.      If we can pull up

     7     JTX-1 right here.

     8                       This is showing that A ring that you were just

     9     talking about; right?

    10     A.        Sure.    This --

    11     Q.        JTX-1.    I believe it's the first tab in your binder,

    12     and this will be column 237.

    13     A.        237.    Okay.

    14     Q.        So is this a part of claim 1 that refers to that

    15     ring E?

    16     A.        So claim 1, this part refers to -- this is the part

    17     of claim 1 which refers to group G, which incorporates the D

    18     ring notation, yes.

    19     Q.        And, now, the patent has several certificates of

    20     correction.       None of them change this language; right?

    21     A.        Off the top of my head, I didn't memorize all of the

    22     corrections.       I will take your word for it.

    23     Q.        You are not aware of any changes as you sit here

    24     today that there was a physical correction made to this part

    25     of the patent?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 77 of 218 PageID #: 16618
                                                                            1635
                                   MacMillan - cross

     1     A.       Yes, I take your word for it.

     2     Q.       So let's focus in on lines 54 and 5.        Does this

     3     recite ring E is substituted with 1 to 2 R?

     4     A.       This is -- it says ring E is selected from phenyl,

     5     pyridyl, yes, substituted with 1 to 2 R.

     6     Q.       I believe we pulled up line 59 and 60 there.         That's

     7     okay.    That's where I was going next.

     8     A.       So the question was with respect to ring D?

     9     Q.       Ring E.

    10     A.       Oh.

    11     Q.       Doesn't this -- well, back up one.        We're missing one

    12     there.   Okay.     This is what I was talking about, line 54 to

    13     55.   E is substituted with 1 to 2 R?

    14     A.       Yes.

    15     Q.       So it requires at least one R substituent on ring E?

    16     A.       There is one -- it states that there and I completely

    17     agree with that, but there also is the part which was in Dr.

    18     Heathcock's report where he says you can have ring D and E,

    19     and collectively they can have up to the combination of the

    20     two numbers.     So based upon Dr. Heathcock using that, we

    21     accepted that, or I accepted that in my opinion and thinking

    22     about that.

    23     Q.       But you agree that this language in the patent

    24     requires ring E to be substituted with at least 1 R; is that

    25     right?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 78 of 218 PageID #: 16619
                                                                            1636
                                   MacMillan - cross

     1     A.      I agree that it says that, absolutely, but at the

     2     same time, I do -- you know, in Dr. Heathcock's report, he

     3     says that you could combine the two and that was what I used

     4     in forming my opinion.

     5     Q.      Now, you referred to Dr. Heathcock's report.          You're

     6     not referring to his testimony in court; right?

     7     A.      I don't -- I don't recall honestly if he said that or

     8     not.   I know it was in his report.

     9     Q.      So let's look at line 56 through 61.          Yes.

    10                     So this is describing another potential ring E

    11     structure, right, where D is absent and then it gives a list

    12     of things for ring E.      Again, it says that ring E is

    13     substituted with 1 to 2 R?

    14     A.      It does say that, yes.

    15     Q.      So, again, this part of claim 1 requires ring E to

    16     have at least one substituent from the R group; right?

    17     A.      Yes, with the caveat, those two rings, then that

    18     changes it.

    19     Q.      Okay.    Well, let's look at line 62 through 67.         Now,

    20     doesn't this part of claim 1 also require that ring E be

    21     substituted with at least one R?

    22     A.      I would fully agree with the same caveat, yes.

    23     Q.      Go back up to the part that's showing the group G,

    24     line 35 through -- back up one more.         Again.

    25                     I want to go back to the ring that's showing all
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 79 of 218 PageID #: 16620
                                                                            1637
                                   MacMillan - cross

     1     of group G.    Where is the caveat that you refer to listed

     2     here in the claim of the patent?

     3     A.        So in forming my opinion, what I did was I read the

     4     patent.    I read Dr. Heathcock's report and he stated that.

     5     I accepted that and went with that because I was forming my

     6     opinions.    So that was for me, that was the part that I used

     7     to make my -- my understanding of it was based upon Dr.

     8     Heathcock's report and he explicitly states that in his

     9     report.

    10     Q.        So do you agree with Dr. Heathcock or are you

    11     deferring to Dr. Heathcock about how to interpret the claims

    12     of the '208 patent?

    13     A.        On that specific point with respect to ring D and E,

    14     I do, I do -- I just -- to be honest with you, I just read

    15     he used that and I followed that and I used that in my

    16     analysis.

    17     Q.        Now, this says that ring D is substituted with 0 to 2

    18     R, doesn't it?

    19     A.        Does it say it here?    Yes, it does.

    20     Q.        So D and E together, does G group have at least four

    21     R substituents on the G group; right?

    22     A.        It's saying substituted with.

    23     Q.        All right.

    24     A.        In terms of the one substituent, you have to be

    25     careful using the substituent.        In terms of what it's
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 80 of 218 PageID #: 16621
                                                                            1638
                                   MacMillan - cross

     1     substituted with, it says that D is substituted with 0 to 2

     2     and it says that E is substituted with 1 to 2.

     3     Q.      Right.

     4     A.      And that combination can therefore be -- I believe if

     5     you add those up, those become the combination of D and E

     6     can become 1 to 4.

     7     Q.      So D and E is at most four substituents; right?

     8     A.      D and E can be substituted with up to four groups.

     9     Q.      And you understand it was Dr. Heathcock's opinion

    10     that D and E together are substituted with more than four

    11     members of those Markush groups in apixaban; right?

    12     A.      Yes.   Obviously, that's where Dr. Heathcock believes,

    13     and that's the part that I think there is no convention that

    14     any organic chemist would follow.

    15     Q.      That's the only way he was combining D and E; right?

    16     He was saying it was more than the four total?

    17     A.      I don't know if he was making it in that context.           I

    18     would have to ask him specifically.        But I know in his

    19     report that's what he did say, so I just accepted that.

    20     Q.      But there's nowhere in his testimony where he says

    21     that ring E can have -- be substituted with fewer than one

    22     member of R, is there?

    23     A.      I'd have to go back to his testimony and look through

    24     that specifically.

    25     Q.      Let's turn now to claim 8, which is in column 265
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 81 of 218 PageID #: 16622
                                                                            1639
                                   MacMillan - cross

     1     through 268 in your notebook.

     2                     Now, doesn't claim 8, which spans several

     3     columns, it's not all shown here, but doesn't it go through

     4     reciting a number of different compounds?

     5     A.      Yes, it does.

     6     Q.      So basically that's the start of the name of a

     7     different compound?

     8     A.      Yes, it is.

     9     Q.      The ninth compound that he lists, the one at the

    10     bottom in the column on the left, is that apixaban?

    11     A.      Hold on.    Is it okay if I refer back to another part

    12     of the patent?

    13     Q.      Sure.    I just want to find out what you are referring

    14     to.

    15     A.      You know, again, I don't have it completely

    16     memorized.    Yes, it is.

    17     Q.      Okay.    And let's look at the fifth compound listed in

    18     claim 8 there.

    19                     Now, you were here when Dr. Heathcock testified

    20     about this compound; right?

    21     A.      To be honest with you, I can't say that I know that

    22     he testified about this compound.

    23     Q.      Well, in one of your expert reports in this case,

    24     didn't you include an appendix where you drew out the

    25     structures of all the compounds specifically recited in
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 82 of 218 PageID #: 16623
                                                                            1640
                                   MacMillan - cross

     1     claim 8?

     2     A.        If I have my report, I could -- I mean, I remember

     3     drawing out a number of different structures.          I don't

     4     remember the extent of those structures, so to say all of

     5     them, I don't know if I drew out all of them, to be

     6     perfectly honest.

     7     Q.        Well, let's put up the page from the appendix to the

     8     report.    I don't think it's in your notebook, but this

     9     is page B3 from Appendix B to your expert report, isn't

    10     it?

    11     A.        I will take your word for it, yes.

    12     Q.        Okay.    And where it says limitation No. 8.5, is that

    13     drawing out the structure of the fifth compound listed in

    14     claim 8?

    15     A.        It says compound in claim 8.      So, yes, that does --

    16     in fact, that name matches that compound on that slide,

    17     yes.

    18     Q.        So going to the next slide, zoom in a little bit.

    19                       This is your drawing of that compound from claim

    20     8; right?

    21     A.        Again, I will take your word for it.       I'm willing to

    22     accept that.

    23     Q.        And this five-membered ring here in the bottom left

    24     that has got the nitrogen and oxygen on the ring, that

    25     corresponds to claim -- I'm sorry, to ring D in claim 1;
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 83 of 218 PageID #: 16624
                                                                            1641
                                   MacMillan - cross

     1     right?

     2     A.       It does, but, again, with the caveat that D and E are

     3     combined here, so, but, yes.       Nominally on what would be

     4     described as D.

     5     Q.       And so isn't the H2 N the -- the amino radical there,

     6     that that's substituted onto -- so Ring D is substituted

     7     with that amino radical; right?

     8     A.       The radical amino group, yeah.       Yes, for sure.

     9     Q.       And then isn't Ring E the six-cycle ring there?

    10     A.       E is a ring there, yes, for sure.

    11     Q.       Is Ring E substituted with any member of claim 1, of

    12     any member of -- let me start over.

    13                   Is Ring E substituted with any member of R other

    14     than hydrogen?

    15     A.       So the way I look at this, and the way, you know, you

    16     would work through claim 1 -- so let me -- let me --

    17     Q.       I think it's a yes-or-no question.        Is it substituted

    18     with any member of R other than hydrogen?

    19     A.       It is because as Dr. Heathcock pointed out, when you

    20     have D and E together, which is what we do because you

    21     showed the D and you showed the E, we know that that ends up

    22     being 1 to 4 on D and E, which is what Dr. Heathcock

    23     explained.

    24                   So when I do my analysis of this compound, it

    25     clearly has one of the four.       So it fulfills that.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 84 of 218 PageID #: 16625
                                                                            1642
                                   MacMillan - cross

     1     Q.       That one is on Ring D; right?

     2     A.       It's on the two rings.     It's on the two different

     3     rings.   I mean, it is -- I agree with you it's on Ring D,

     4     but I also have to point out that Dr. Heathcock pointed out

     5     that D and E combined will have 1 to 4.

     6     Q.       But there is nothing in the claim language that says

     7     Ring D and E combined; right?       The claim language says Ring

     8     E is substituted with 1 to 2 R.

     9     A.       I think it's pretty straightforward -- the way I look

    10     at it, I think it is straightforward.

    11                   This was Dr. Heathcock's interpretation of that

    12     part of the claim.      And I followed what his interpretation

    13     was with that part of the claim.

    14     Q.       Where on this Ring E, this Ring E, the six-cycle ring

    15     there, is it substituted with anything other than a

    16     hydrogen?

    17     A.       So on Ring E, in this case, it has -- I agree with

    18     you it has three hydrogens, but it's not an isolated Ring E.

    19                   There are two rings, there's a D and an E.          And,

    20     again, Dr. Heathcock states that this would be D and E

    21     together and have between one to four groups.          And this is D

    22     and E together and it has one group.

    23     Q.       But that is not in claim 1; right?

    24     A.       This would be my -- again, I'm just following what

    25     Dr. Heathcock put -- I just followed that analysis.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 85 of 218 PageID #: 16626
                                                                            1643
                                   MacMillan - cross

     1     Q.      It's not Dr. Heathcock's testimony in this case, is

     2     it?

     3     A.      Again, I don't recall if he testified to that or not

     4     here.

     5     Q.      But you defer to Dr. Heathcock's analysis on claim

     6     construction for claim 1?

     7     A.      Whenever -- on this specific point, when he said that

     8     D and E together was 1 to 4, I accepted that and honestly

     9     just use that in my evaluation.

    10     Q.      What he was saying is D and E together cannot have

    11     more than four total; right?

    12     A.      I guess that -- so he is saying if you take D and E

    13     together, it would have one to four substitutions.           That

    14     would be correct.

    15     Q.      But he -- no.     What he said was D and E together

    16     could not have more than four, didn't he?

    17     A.      He said it was a 1-to-4 substitution that could take

    18     place on it.    And that was clearly, if you look at this, it

    19     has one.

    20     Q.      He said it has more than four, didn't he?

    21     A.      This was a very different part of what he was

    22     stating, which was that his convention that chemists would

    23     look at molecules like this and not see -- and assume they

    24     don't have any groups on it, and the problem with that is if

    25     you follow that logic, there would be absolutely no
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 86 of 218 PageID #: 16627
                                                                            1644
                                   MacMillan - cross

     1     molecules in the patent that actually would be -- that could

     2     exist in the world right now.

     3                   So that part is clearly flawed, in my opinion.

     4     But this part, where it says, look, D and E can have 0 to 2

     5     or 1 and 2 on E and you could put them together so it's a

     6     combination of the two, you can have 1 to 4.

     7     Q.      There is no such testimony in this case, Doctor.           You

     8     have not pointed out me to anything in claim 1 that allows

     9     zero substituents on E, have you?

    10     A.      All I can do is I can refer you back to if --

    11     Q.      Well, you can answer my question.        You haven't

    12     pointed me to anything in claim 1 that allows zero

    13     substituents on claim E, have you?

    14     A.      The issue with the analysis, the way I would look

    15     at -- here's the way I would look at it.

    16     Q.      I didn't ask you how you would look at it.

    17                   Have you pointed to anything in claim 1 that

    18     allows zero substituents on Ring E?

    19     A.      Yes, if you have D and E together.         If you have E in

    20     isolation, then I would agree with you, then that's the case

    21     where you would follow specifically.         But Dr. Heathcock

    22     states together, you have to --

    23     Q.      I didn't ask what Dr. Heathcock states.         You haven't

    24     pointed to anything in the language of claim 1 that says you

    25     read D and E together and E doesn't have to have a
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 87 of 218 PageID #: 16628
                                                                            1645
                                   MacMillan - cross

     1     substituents of D, does it?

     2     A.      Again, I was just following the interpretation of

     3     Dr. Heathcock --

     4     Q.      Please answer my question.

     5     A.      Can you please ask it one more time?

     6     Q.      Sure.

     7                     You haven't pointed to anything in the language

     8     of claim 1, not what you think Dr. Heathcock said, but in

     9     the language of claim 1 that says that if there is a

    10     substituent on D, then it is okay for E to have 0, to be

    11     substituted with 0?

    12     A.      Does it explicitly state what Dr. Heathcock used in

    13     his report?     It doesn't explicitly state that.       I will agree

    14     with that.

    15                     But was there an interpretation where you could

    16     believe that?     Clearly Dr. Heathcock did, and clearly I

    17     followed that.

    18     Q.      Now, you also testified on direct here about

    19     Dr. Heathcock's opinion on how claim 1 could be rewritten to

    20     cover apixaban; right?

    21     A.      I did.

    22     Q.      And so one of the things he suggested was that you

    23     would have to say is "unsubstituted or substituted with."

    24                     Do you recall that?

    25     A.      I do recall that part, yes.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 88 of 218 PageID #: 16629
                                                                            1646
                                   MacMillan - cross

     1     Q.        But your testimony on direct is that no person of

     2     ordinary skill in the art would rewrite the claims that way?

     3     A.        My testimony was that no one would need to see that

     4     to understand what the claims were stating.          The claims are,

     5     in my opinion, are pretty straightforward to understand.

     6     Q.        Well, you're also named as an inventor on some

     7     patents, aren't you?

     8     A.        I am.

     9     Q.        And is one of those U.S. Patent No. 7,265,249?

    10     A.        I don't know, but I think.

    11                       MR. SEGREST:   We can put that one up on the

    12     screen.

    13     BY MR. SEGREST:

    14     Q.        This is your name on the patent; right?

    15     A.        Yes, that is my name.

    16     Q.        So you are a named inventor on this patent; right?

    17     A.        Yes.

    18                       MR. SEGREST:   Let's go to column 22.

    19                       Do we have just the page where we can see what

    20     the claim is?

    21     BY MR. SEGREST:

    22     Q.        This is the -- in the claims in your patent; right?

    23     A.        I haven't looked at this patent in a very long time

    24     so I assume that is what it is.        And I'm, again, willing to

    25     work from it.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 89 of 218 PageID #: 16630
                                                                            1647
                                   MacMillan - cross

     1                   MR. SEGREST:     Let's focus on the text at the top

     2     of column 22.

     3     BY MR. SEGREST:

     4     Q.      So here in your patent when you wanted to explain

     5     substitution, you used the language "either unsubstituted or

     6     substituted"; right?

     7     A.      This part certainly does, and if I could have a copy

     8     of the patent just to see the context, that would be

     9     helpful, too.

    10     Q.      And you say that it is substituted with 1 to 4

    11     nonhydrogen substituents; right?

    12                   MR. LEE:    I do object.    He just asked for a copy

    13     so we should at least point him to where it is.

    14                   THE COURT:    Do you have a copy for the witness?

    15                   MR. SEGREST:     I believe so, Your Honor.

    16                   Yes, it's Tab 3 in your notebook.

    17                   THE COURT:    Thank you.    Column 22?

    18                   MR. SEGREST:     Yes.

    19     BY THE WITNESS:

    20     A.      (Witness reviews document.)

    21     Q.      I'm sorry.    You may have answered this question, but

    22     I'm not sure if we got to that or not.

    23                   So here in your patent, you used this language

    24     "either unsubstituted or substituted"; right?

    25     A.      Hold on.    I'm just making sure I -- is it okay if I
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 90 of 218 PageID #: 16631
                                                                            1648
                                   MacMillan - cross

     1     just take 30 seconds to read the context of this?

     2     Q.       Sure.

     3     A.       (Witness reviews document.)

     4                      Okay.   I got it.

     5     Q.       So you agree that when you wanted to spell out that

     6     something might not be substituted, you used the language,

     7     "either unsubstituted or substituted"; right?

     8     A.       I -- clearly, yes.

     9     Q.       Okay.    And you also said, with 1-to-4 nonhydrogen

    10     substituents; right?

    11     A.       That's what it says, yes.

    12     Q.       So when you wanted to exclude hydrogen from the

    13     potential substituents, you explicitly said "nonhydrogen

    14     substituents"; right?

    15     A.       Yeah, but this is a very different context.         This is

    16     a case where we have an R10 .        So where we have a group that

    17     is designated R10 and then where we're going to go there and

    18     decide what we're going to put at that position, in the

    19     apixaban patent case, what we're doing is we're saying, we

    20     already have a ring.       And when you state a ring, say,

    21     benzine or cyclohexane, any conventional organic compounds,

    22     we already know that they're there.         If we draw them, we

    23     know they're there.

    24                      When they're not there, we use this notation,

    25     R10 .   So we know in this case that we're going to be
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 91 of 218 PageID #: 16632
                                                                            1649
                                   MacMillan - cross

     1     replacing R10 with a hydrogen.       So in this case, you can use

     2     that terminology.

     3     Q.       So you agree with Dr. Heathcock that the way to

     4     indicated unsubstituted in a patent is to say unsubstituted;

     5     right?

     6     A.       I agree that in the case where we have an R10 group --

     7     this is a very different situation, and I don't want to

     8     conflate the two things.

     9                   But there are certainly things you can describe

    10     as being unsubstituted.       It's not a phrase which is used

    11     commonly with organic chemistry, but it is important to

    12     state this context dependent.

    13                   This is R10 .   This is where we have a group

    14     which is specifically designated, if we show the rest of the

    15     structure, where R10 is given an R10 notation, and we're

    16     saying that it's being replaced with -- in this context.

    17     This is not a case in the apixaban '208 patent.

    18                   MR. SEGREST:     PDX-12.3, I think.

    19     BY MR. SEGREST:

    20     Q.       Now, you never had a physical sample of what

    21     Dr. Jacobsen said he made; right?

    22     A.       What, me, or --

    23     Q.       In your possession.

    24     A.       I -- yeah.   In my possession, in the normal sense of

    25     possession, no, I did not.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 92 of 218 PageID #: 16633
                                                                            1650
                                   MacMillan - cross

     1     Q.      And you never did any test or experiments with the

     2     stuff that Dr. Jacobsen said he made; right?

     3     A.      I did not.

     4     Q.      So here, this is a slide from your direct, isn't it?

     5     A.      Yes, it is.

     6     Q.      So you say that the salts would be pharmaceutically

     7     acceptable because they would have a similar safety profile

     8     to apixaban at therapeutic doses.

     9                    Are you predicting what the salts of apixaban

    10     will do based on what the participant compound does?

    11     A.      So, it's basically -- it's, again -- and maybe I

    12     didn't state this very well in my direct, but it's

    13     basically -- as soon as you ingest it, it's going to

    14     immediately become neutral apixaban, and that is why the

    15     statement is stated the way that it is stated.

    16     Q.      Doctor, now you said as soon as you ingest it.           Is

    17     that immediately, instantaneously?

    18     A.      The rate at which they do the reaction is going to be

    19     roughly controlled by diffusion rates.

    20     Q.      What time frame are we taking about here?          Is it a

    21     few hours, a few weeks?

    22     A.      If we recall, 10 to the 8th or 10 to 9th.

    23     Q.      So very, very quickly; right?

    24     A.      Yes.

    25     Q.      As soon as it comes in contact with the acid in the
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 93 of 218 PageID #: 16634
                                                                            1651
                                   MacMillan - cross

     1     stomach.

     2     A.        If it is in an aqueous environment or in the stomach,

     3     which is an acidic environment.        If it was in an organic

     4     environment, it would be a whole different ballgame.           That

     5     is a very different situation.

     6     Q.        So if it were in contact with the tissue of a human

     7     or an animal, that would be different than from being in

     8     that acidic environment; right?

     9     A.        Right.   But the problem that you run into there is

    10     you have to try to get your compound from the -- where it's

    11     at to the test-tube without going through any acid or water

    12     which is in the body.      It's not like molecules rub up

    13     against each other.      They have to travel through media.        And

    14     that media in the body is water; or in the stomach, it's a

    15     mixture of water and HCl, which is an acid.

    16                    So that's the problem.     That's why it can't get

    17     to the tissue to do that damage.

    18     Q.        So because it can't get to the tissue, what you're

    19     actually opining about is the safety of neutral apixaban and

    20     the various counter ions, once they're in the body; right?

    21     Not the salts of apixaban in contact with human or animal

    22     tissue.

    23     A.        My understanding -- when I was asked to do the

    24     analysis of a pharmaceutically acceptable salt, was, could

    25     you form this salt and could you administer it without --
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 94 of 218 PageID #: 16635
                                                                            1652
                                   MacMillan - cross

     1     based upon commensurate with a reasonable benefit-to-risk

     2     ratio.

     3                       With the understanding when you ingest it, it's

     4     going to 10 to the 9th, 10 to the 8th.         It become neutral

     5     apixaban.    As a chemist, you understand what you're doing;

     6     therefore, you are effectively giving someone neutral

     7     apixaban and, agreed, trace amounts of salts.

     8     Q.        But, again, you didn't do any sort of clinical

     9     experiments, any sort of experiments with Dr. Jacobsen's

    10     compounds.    You didn't get any empirical information on how

    11     they performed; right?

    12     A.        The -- personally, I would not.      I did not do that,

    13     but, obviously, as I mentioned I talked to Dr. Kowey, who is

    14     a clinical cardiologist, and he confirmed that based on his

    15     experience and his knowledge, that's what he would expect to

    16     happen.

    17     Q.        He didn't have any of those compounds Dr. Jacobsen

    18     made either, did he?

    19     A.        I don't know that to be the case, but, again, I'll

    20     take a look.

    21     Q.        You are not aware of any test he did with

    22     Dr. Jacobsen's compounds, right?

    23     A.        I am not.

    24     Q.        Okay.    Let's look at slide 12.7.    Now, this is

    25     Plaintiffs' Demonstrative Exhibit 12.7.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 95 of 218 PageID #: 16636
                                                                            1653
                                   MacMillan - cross

     1                    All right.    So you refer to this part of the

     2     '208 patent.    It has a reference to Remington's

     3     Pharmaceutical Sciences, page 1418?

     4     A.       That's right.

     5     Q.       That document, Remington's Pharmaceutical Sciences, I

     6     believe that page is incorporated by reference in the

     7     patent; right?

     8     A.       I'm sorry.   You said Dr. -- I'm slightly there.         I

     9     apologize.

    10     Q.       Let me try again.     So that reference, Remington's

    11     Pharmaceutical Sciences, page 1418, is incorporated by

    12     reference in the '208 patent; right?

    13     A.       That is right.

    14     Q.       And you said this is a standard textbook in the

    15     field?

    16     A.       I said it's a textbook that people in the field are

    17     simply aware of and it has been around for a very long

    18     time.

    19     Q.       Is it considered a reliable authority?

    20     A.       Is it considered a reliable authority?        That would

    21     depend upon your definition of reliable authority.

    22     Q.       Is it a treatise that you would rely on?

    23     A.       For pharmaceutically, for knowing about ions or

    24     salts and knowing the commonly used ones for

    25     pharmaceuticals, yes.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 96 of 218 PageID #: 16637
                                                                            1654
                                   MacMillan - cross

     1     Q.       Would you rely on Remington's Pharmaceutical Sciences

     2     for what it says about salts?

     3     A.       It would be completely dependent upon what it

     4     actually states.

     5     Q.       But you do consider it a reliable treatise for the

     6     part that's being incorporated here?

     7     A.       Well, the part which is being incorporated here is

     8     for a list of suitable salts, which is exactly what it says.

     9     That's what I relied upon it for, the counterions in the

    10     salts that are listed on the table in page 1418.

    11     Q.       Let's go to JTX-10, which is Remington's

    12     Pharmaceutical Sciences.       Page 58 of the exhibit I think is

    13     page 1418 of Remington's.

    14                      Now, the table is in the bottom right down here;

    15     right?

    16     A.       Yes.    Can you tell me where the tab is?

    17     Q.       Yes.    This is -- it should be there.      It's tab 2 in

    18     your binder, and we're on page 1418, which is has the Bates

    19     number of BMSAPI001665.

    20     A.       Okay.

    21     Q.       And that table is underneath the heading that says

    22     salt formation, isn't it?

    23     A.       Yes.

    24     Q.       There's even a paragraph on salt formation.

    25                      So do you see the sentence that begins with,
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 97 of 218 PageID #: 16638
                                                                            1655
                                   MacMillan - cross

     1     unfortunately; right?

     2     A.      Yes.

     3     Q.      And so doesn't Remington teach us that unfortunately,

     4     there is no reliable way of predicting the influence of a

     5     particular salt species on the behavior of the parent

     6     compound in dosage forms?

     7     A.      So the part about that --

     8     Q.      Doesn't it say that?

     9     A.      Yes, absolutely it says that, yes.

    10     Q.      And you are predicting the behavior of the salt

    11     species of apixaban based on the parent compounds in the

    12     dosage forms; right?

    13     A.      I am telling you that the salts in this case will

    14     immediately revert back to apixaban.

    15                           And --

    16     Q.      But you're predicting the behavior of the salt form

    17     based on the parent compound and the dosage form, aren't

    18     you?

    19     A.      I'm predicting, I'm predicting that the salt -- let

    20     me state it this way.      I'm predicting -- I don't know how

    21     you want me to answer this.

    22     Q.      It's a yes-or-no question.       I would like you to

    23     answer that.

    24     A.      So the way I would say it is, yes, I'm predicting,

    25     because the work here is reliable, and you have to realize
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 98 of 218 PageID #: 16639
                                                                            1656
                                   MacMillan - cross

     1     that that is modifying the sentence.

     2                           And the question in this specific context

     3     is:   Does the salt, in this case, can you predict what it's

     4     actually going to do?      And in this scenario, it's completely

     5     reliable, because it's on the simple idea of will this salt

     6     revert to the neutral form being based in water or being an

     7     acid and that is predictable, because decades and decades of

     8     concepts in chemistry that were very well-known absolutely

     9     predicted that.

    10     Q.      Can we pull up DDX-16-14.

    11                     Now, you testified about this drawing some on

    12     your direct; right?

    13     A.      I did testify about it, yes.

    14     Q.      Okay.    And do you agree that if you take apixaban and

    15     put it in an environment that's pH 3 to 10, you won't get

    16     any apixaban ions.      You get the neutral apixaban?

    17     A.      Absolutely.

    18     Q.      Okay.    In any of your testimony, have you identified

    19     any compound that makes a pharmaceutically acceptable salt

    20     which has a pKa outside of that range in the parent

    21     compound?

    22     A.      Did you say a pH range?

    23     Q.      Outside of that three to ten.        Now, that is unionized

    24     in that three to ten range.       That is only ionized when you

    25     get outside that three to ten range.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 99 of 218 PageID #: 16640
                                                                            1657
                                   MacMillan - cross

     1     A.       So, again, I apologize.      I think I wasn't very clear

     2     in my direct.     You can't take those types of salts and

     3     define what the pH is just by looking at them.

     4     Q.       I didn't ask you about the pH of the salt.         I'm

     5     talking about the compound that you are using to make a

     6     salt.

     7                    Have you identified any compound for which there

     8     is a proven pharmaceutical salt form where the parent

     9     compound is a neutral compound, it's entirely unionized in

    10     that range of three to ten?

    11     A.       So you're -- from what I'm hearing you saying, you're

    12     saying is there a compound that has a pH between three to

    13     ten.    The problem is compounds don't have pH's.

    14     Q.       I didn't say anything about a compound having a pH.

    15     I asked you, the compound would be entirely unionized if you

    16     put it in an environment that is a pH of three to ten.

    17     A.       I'm sorry.   Can you ask the question?       Is there a

    18     compound?    Sorry.

    19     Q.       That when like apixaban, when you put it in a pH

    20     environment of three to ten, it's entirely unionized.

    21                           Do you know of any pharmaceutically

    22     acceptable salt can be made in such a compound?

    23     A.       I have not performed that analysis.

    24     Q.       You mentioned there are 12 salts exemplified in the

    25     '208 patent?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 100 of 218 PageID #: 16641
                                                                            1658
                                    MacMillan - cross

      1     A.       That is correct.

      2     Q.       And none of those are salts of apixaban, are they?

      3     A.       None of those salts are of apixaban, that is correct.

      4     Q.       All right.   Now, you testified on direct that you had

      5     also considered some of the statements from BMS employees

      6     about apixaban being a neutral compound; right?

      7     A.       That is correct.

      8     Q.       Can we pull up DTX-629.

      9                     Now, this DTX-629 is an e-mail that you also

    10      considered, isn't it?

    11      A.       Can you show me that in the -- sorry?

    12      Q.       Yes.   It's in the binder.    It's tab 6.

    13                      And you listed this particular e-mail in the

    14      materials considered in your reports in this case; is that

    15      right?

    16      A.       Again, I should remember that, but I will absolutely

    17      accept that as being the case.

    18      Q.       This e-mail says it was written by Patrick Lam; is

    19      that right?

    20      A.       Yes.

    21      Q.       Were you here for Dr. Knabb's testimony?

    22      A.       Yes.

    23      Q.       You remember Dr. Knabb said doctor Lam was the head

    24      of the chemistry side and was the co-chair with Dr. Knabb

    25      who was on the clinical side?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 101 of 218 PageID #: 16642
                                                                            1659
                                    MacMillan - cross

      1     A.      Actually I do remember that part, yes.

      2     Q.      So Patrick Lam is above Dr. Pinto's lab and Dr.

      3     Pinto's lab is what had Dr. Orwat; right?

      4     A.      I don't remember that for sure.

      5     Q.      Okay.   And so here Dr. Knabb is responding to a

      6     question from somebody on the clinical side; right?

      7     A.      I do not know who he's asking the question to.          I

      8     don't know which slide you're on.

      9     Q.      Okay.   But he tells him, this person, Patrick, they

    10      have a chemistry related question in the quoted part down

    11      below; right?

    12      A.      The one in the part in yellow.

    13      Q.      Not the part -- yes, I'm sorry.        Yes.   So the part in

    14      yellow says I have a chemistry related question; right?

    15      A.      Okay.   Okay.   I've read it through.

    16      Q.      Okay.   So this is a person who is asking a question

    17      that they say is important for our clinical pharmacology

    18      study design; right?

    19      A.      It does state that.

    20      Q.      Okay.

    21      A.      It says, understanding those are important, yes.

    22      Q.      And so don't they have a question for Dr. Lam about

    23      apixaban being a neutral compound?

    24      A.      They say, I have a question related to apixaban --

    25      yes.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 102 of 218 PageID #: 16643
                                                                            1660
                                    MacMillan - cross

      1     Q.      And doesn't he respond explaining that a neutral

      2     compound is one that does not have any ionizable hydrogen at

      3     a pH one to eight?

      4     A.      Again, this is in the context of generating a salt.

      5     Q.      But did he say that?

      6     A.      Yes.   I mean, clearly, he does say it, but for

      7     context --

      8     Q.      And doesn't he explain that apixaban falls inside

      9     this category?

    10      A.      He does state that here, yes.

    11      Q.      And he explains that the reason they have not done pH

    12      dependent viability is because this is a fundamental

    13      chemical property, one that can be predicted accurately and

    14      there's no exception known?

    15      A.      But there's obviously a mistake because he states

    16      that the molecule has no pKa and as they showed in the slide

    17      earlier today, it does have pKa.       There's a pKa of 13 to 15,

    18      which is in lots of different textbooks.

    19                           So clearly, what they are referring to

    20      here was can you form an ion that was soluble in water.

    21      This is what that pH is all about.

    22      Q.      Yes.   Where is that language where he says it does

    23      not have a pKa?

    24      A.      I learned apixaban is a neutral compound and has no

    25      pKa value.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 103 of 218 PageID #: 16644
                                                                            1661
                                    MacMillan - cross

      1     Q.      Okay.    That's not Patrick Lam; right?

      2     A.      That's the person, the other person in the

      3     conversation.

      4     Q.      That's the person asking the question.         Patrick Lam

      5     didn't say this compound had a pKa, did he?

      6     A.      In this e-mail, he did not say that.

      7     Q.      Right.    But he does say that for purposes of clinical

      8     development, it's a neutral compound because it's not

      9     ionizable in the pH range of one to eight; right?

    10      A.      What he's saying is between the range of pH of one to

    11      eight that you would not be able to form a salt between pH

    12      one and eight.     On that we completely agree.       The part is

    13      can you form a pharmaceutically acceptable salt, and as the

    14      '208 patent clearly states, it's preferred to make those in

    15      organic solvents.     This is not referring to an organic

    16      solvent.

    17                      MR. SEGREST:   We'll pass the witness.

    18                      THE COURT:   Okay.   Redirect?   Oh, are there

    19      other defendants that want to cross?

    20                      MR. KOCHANSKI:   No, Your Honor.

    21                      MR. PEJIC:   No, Your Honor.

    22                      MR. DANFORD:   No redirect.

    23                      THE COURT:   Okay.   You can step down.

    24                      (Witness excused.)

    25                      MR. LEE:   The next and last witness, Dr. Allan
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 104 of 218 PageID #: 16645
                                                                            1662
                                    Myerson - direct

      1     Myerson.   Mr. Prussia will be doing the examination.

      2                    THE COURT:    Okay.

      3                    ... DR. ALLAN MYERSON, having been duly sworn as

      4     a witness, was examined and testified as follows ...

      5                    THE COURT:    Good afternoon.     You may proceed

      6     whenever you are ready.

      7                                 DIRECT EXAMINATION

      8     BY MR. PRUSSIA:

      9     Q.      Good afternoon.

    10      A.      Good afternoon.

    11      Q.      Would you please introduce yourself to the Court.

    12      A.      Yes.   My name is Allan Myerson.

    13      Q.      Dr. Myerson, have you been retained by the plaintiffs

    14      as an expert witness in this case?

    15      A.      I have.

    16      Q.      And what, generally, what issue have you been asked

    17      to address?

    18      A.      The validity of the '945 patent and an issue related

    19      to the ability to formulate a salt.

    20      Q.      We're going to put up PTX-816 and I will ask you to

    21      identify it for the Court, please.

    22      A.      Yes.   It's a copy of my C.V.

    23      Q.      Can you please describe your educational background

    24      after high school?

    25      A.      Yes.   I have a Bachelor's degree in chemical
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 105 of 218 PageID #: 16646
                                                                            1663
                                    Myerson - direct

      1     engineering from Columbia University in 1973, then a

      2     Master's and a Ph.D. in chemical engineering from the

      3     University of Virginia in 1975 and 1977.

      4     Q.      And what have you been doing since your Ph.D.?

      5     A.      I have been a chemical engineering professor at

      6     several different universities for the last 42 years.

      7     Q.      Where are you currently employed?

      8     A.      At the Massachusetts Institute of Technology in

      9     Cambridge, Massachusetts.

    10      Q.      What is the primary focus of your research?

    11      A.      The focus of my research is primarily pharmaceutical

    12      manufacturing with an emphasis on issues related to

    13      crystallization, solid forms of pharmaceuticals, and novel

    14      solid dosage forms and, in fact, solid pharmaceutical

    15      formulations.

    16      Q.      And what is your experience with respect to

    17      pharmaceutical formulations?

    18      A.      We have been formulating, and my group has been

    19      formulating, a number of different drugs for the last ten

    20      years or so.

    21      Q.      Have you published?

    22      A.      Yes.

    23      Q.      How many?

    24      A.      Approximately 280 refereed publications.

    25      Q.      Do you have any editorial responsibilities?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 106 of 218 PageID #: 16647
                                                                            1664
                                    Myerson - direct

      1     A.      Yes, I have been associate editor of the American

      2     Chemical Society journal, Crystal Growth and Design since

      3     its founding in 2001.

      4     Q.      Have you received any awards for your research?

      5     A.      I have.

      6     Q.      Can you give just a few examples?

      7     A.      Most notably in 2008, the American Chemical Society

      8     award in Separation Science and Technology.

      9                    In 2015, the American Institute of Chemical

    10      Engineers award in Separation Science and Technology.           And,

    11                     In 2015, American Institute of Chemical

    12      Engineers award in Excellence and Process Development.

    13      Q.      Do you hold any U.S. patents?

    14      A.      Yes.   I'm a named inventor on, I think, 45 U.S.

    15      patents and about 10 or 15 pending applications.

    16      Q.      Does PTX-816 provide an accurate summary of your

    17      education and professional experience?

    18      A.      It does.

    19                     MR. PRUSSIA:   Your Honor, we offer Dr. Myerson

    20      as an expert in pharmaceutical formulation analysis.

    21                     MR. SEGREST:   No objection.

    22                     THE COURT:   He is so recognized.

    23      BY MR. MYERSON:

    24      Q.      Dr. Myerson, are you being compensated for the time

    25      you spent working on this case?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 107 of 218 PageID #: 16648
                                                                            1665
                                    Myerson - direct

      1     A.        I am.

      2     Q.        Does your compensation depend on the substance of

      3     your opinions or the outcome of this case?

      4     A.        It does not.

      5     Q.        Have you prepared any demonstratives to accompany

      6     your testimony today?

      7     A.        I have.

      8                       MR. PRUSSIA:   Let's start with the PDX-13.2.

      9     BY MR. PRUSSIA:

    10      Q.        And could you please explain for the Court what you

    11      were asked to do in connection with your work on this case?

    12      A.        Yes.

    13                        Well, the questions I've been asked to address

    14      are listed on this slide.        They're addressing the arguments

    15      the defendants make regarding the validity of the '945

    16      patent.

    17      Q.        Big agenda, and we'll start first with the

    18      obviousness of the '945 patent.

    19      A.        Yes.

    20                        MR. PRUSSIA:   Let's turn to slide 3.

    21      BY MR. PRUSSIA:

    22      Q.        What is your opinion regarding the definition of a

    23      person of ordinary skill in the art with respect to the '945

    24      patent?

    25      A.        That is up on the screen.     I think we have seen it
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 108 of 218 PageID #: 16649
                                                                            1666
                                    Myerson - direct

      1     before.    And that is my definition I used.

      2     Q.        Did you apply that definition in this case?

      3     A.        Yes.

      4                       MR. PRUSSIA:   If you turn to slide 4.

      5     BY MR. PRUSSIA:

      6     Q.        What is depicted on this slide?

      7     A.        This is the defendant's definition, which you've also

      8     seen previously.

      9     Q.        Would your opinions change in the defendant's

    10      definition?

    11      A.        They would not.

    12      Q.        Do you meet the definition of a person of ordinary

    13      skill in the art under either definition?

    14      A.        I do.

    15                        MR. PRUSSIA:   Let's put claim 12 of the '945

    16      patent on the screen.       It's JTX-2.

    17      BY MR. PRUSSIA:

    18      Q.        It's also Tab 16 in your binder.

    19      A.        Yes.

    20      Q.        Dr. Myerson, what is claimed by the asserted claims

    21      of the '945 patent?

    22      A.        Yes.    So we have a solid pharmaceutical composition,

    23      and we have a comprising term which says:         "Comprised in a

    24      therapeutically effective amount of apixaban and a

    25      pharmaceutically accepted diluent or carrier," so that's the
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 109 of 218 PageID #: 16650
                                                                            1667
                                    Myerson - direct

      1     pharmaceutical composition.       And then focusing on the

      2     apixaban, the apixaban comprises crystalline apixaban

      3     particles.

      4                    Then we have a size limitation on the

      5     crystalline apixaban particles in terms of something called

      6     the D90 , saying that the D90 has to be less than or equal to

      7     89 microns.

      8                    And then we have a specific dissolution rate of

      9     the pharmaceutical composition using the conditions

    10      described in the rest of the claim.

    11                     MR. PRUSSIA:   Now, if you turn to the next

    12      slide, slide 5.

    13      BY MR. PRUSSIA:

    14      Q.      What is your understanding of how the inventors came

    15      to invent the '945 patent claims?

    16      A.      Yes.   I -- well, I'm sure we'll talk about this more,

    17      but they show -- they saw unexpectedly diminished apixaban

    18      exposure in the clinical trials.       And the surprise to them

    19      was that they showed apixaban demonstrated dissolution-rate

    20      limited absorption.

    21                     They found that the 77 percent in 30 minutes

    22      ended up giving patients consistent solution-like exposure,

    23      and then they did a big study where they determined that

    24      particle size was the only parameter in their formulation

    25      that was impacting dissolution rates, and then they came up
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 110 of 218 PageID #: 16651
                                                                            1668
                                    Myerson - direct

      1     with a D90 limitation.

      2     Q.       I'm sure we'll come back to some of this later today,

      3     but let's talk a little bit about some of the technology

      4     underlying the patents.

      5     A.       Yes.

      6     Q.       What is an immediate-release dosage form?

      7     A.       The textbook definition of an immediate-release

      8     dosage form is one which you have done nothing to delay --

      9     delay or sustain the release.       It's just the release when

    10      the formulation would normally release.         And,

    11                      Typically, a definition that we're going to put

    12      a rate on an immediate release is given approximately

    13      70 percent or more release in one hour.

    14      Q.       Are there other types of dosage forms?

    15      A.       Yes.

    16                      They are sustained release, which is something

    17      that you have that will reduce the number of times you have

    18      to take a dosage form, which means that lasts a long time.

    19                      There's delayed release where it doesn't release

    20      immediately because it has -- has a specific kind of coating

    21      on it.   And,

    22                      Then within the category of immediate release,

    23      we have the subcategory of rapid release and very rapid

    24      release.

    25      Q.       We heard Dr. Chambliss testify about rapid release.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 111 of 218 PageID #: 16652
                                                                            1669
                                    Myerson - direct

      1     What is rapid release absorption?

      2     A.      Rapid -- a rapid release oral solid dosage form is

      3     typically defined as releasing 85 percent of the active

      4     ingredient in 30 minutes.      And then we have a very rapid

      5     release which is 85 percent in 15 minutes.

      6     Q.      And just to be clear, is an immediate-release

      7     composition the same thing as a rapid-release composition?

      8     A.      No, an immediate release is a broad -- it's a broad

      9     definition, and then subcategories within that would be

    10      rapid release.

    11      Q.      And what type of release is at issue in the '945

    12      patent claims?

    13      A.      This is an immediate release.

    14                    MR. PRUSSIA:    Let's turn to particle and

    15      particle sizes.

    16      BY MR. PRUSSIA:

    17      Q.      What is a particle?

    18      A.      A particle is a solid that has three dimensions.

    19      Q.      If something crystallizes, is it, by definition, a

    20      particle?

    21      A.      Yes, all crystals are particles.

    22      Q.      Are there circumstances when a crystalline material

    23      is not also a particle?

    24      A.      No.

    25      Q.      What is a particle size distribution?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 112 of 218 PageID #: 16653
                                                                            1670
                                    Myerson - direct

      1     A.       Well, when you have a group of particles, they don't

      2     have to have -- all have the same size.         And if we describe

      3     the sizes of a bunch of particles, we decide it is a size

      4     distribution.

      5     Q.       How can one describe the size of particles?

      6     A.       We can do it lots of different ways, but we might as

      7     well talk about the way that is being used in the '945

      8     patent; and it's a volume-based distribution calculating

      9     something called the D90 .

    10      Q.       And what is a D90 ?

    11      A.       I think we need to look at the demonstrative --

    12                    MR. PRUSSIA:     Go to slide 6.

    13      BY THE WITNESS:

    14      A.       -- if we have that.

    15                    We heard a lot about this, and I have to say

    16      it's not the easiest concept to understand.         So imagine we

    17      have a basket full of golf balls, baseballs and basketballs.

    18      Right?

    19                    So we take the golf balls and we know what their

    20      diameter is and we measure them and we get their volume.

    21                    And we take all the golf balls and we say, this

    22      size, we add up all the golf balls we have this much volume,

    23      right, and we put a line on the plot.

    24                    Then we go to the baseballs, we do the same

    25      thing.    Baseballs have a different diameter.        We calculate
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 113 of 218 PageID #: 16654
                                                                            1671
                                    Myerson - direct

      1     the volume of all the baseballs and add that to the plot.

      2     It's called a cumulative plot.       We're adding the volumes of

      3     everything there.

      4                      Then we go to the basketballs and do the same

      5     thing.

      6                      So then we get this curve which shows the total

      7     cumulative volume or weight versus size.

      8                      Now, a D90 is mathematically determined from

      9     this cumulative distribution plot to be the place where the

    10      size at which 90 percent of the volume is smaller at the

    11      given size and 10 percent of the volume is greater than the

    12      given size.

    13      Q.       We'll talk -- we'll come back to this a little bit

    14      later.

    15                       But can you remind the Court, can you inform the

    16      Court what techniques were available as of 2010 to measure

    17      the particle size of an active pharmaceutical ingredient?

    18      A.       There are many techniques.

    19      Q.       Can you list just a few for us?

    20      A.       Sure.

    21                       If we're talking about the active ingredient

    22      itself, we could use laser light scattering, which we heard

    23      about quite a bit.

    24                       We could use microscopy techniques with image

    25      analysis.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 114 of 218 PageID #: 16655
                                                                            1672
                                    Myerson - direct

      1                   We could use also sonic method for doing size

      2     analysis.

      3                   There's something called a Coulter Counter which

      4     uses electrical zone sensing.

      5                   I could go on.     There's just a lot of techniques

      6     to measure size.

      7     Q.      All right.    A few other terms.

      8                   What is bioavailability?

      9     A.      Bioavailability refers to the amount of drug that

    10      actually gets into your bloodstream.

    11      Q.      What is a dissolution rate?

    12      A.      Dissolution rate relates to the amount of the active

    13      ingredient that -- the rate at which the active ingredient

    14      dissolves in your body.

    15      Q.      Is there a relationship between dissolution rate and

    16      bioavailability?

    17      A.      There can be.    Sometimes there is, but not always.

    18      Q.      What is solubility, generally?

    19      A.      Solubility is a concept which tells us the maximum

    20      amount of a given compound which can dissolve in a liquid at

    21      a given temperature.

    22      Q.      We'll come back to some of these concepts during the

    23      course of your testimony, but let's go to the summary of

    24      your opinions.

    25                    MR. PRUSSIA:    If we can go to slide 7.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 115 of 218 PageID #: 16656
                                                                            1673
                                    Myerson - direct

      1     BY MR. PRUSSIA:

      2     Q.      At a high level, why are the claims of the '945

      3     patent not obvious over the prior art?

      4     A.      Yes, I've listed the four main points, and let's

      5     start with the first one.

      6                   "The apixaban formulations demonstrated rapid

      7     absorption and good bioavailability," meaning the

      8     formulations that are described in the literature.

      9                   MR. PRUSSIA:    And if we go to the next slide.

    10      BY MR. PRUSSIA:

    11      Q.      Just focusing on that first reason.        What is the

    12      basis for your opinion that the prior art showed that

    13      apixaban had rapid absorption and good bioavailability?

    14      A.      Because the papers described in the clinical trials

    15      of apixaban certainly do that.       Particularly if we would

    16      look at something like the Carreiro reference, which we've

    17      seen previously.

    18                    MR. PRUSSIA:    Let's pull up PDX-738.

    19      BY MR. PRUSSIA:

    20      Q.      What is this document?

    21      A.      We have seen this before.      This is the Carreiro

    22      reference which talks about apixaban in its clinical trials.

    23      Q.      And when was it published?

    24      A.      This was published in 2008.

    25      Q.      So it was available as of the priority date; is that
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 116 of 218 PageID #: 16657
                                                                            1674
                                    Myerson - direct

      1     right?

      2     A.       Yes.

      3     Q.       And at high level, what does Carreiro discuss?

      4     A.       It discusses apixaban as a Factor Xa inhibitor, and

      5     talks about the clinical trials and other issues with

      6     apixaban.

      7     Q.       If we go to the page ending in Bates 2538 under the

      8     section titled "Preclinical pharmacological studies in

      9     animal models," focusing on the first study, what does the

    10      Carreiro disclose regarding the pharmacokinetic of apixaban

    11      in animal studies?

    12      A.       It does have good oral bioavailability.

    13      Q.       If you turn to the page ending in Bates 2540, there

    14      is a section under "Pharmacokinetics and pharmacodynamics,

    15      apixaban in human studies."       Focus on that second paragraph

    16      there.

    17                      What does Carreiro disclose regarding the

    18      pharmacokinetics of apixaban in humans?

    19      A.       It says the pharmacokinetic profile of apixaban is

    20      consistent with rapid oral absorption in bioavailability.

    21      Q.       What would a person of ordinary skill in the art take

    22      away from these disclosures in Carreiro regarding these

    23      absorptions and bioavailability of apixaban?

    24      A.       That it was rapid and it had good bioavailability.

    25                      MR. PRUSSIA:   Let's take a look at Table 1, page
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 117 of 218 PageID #: 16658
                                                                            1675
                                    Myerson - direct

      1     ending in Bates 2542.

      2     BY MR. PRUSSIA:

      3     Q.        What is shown in Table 1 of Carreiro?

      4     A.        Table 1 is showing all the clinical trials that were

      5     either completed or ongoing for apixaban.

      6     Q.        And what was the status of the apixaban clinical

      7     trials as of 2008?

      8     A.        The Phase II trials that were listed had been

      9     completed, and the Phase III trials were ongoing.

    10      Q.        And what does Carreiro disclose about the approximate

    11      number of patients that had been studied in these clinical

    12      trials?

    13      A.        Tens of thousands.

    14      Q.        And what doses of apixaban were being used in the

    15      Phase III trials?

    16      A.        2.5 and 10 milligrams.

    17      Q.        What would a person of ordinary skill in the art take

    18      away from these disclosures in Carreiro regarding

    19      formulation used in the apixaban clinical trials?

    20      A.        That it was satisfactory.

    21      Q.        Now, do you recall -- you were in the courtroom when

    22      Dr. Chambliss testified; is that right?

    23      A.        Yes.

    24      Q.        Do you recall him testifying that a person of

    25      ordinary skill in the art would look at the data reported in
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 118 of 218 PageID #: 16659
                                                                            1676
                                    Myerson - direct

      1     Carreiro and try to improve upon it?

      2     A.      I did.

      3     Q.      And do you agree with him?

      4     A.      I do not.

      5     Q.      Why not?

      6     A.      When you have an ongoing clinical trial and the

      7     doctors say that would have good oral bioavailability and

      8     absorption, you would not change the formulation during the

      9     clinical trial.

    10      Q.      Are there other references that discuss apixaban's

    11      bioavailability?

    12      A.      There are.

    13                    MR. PRUSSIA:    Let's pull up PTX-480.

    14      BY MR. PRUSSIA:

    15      Q.      What is PTX-480?

    16      A.      This is the Teague reference.

    17                    MR. PRUSSIA:    And if we turn to the page ending

    18      in Bates 4449.

    19      BY MR. PRUSSIA:

    20      Q.      What does the Teague reference say about apixaban's

    21      bioavailability?

    22      A.      It says:    "Apixaban is an oral, selective, direct

    23      Factor Xa inhibitor.     Apixaban is rapidly absorbed, reaching

    24      peak plasma concentrations in 3 hours postingestion."

    25      Q.      Now, if we focus on that second sentence there, the
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 119 of 218 PageID #: 16660
                                                                            1677
                                    Myerson - direct

      1     reference to three hours of a peak plasma time, do you

      2     recall Dr. Chambliss' testimony that a formulation scientist

      3     would look at that and say that it was pretty slow?

      4     A.        I remember hearing that, yes.

      5     Q.        What is your response to that?

      6     A.        That's a medical opinion.    I mean, if the doctor has

      7     decided that that was good and you were having the correct

      8     biological response, then there's no reason that you would

      9     think it was not good.

    10      Q.        If we take a look at Table 3 in the Teague reference.

    11      A.        Yes.

    12      Q.        How do the pharmacokinetics of apixaban compare to

    13      rivaroxaban, which at that time was approved in Europe and

    14      Canada?

    15      A.        It was very similar.

    16      Q.        What would the information in Table 3 tell a person

    17      of skill in the art regarding the need to improve the

    18      apixaban formulation?

    19      A.        It would indicate there was no need.

    20      Q.        Now, you made reference to this earlier, but the

    21      person of ordinary skill in the art here is a formulation

    22      scientist?

    23      A.        Correct.

    24      Q.        And, generally speaking, in drug development, when

    25      the clinical team characterizes a drug as having rapid
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 120 of 218 PageID #: 16661
                                                                            1678
                                    Myerson - direct

      1     absorption and good oral bioavailability in Phase II trials,

      2     does the formulation scientist adhere to that or disregard

      3     it?

      4     A.        They adhere to that.

      5     Q.        Does a formulation scientist make his own independent

      6     judgment about clinical data?

      7     A.        No.

      8     Q.        Let's take a look at PTX-320.     What is this document?

      9     A.        This is the Eriksson reference.

    10      Q.        When was this published?

    11      A.        It was published in 2009.

    12      Q.        If we turn to the page ending in it's Bates 774,

    13      there's a Section 2.2.2, pharmacokinetic properties of

    14      apixaban?

    15                      Do you see that?

    16      A.        Yes, I do.

    17      Q.        And what does Eriksson disclose about the

    18      pharmacokinetics of apixaban in animal studies?

    19      A.        It says, In pre-clinical studies, apixaban

    20      demonstrated high oral bioavailability, 51 percent,

    21      88 percent and 34 percent in chimpanzees, dogs and rats,

    22      respectively.

    23      Q.        And if you look at the next paragraph, what does

    24      Eriksson disclose about the pharmacokinetics of apixaban in

    25      humans?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 121 of 218 PageID #: 16662
                                                                            1679
                                    Myerson - direct

      1     A.      Again, it says apixaban is rapidly absorbed

      2     reaching Cmax approximately one to three hours after

      3     administration.

      4     Q.      Now, were Carreiro, Teague and Eriksson all available

      5     to a person of ordinary skill in the art at the time of the

      6     priority date of the '945 patent?

      7     A.      They were.

      8     Q.      Would a person of skill in the art interested in

      9     learning about the pharmacokinetics of apixaban have

    10      consulted these references?

    11      A.      They would.

    12      Q.      And what does good oral bioavailability, high

    13      bioavailability, and rapid absorption tell a person of skill

    14      in the art about the apixaban formulations that were being

    15      used at the time?

    16      A.      That they were satisfactory.

    17      Q.      Are you aware of any reference in the prior art that

    18      stated that the bioavailability of apixaban was something

    19      less than good?

    20      A.      No.

    21      Q.      Are you aware of any reference in the prior art that

    22      stated that the absorption of apixaban was something less

    23      than rapid?

    24      A.      No.

    25      Q.      Now, do you recall Dr. Chambliss testifying that a
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 122 of 218 PageID #: 16663
                                                                            1680
                                    Myerson - direct

      1     person of ordinary skill would be motivated to improve the

      2     bioavailability of apixaban because clinical trials are

      3     unpredictable and drugs sometimes fail?

      4     A.       I remember that.

      5     Q.       And if we pull up DTX-368, is this the reference that

      6     Dr. Chambliss relied upon to form that opinion?

      7     A.       Yes.

      8     Q.       This is the Kola reference.      Do you remember him

      9     showing it to the Court?

    10      A.       Yes.

    11      Q.       And if we look at Figure 3, which is at Bates 3124,

    12      what does Figure 3 disclose to a person of skill in the

    13      art?

    14      A.       Well, this tells you why things fail clinical trials

    15      and this is in all three phases.

    16      Q.       And what does Figure 3 tell a person of skill in the

    17      art about the reasons for drug attrition in 2000?

    18      A.       Well, if we look at 2000, which is the silver,

    19      efficacy, that means whether the drug actually does what

    20      it's supposed to, was the largest, and then toxicology and

    21      commercial reasons and clinical safety were the next three

    22      largest.

    23                           As we know, formulation is a really small

    24      percentage and that's for all three phases of clinical

    25      trial.   It's exceedingly rare for a drug to fail Phase III
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 123 of 218 PageID #: 16664
                                                                            1681
                                    Myerson - direct

      1     clinical trials because of formulation means.

      2     Q.        So in summary on this first point, would a person of

      3     skill in the art be motivated to improve upon the

      4     formulation of apixaban in view of the disclosures in the

      5     prior art?

      6     A.        No.

      7     Q.        Let's turn to PDX-13-9 and turn now to your second

      8     reason.

      9                            Why would a person of ordinary skill in

    10      the art not have expected dissolution rates to have impacted

    11      apixaban's bioavailability?

    12      A.        Well, here we have them talking about the BCS classes

    13      and the fact that apixaban is a BCS Class III drug and why

    14      that means that dissolution will not, should not improve

    15      bioavailability.

    16      Q.        All right.   Let's start from the top.      What is the

    17      BCS?

    18      A.        We've heard about this in prior testimony, the

    19      biopharmaceutical classification system that classifies

    20      drugs in four quadrants based on two properties.

    21      Q.        And what is the purpose of the BCS?

    22      A.        To aid in drug development formulation and for the

    23      issue of biowaivers, particularly for generic drugs.

    24      Q.        And was the BCS information that was available to a

    25      person of skill in the art as of the priority date?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 124 of 218 PageID #: 16665
                                                                            1682
                                    Myerson - direct

      1     A.      Yes.

      2     Q.      If we pull up DDX-14-22, this is one of Dr.

      3     Chambliss' demonstratives, what is shown here?

      4     A.      These are the four categories of the BCS classes and

      5     we see that the two terms that are used.         They're high

      6     solubility and permeability, and we divide it up in four

      7     classes based on high and low of each.

      8     Q.      Let's talk a little bit about some of these terms on

      9     this slide.

    10                      First, if we go to PDX-10, talk first about

    11      solubility.

    12                      Is there a difference between the absolute

    13      solubility of the drug and its solubility in the context of

    14      BCS?

    15      A.      Sure.    Solubility itself, or absolute solubility, it

    16      is a physical chemical property of the solid, and as I

    17      said previously, it's the maximum amount of a solid which

    18      can be dissolved in a particular solution at a given

    19      temperature.

    20      Q.      Can a drug have low absolute solubility and still be

    21      considered highly soluble under the BCS?

    22      A.      It can, because BCS solubility is actually a dose

    23      solubility ratio, and what the BCS does is it looks at the

    24      dose and determines whether the highest dose can dissolve in

    25      250 milliliters of solution at a physiological temperature
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 125 of 218 PageID #: 16666
                                                                            1683
                                    Myerson - direct

      1     of 37 degree C and a physiological pH range.

      2     Q.        You've heard a lot of different ways to characterize

      3     solubility.      We've heard the term water solubility.       I just

      4     used the term absolute solubility.        Dr. Chambliss talks

      5     about USP solubility.

      6                            Are all of those different ways of saying

      7     the same thing?

      8     A.        Yes.

      9     Q.        And are all of those things different from BCS

    10      solubility?

    11      A.        Yes.

    12      Q.        Can you just again explain how they're different?

    13      A.        Well, one is an absolute property, an absolute

    14      number.    How much is soluble in a given -- in a unit volume

    15      of liquid.       With BCS solubility, it's whether the maximum

    16      dose can dissolve in 250 milliliters.

    17      Q.        And which would a party of skill in the art rely upon

    18      when trying to formulate a drug for clinical use?          Absolute

    19      solubility or BCS solubility?

    20      A.        Certainly BCS, because it takes into account the

    21      dose.

    22      Q.        And after you have your dose, which one drives

    23      formulation development?

    24      A.        The BCS solubility.

    25      Q.        And after you know the dose and the BCS class, would
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 126 of 218 PageID #: 16667
                                                                            1684
                                    Myerson - direct

      1     you make any formulation decision based on absolute

      2     solubility?

      3     A.      No.

      4     Q.      Let's go back to Dr. Chambliss' slide 22.         There's a

      5     reference to permeability.

      6     A.      Yes.

      7     Q.      In addition to solubility, what other information

      8     does one need to classify a drug under the BCS?

      9     A.      Something about the permeability.

    10      Q.      And how does a BCS define high permeability?

    11      A.      Absorption of greater than 90 percent.

    12      Q.      Are you familiar with the concept of a rate limiting

    13      step?

    14      A.      I am.

    15      Q.      What is that?

    16      A.      Well, if you have steps in series, two steps in

    17      series, for example, that has to happen.         One of them

    18      can be the one that determines the overall rate of the

    19      process.

    20      Q.      Have you prepared a demonstrative to help illustrate

    21      the rate limiting step?

    22      A.      I have.

    23      Q.      Please turn to tab 11 in PDX-13.

    24      A.      Yes.    I thought of this standing in the airport

    25      security line.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 127 of 218 PageID #: 16668
                                                                            1685
                                    Myerson - direct

      1                          So the airport security line actually has

      2     two steps.     The first step is checking your I.D. and the

      3     second step is going through the X-ray machine, and either

      4     one of these under some circumstances could be the rate

      5     limiting step.    So look at the next slide.

      6                    If you get to the airport and there's only one

      7     guy checking I.D.'s but there are three lanes open for going

      8     through the X-ray machine, what's going to determine how

      9     long it takes to get through, it's going to be getting your

    10      I.D. checked.

    11                     So number one is the rate determining step.         But

    12      if we go to the next slide, if you have multiple people

    13      checking I.D.'s, and only one X-ray machine, the X-ray

    14      machine, getting through that is going to be the rate

    15      determining step.

    16      Q.      So can a person of skill in the art use the BCS to

    17      determine the rate limiting step of a drug?

    18      A.      Yes.

    19      Q.      How?

    20      A.      Well, if we look particularly at Class II or Class

    21      III, which are the situations where we have one parameter

    22      high and one parameter low and the opposite, those, you can

    23      use the same analogy as we are using right here.

    24      Q.      And so what is the rate limiting step for a BCS Class

    25      III drug?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 128 of 218 PageID #: 16669
                                                                            1686
                                    Myerson - direct

      1     A.      In the Class III drug, we have high solubility and

      2     low permeability, so the second step, the permeability is

      3     going to be the rate limiting step.

      4     Q.      And using your TSA example, can you explain what it

      5     means for a drug to not be dissolution rate limited?

      6     A.      It means that dissolution is rapid with respect to

      7     the drug getting -- being absorbed, which is the

      8     permeability step, which gives you the bioavailability.

      9     Q.      So what impact would reducing particle size have on

    10      the bioavailability of a drug that is not dissolution rate

    11      limited?

    12      A.      All it would do using this picture would make the

    13      line longer in front of the -- in front of the X-ray

    14      machine.    It wouldn't do much.

    15      Q.      Let's talk about apixaban's BCS classification.          Was

    16      apixaban's BSC classification known as of 2010?

    17      A.      Yes.

    18      Q.      And what was it?

    19      A.      It was Class III.

    20      Q.      And if we turn to the next slide.        What is depicted

    21      on slide 15?

    22      A.      This shows us why apixaban was known to be a Class

    23      III drug.

    24      Q.      And what information would a person of skill in the

    25      art need to have in order to determine apixaban's BCS
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 129 of 218 PageID #: 16670
                                                                            1687
                                    Myerson - direct

      1     classification?

      2     A.      It would need the maximum dosage being used.          We know

      3     from Carreiro that the maximum dosage in Phase III trials

      4     was ten milligrams.     We would need the solubility at

      5     37 degrees and physiological pH, which we know from another

      6     reference is approximately 40 micrograms per ml, which is

      7     .04 milligrams per ml.      So we know that that dose can

      8     dissolve in 250 ml's, making it high solubility.

      9                    And we also know from another reference that the

    10      absorption would measure to be 66 percent, which is lower

    11      than 90 percent.     That's in the BCS class, which has low

    12      permeability.

    13      Q.      All right.    Let's unpack this a little bit.        Why did

    14      you identify a ten milligram dose?

    15      A.      That's the highest dose in Phase III clinical trials.

    16      Q.      Now, Dr. Chambliss testified that the dose was not

    17      known, so the BSC could not be used during formulation.

    18                           Do you remember that?

    19      A.      Yes.

    20      Q.      And what's your response to him on that?

    21      A.      Well, we know that the Carreiro reference, that with

    22      all these clinical trials ongoing and the doses ranged from

    23      2.5 to 5 to 10 milligrams, so one would know that Phase III

    24      clinical trial is a trial for getting a drug approved, so we

    25      know what the dose is.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 130 of 218 PageID #: 16671
                                                                            1688
                                    Myerson - direct

      1     Q.      Dr. Chambliss pointed to the 20 milligram dose that

      2     is being pointed to in Phase II.       Why didn't you select

      3     that?

      4     A.      Because it's not being tested in Phase III, which is

      5     where you're looking for approval.

      6     Q.      Looking at solubility, the forty micrograms per

      7     milliliter, where did you get that information?

      8     A.      That, I forgot the name of the reference, but that

      9     was in one of the -- the prior art references.

    10      Q.      Dr. Myerson, was that the only report of apixaban

    11      solubility in the prior art?

    12      A.      No, it was not.

    13      Q.      So on what basis would you select that solubility

    14      value over others that were reported?

    15      A.      Well, we know today that's the correct solubility

    16      value, but a POSA looking at contrary solubility values, I

    17      believe there was a report of 40 and there were two reports

    18      of one microgram per ml.      If you have contrary reports, you

    19      just go and measure it.      It's a simple measurement, the USP

    20      method for measuring solubility, and you would have arrived

    21      at the 40.

    22      Q.      So in summary, Dr. Myerson, based on a BCS

    23      classification, what would a person of ordinary skill in the

    24      art expect the rate limiting step, absorption of apixaban to

    25      be?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 131 of 218 PageID #: 16672
                                                                            1689
                                    Myerson - direct

      1     A.      It would be permeability-rate limited absorption.

      2     Q.      And what did the literature teach regarding the rate

      3     limiting step of BSC III drugs as of 2010?

      4     A.      That it was permeability limiting.

      5     Q.      And if we take a look at PTX-690, what is this

      6     document?

      7     A.      This is the Ausburger reference on tablet

      8     formulation.

      9     Q.      Was it available as of the priority date?

    10      A.      It was.

    11      Q.      And if we go to the page ending in Bates 82, and we

    12      look at the right-hand column under the four different BCS

    13      classes halfway down the paragraph.

    14      A.      Yes.

    15      Q.      There is a sentence that starts, "On the other hand,

    16      Class II drugs."

    17                     Do you see that?

    18      A.      Yes.

    19      Q.      What does the Augsburger reference disclose about the

    20      weight-limiting step of Class II drugs?

    21      A.      Class II drugs are more likely to exhibit dissolution

    22      rate absorption problems which is exactly what we were

    23      talking about previously because those are -- those are

    24      low-solubility high permeabilities.

    25      Q.      And in contrast, what does the Augsburger reference
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 132 of 218 PageID #: 16673
                                                                            1690
                                    Myerson - direct

      1     disclose about talk about the rate-limiting step of Class

      2     III drugs?

      3     A.      It says:    "Class III drugs are more likely to be

      4     prone to absorption (permeability) rate limited absorption."

      5     Q.      What does that mean with respect to the role of

      6     dissolution in the absorption of a BCS Class III drug?

      7     A.      It shouldn't have a significant affect.

      8     Q.      Are you aware of any experimental examples in the

      9     literature that demonstrates that BCS Class III drugs can

    10      have different dissolution rates and the same

    11      bioavailability?

    12      A.      I am.

    13                      MR. PRUSSIA:   And let me pull up PTX-429.

    14      BY MR. PRUSSIA:

    15      Q.      What is this document?

    16      A.      This is the Blume reference.

    17      Q.      And if we turn to the page ending in Bates 3249,

    18      there is a Figure 4.

    19                      Do you see that?

    20      A.      Yes.

    21      Q.      Can you walk us through what is shown in Figure 4?

    22      A.      Yes.

    23                      So this is a nice experiment where they're

    24      taking three -- they're taking a drug that has been

    25      formulated with three different dissolution rates that you
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 133 of 218 PageID #: 16674
                                                                            1691
                                    Myerson - direct

      1     see on the left.     Right?   And so we see that the bottom

      2     curve is dissolving significantly slower than the other two.

      3     Right?   The bottom one is probably taking 45 minutes to

      4     dissolve about 80 percent and 30 minutes is, if I eyeball

      5     that, is probably about 70 percent, and the other one is

      6     significantly faster.

      7                    But if we look on the right graph, that is the

      8     concentration of the drug in the bloodstream.          And it's

      9     really a measure of bioavailability, the Cmax, and they're

    10      identical.     So we see that the dissolution rate in this case

    11      has no impact on the bioavailability.

    12      Q.       So what does Figure 4 in Blum exemplify regarding the

    13      role of dissolution in the absorption of a BCS Class III

    14      drug?

    15      A.       It shows that it has no impact.

    16      Q.       Now, do you recall that Dr. Chambliss testified that

    17      the BCS system is premised on the assumption that an

    18      immediate-release tablet will dissolve rapidly, 85 percent

    19      in 15 minutes?

    20      A.       I do recall that.

    21      Q.       Do you agree with him?

    22      A.       No.

    23      Q.       Why not?

    24      A.       That is only -- that is only condition for getting a

    25      biowaiver.     And biowaivers are something that are done
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 134 of 218 PageID #: 16675
                                                                            1692
                                    Myerson - direct

      1     mainly by generic companies to reduce -- allow them to come

      2     to market without doing clinical trials today for Class I

      3     and Class III drugs, but in this time scale it was only for

      4     Class I drugs.

      5     Q.      Do the predictions that you've testified to regarding

      6     the rate limiting step of BCS Class III drugs, do those only

      7     apply to rapid-release drugs, or do they apply to all

      8     immediate-release tablets?

      9     A.      No, any immediate-release drug.

    10      Q.      And looking at Figure 4, do all of the tablets shown

    11      in figure 4 have rapid dissolution?

    12      A.      No.

    13      Q.      Now, focusing back on this biowaiver topic.          First of

    14      all, was an FDA biowaiver available for BCS Class III drugs

    15      as of 2010?

    16      A.      No, not in the United States.

    17      Q.      Are you aware of any publications suggesting that the

    18      BCS only has relevance in the biowaiver context?

    19      A.      No.

    20      Q.      What is your opinion regarding the role of the BCS in

    21      pharmaceutical drug development as of 2010?

    22      A.      Very important.     There are a number of references

    23      that we can look at to say exactly that.         The BCS class was

    24      used in development of new drugs in their formulations.

    25                    MR. PRUSSIA:    Let's pull up PTX-437.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 135 of 218 PageID #: 16676
                                                                            1693
                                    Myerson - direct

      1     BY MR. PRUSSIA:

      2     Q.      And what is this document?

      3     A.      This is a paper wherein the last author is Gordon

      4     Amidon who actually is the developer of the BCS.

      5     Q.      When was it published?

      6     A.      This was published in 2009.

      7     Q.      If we stay on this first page in the right-hand

      8     column, there is a sentence that starts:         "The BCS is one

      9     of"?

    10      A.      Yes.

    11      Q.      My question is, what does Dahan disclose about the

    12      role of BCS and drug product development?

    13      A.      "The BCS is one of the most significant prognostic

    14      tools created to facilitate oral drug product development in

    15      recent years.

    16                     "The validity and broad applicability of the BCS

    17      has have been the subject of extensive research and

    18      discussion."

    19                     MR. PRUSSIA:   If we take a look at another

    20      document, PTX-457.

    21      BY MR. PRUSSIA:

    22      Q.      What is this document?

    23      A.      This is the Ku article published in 2008.

    24      Q.      And what is the title?

    25      A.      It's, "Use of the biopharmaceutical classification
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 136 of 218 PageID #: 16677
                                                                            1694
                                    Myerson - direct

      1     system in early drug development."

      2     Q.      And if we focus on the right column, the

      3     second-to-last sentence in the first paragraph, what does Ku

      4     disclose about the role of BCS in drug development?

      5     A.      She says:    "It is arguable that the application of

      6     BCS in lead compound selection for optimal chemistry may be

      7     more important than using BCS in biostudy waiver at a later

      8     development stage."

      9     Q.      So based on these disclosures in Ku and Dahan and

    10      other references you reviewed in connection with forming

    11      your opinions in this case, would a person of ordinary skill

    12      think that the role of the BCS was limited to do just

    13      biowaivers?

    14      A.      They would not.

    15      Q.      And are the statements in Dahan and Ku reflective of

    16      the understanding of a person of ordinary skill as of the

    17      priority date?

    18      A.      They are.

    19      Q.      Let's move to your third point.

    20                    MR. PRUSSIA:    If we can go to slide 16.

    21      BY MR. PRUSSIA:

    22      Q.      Just what were some of the known disadvantages of

    23      reducing particle size?

    24      A.      Well, first of all, if you don't have to add an

    25      operation in your manufacturing process, you don't do it.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 137 of 218 PageID #: 16678
                                                                            1695
                                    Myerson - direct

      1     So just adding another step is negative.         And the step you

      2     would have to add is called micronization, which is particle

      3     size reduction.

      4                    Secondly, assuming that you were going to

      5     micronize the particle size, micronization can introduce

      6     impurities into the drug product.        That is the drug

      7     substance.     They can change the crystalline form; that is,

      8     induce a polymorphic conversion.       They can take crystalline

      9     material and make it amorphous.       That's the second

    10      disadvantage.

    11                     A third disadvantage is when you have a

    12      hydrophobic compound that is a water-hating compound, which

    13      apixaban is, if you make the particle very small, and you

    14      actually expose new surfaces when you attempt to dissolve

    15      those particles or clump together, and when they clump

    16      together, they actually reduce the surface area and they can

    17      even dissolve slower than the original particles might

    18      dissolve.

    19                     So those are some of the general reasons for not

    20      reducing particle size.

    21      Q.      Now, are these disadvantages described in the prior

    22      art?

    23      A.      Yes.

    24                     MR. PRUSSIA:   Can we turn to PTX-458.

    25      BY MR. PRUSSIA:
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 138 of 218 PageID #: 16679
                                                                            1696
                                    Myerson - direct

      1     Q.      What is this document?

      2     A.      This is Remington.

      3     Q.      And if we go to the chapter itself, who is the author

      4     of this chapter?

      5     A.      This is a chapter on dissolution by Kumar.

      6     Q.      And was it available as of the priority date?

      7     A.      It was.

      8     Q.      If we turn to the page ending in Bates 3600 and

      9     looked at the second paragraph in the right-hand column,

    10      what does Kumar disclose regarding micronization?

    11      A.      It makes the same point that I was making about

    12      hydrophobic drugs, and the effective surface area we see in

    13      that paragraph.

    14      Q.      And would a person of ordinary skill in the art

    15      expect agglomeration like this described by Kumar to be a

    16      potential issue for apixaban?

    17      A.      Yes, because it was very hydrophobic.

    18      Q.      And what's the connection between apixaban and

    19      hydrophobicity in agglomeration?

    20      A.      Again, if it doesn't like water, it will like itself

    21      better than the water and it will clump together.

    22                    MR. PRUSSIA:    Can we turn to PTX-372.

    23      BY MR. PRUSSIA:

    24      Q.      What is this document?

    25      A.      This is a book by Lantz.      It's a chapter by Lantz on
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 139 of 218 PageID #: 16680
                                                                            1697
                                    Myerson - direct

      1     size reduction.

      2     Q.      Was it available as of the priority date?

      3     A.      It was.

      4                    MR. PRUSSIA:   Can we turn to the page ending in

      5     Bates 1983.

      6     BY MR. PRUSSIA:

      7     Q.      Right in the middle of the page there is a series of

      8     numbered paragraphs.

      9                    Do you see that?

    10      A.      Yes.

    11      Q.      What is described there?

    12      A.      It's pretty much a list of the negative things that

    13      can happen for size reduction.       It's pretty much the same

    14      ones I mentioned at the beginning:        Polymorphic change,

    15      degradation, bulk density which is another one which can

    16      cause flow problems, and the one about agglomeration,

    17      certainly, is there as well.

    18      Q.      All right.    One last topic before we get into the

    19      combinations.

    20                     Do you recall that Dr. Chambliss testified that

    21      a person of ordinary skill would be motivated to arrive at

    22      the claimed D90 to improve content uniformity?

    23      A.      I did.

    24      Q.      And what is your response?

    25                     First of all, what is content uniformity?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 140 of 218 PageID #: 16681
                                                                            1698
                                    Myerson - direct

      1     A.      Content uniformity is important.        It's getting the

      2     right amount of the active ingredient in each tablet.           So

      3     you -- if you have a 5-milligram dose, you want the amount

      4     of API in there to be 5 milligrams plus or minus just a

      5     little bit.

      6     Q.      And what is your response to Dr. Chambliss's

      7     assertion that content uniformity would motivate a person of

      8     ordinary skill to arrive at a D90 of 89 microns or less?

      9     A.      Well, first of all, you want to have content

    10      uniformity, but you calculate what size you need in terms of

    11      D90 or D50 for a given drug based on its dosage.

    12      Q.      Is this something that is in the literature?

    13      A.      Yes.

    14                     MR. PRUSSIA:   If we turn to PTX-476.

    15      BY MR. PRUSSIA:

    16      Q.      What is this document?

    17      A.      This is a nice paper by Rohrs, who talks about

    18      particle size limits to use -- to meet USP content

    19      uniformity criteria for tablets and capsules.

    20                     MR. PRUSSIA:   And if we turn to Figure 3 on

    21      Bates 4286.

    22      BY THE WITNESS:

    23      A.      Yes.   There's a lot of mathematics on this paper, but

    24      it is all summarized pretty well on this figure.

    25                     So what we have on the X axis is the dose.        And
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 141 of 218 PageID #: 16682
                                                                            1699
                                    Myerson - direct

      1     what we have on the Y axis is the maximum geometric mean

      2     particle diameter which is the -- what we call the D50 .          D50

      3     means 50 percent of the volume or larger, 50 percent of the

      4     volume is smaller.

      5                   Then the lines on the graph represent different

      6     types of size distributions, and what we have is ratios of

      7     D90 to D50 , what is actually broadness of the size

      8     distribution.    So if we wanted to figure out what -- what

      9     size we needed for content uniformity for a given dose,

    10      let's go to 10 milligrams, and let's take a line up, and

    11      let's go to the third -- the third line from the top in the

    12      graph which is the solid line which is a D90 /D50 ratio of

    13      2.4.

    14                    Now, if we take that over to the Y axis, we see

    15      that that gives us a value of oh, somewhere, you know,

    16      between, if I may, 150 or so, which would be the D50 .

    17                    Since the D90 /D50 ratio in that is 2.4, you would

    18      have to multiply 150 times 2.4 to get what the D90 value

    19      would be; right?     So it is very large.

    20                    And we can do the same thing with other doses.

    21      If you assumed your distribution was broader, you could go

    22      down to some of these other lines.        But a D90 /D50 ratio of

    23      2.4 would be a typical broadness of the distribution.           The

    24      2.4 is a little broader than 3.2.

    25      Q.      So just to recap, how does this relate to the issues
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 142 of 218 PageID #: 16683
                                                                            1700
                                    Myerson - direct

      1     in this case regarding a D90 of apixaban and 2.5 or

      2     5 milligrams?

      3     A.        Well, if you do this analysis of 2.5 and

      4     5 milligrams, what you would find is that the D90 for content

      5     uniformity required is significantly larger than 89 microns.

      6     Q.        All right.

      7                       MR. PRUSSIA:   If you took that down.

      8                       If we go to slide 17.

      9     BY MR. PRUSSIA:

    10      Q.        Dr. Myerson, do you have an opinion on the date that

    11      the inventions of the '945 patent were conceived and reduced

    12      to practice?

    13      A.        I do.

    14      Q.        What is that date?

    15      A.        October 2009.

    16      Q.        Does this demonstrative summarize the basis of your

    17      opinions regarding the invention date?

    18      A.        Yes.

    19      Q.        And can you please explain generally the basis for

    20      your opinion on the date of the invention of the '945 patent

    21      claims?

    22      A.        Yes.

    23                        There are BMS documents and laboratory notebooks

    24      that I examined.       For each of these points, the dissolution

    25      rate cutoff, 77 percent in 30 minutes;
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 143 of 218 PageID #: 16684
                                                                            1701
                                    Myerson - direct

      1                    The investigation of factors that could impact

      2     dissolution rate;

      3                    The conclusion that only particle size

      4     materially impacted dissolution rate; and,

      5                    The data in the notebooks confirming the

      6     selection of the 89 microns of D90 .

      7     Q.      First, how did the inventor select a dissolution rate

      8     cutoff of 77 percent and 30 minutes?

      9     A.      They were looking for something that gave them the

    10      same exposure as an oral solution.

    11                     MR. PRUSSIA:   If we could pull up PTX-211.

    12      BY MR. PRUSSIA:

    13      Q.      Do you recognize this document?

    14      A.      Yes.   This is the process development study plan.

    15      Q.      Is this one of the documents you reviewed in forming

    16      your opinions regarding the conception and reduction to

    17      practice?

    18      A.      Yes.

    19      Q.      And who is the author of this document?

    20      A.      It was Chandra Vemavarapu, who is one of the

    21      inventors of the '945 patent.

    22                     MR. PRUSSIA:   If we turn to the page ending in

    23      Bates 018.

    24      BY MR. PRUSSIA:

    25      Q.      Are any of the other inventors of the '945 patent on
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 144 of 218 PageID #: 16685
                                                                            1702
                                    Myerson - direct

      1     the distribution list?

      2     A.      Yes, that is Patel and Jia.

      3                    MR. PRUSSIA:   And if we turn to the page ending

      4     in Bates 028.

      5     BY MR. PRUSSIA:

      6     Q.      And the last sentence there of that first paragraph,

      7     what does this document disclose about this inventor's

      8     discovery regarding the relationship between dissolution

      9     rate and particle size?

    10      A.      It says:    "While particle sizes up to a D90 of 84 to

    11      89 microns were shown to provide rapid in vitro dissolution,

    12      greater than 77 percent in 30 minutes, as well as

    13      solution-like in-vivo exposure, a more conservative

    14      specification, D90 less than 30 microns, was set for apixaban

    15      drug substance."

    16      Q.      If we turn to the page ending in Bates 045, there are

    17      two figures there.     What are these?     Do you recognize these

    18      two figures?

    19      A.      Yes.    These are the figures that found their way into

    20      the patent.

    21      Q.      And what do these figures show regarding the

    22      inventor's discovery about the relationship between

    23      dissolution and particle size?

    24      A.      Well, this is, this is actually the plot of the data

    25      showing that relationship.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 145 of 218 PageID #: 16686
                                                                            1703
                                    Myerson - direct

      1     Q.       And what do you understand to be the source of the

      2     data that's depicted on these two figures?

      3     A.       Laboratory notebooks which were used.

      4     Q.       And whose notebooks were they?

      5     A.       Sorry.   I don't remember the names BMS.

      6     Q.       Were they employed at BMS?

      7     A.       Yes.   BMS laboratory scientists.

      8     Q.       If you go to PDX-1317, slide 17, does this slide

      9     identify the information you reviewed in connection with

    10      forming your opinions regarding the invention date of the

    11      '945 patent's asserted claims?

    12      A.       It does.

    13      Q.       Let's talk a little bit the combinations now.

    14                      THE COURT:    Before we do that, we'll take a

    15      break.   We'll be back in a little bit.

    16                      (Short recess taken.)

    17                            -   -    -

    18                      (Proceedings resumed after the short recess.)

    19                      THE COURT:    I'm ready for a combination.

    20                      MR. PRUSSIA:   Hold onto your hat.

    21      BY MR. PRUSSIA:

    22      Q.       We'll start with slide 18, which is on the screen,

    23      Dr. Myerson, and you start with combination one.

    24                           If the '945 patent claims were reduced to

    25      practice in October of 2009, what does that mean for Dr.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 146 of 218 PageID #: 16687
                                                                            1704
                                    Myerson - direct

      1     Chambliss' combination one?

      2     A.      Well, that would not be prior art, so combination one

      3     could not have been used for obviousness.

      4     Q.      We'll come back to Nause in a little bit, but let's

      5     move on to combination two.

      6                    Dr. Chambliss testified that the '945 patent is

      7     obvious over the combination of Carreiro, Wei and the FDA

      8     guidance.

      9                    Do you recall that?

    10      A.      Yes.

    11      Q.      And first, can you remind the Court, what does

    12      Carreiro disclose to a person of skill in the art regarding

    13      apixaban?

    14      A.      Well, it reveals the clinical trials, the oral

    15      bioavailability and the dose.

    16      Q.      And let's shift gears to talk about the second

    17      reference, we have not looked at that yet, Wei in that

    18      DTX-359.

    19                     In looking at the summary of the invention of

    20      Wei in paragraphs 12 and 13, what does Wei disclose to a

    21      person of skill in the art?

    22      A.      Wei is disclosing a general method for the

    23      transformation of one polymorph to another using a

    24      recirculation apparatus, which also will result in reducing

    25      the particle size.     Of course, he also specifies the first
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 147 of 218 PageID #: 16688
                                                                            1705
                                    Myerson - direct

      1     polymorph has to be a less stable form and he transforms

      2     into a more stable firm in the particle body.

      3     Q.      Is this process disclosed in Wei specific to apixaban

      4     or does it apply to any compound?

      5     A.      It applies to any compound.

      6     Q.      What does Wei have to do with improving

      7     bioavailability?

      8     A.      It's has nothing to do with improving

      9     bioavailability.

    10      Q.      If we put paragraph 3 on the screen, I believe Dr.

    11      Chambliss referenced this during his testimony and points

    12      to paragraph 3 as disclosing apixaban is a sparingly soluble

    13      compound and therefore provides a motivation to increase

    14      particle size.

    15                           Do you remember that testimony?

    16      A.      I do.

    17      Q.      What's your response to Dr. Chambliss on this point?

    18      A.      Well, this is a very general statement relating to

    19      sparingly soluble organic compounds and talking about

    20      reducing surface areas to get high dissolution times.

    21      That's the general statement, and, of course, as we've

    22      already noted, you see on the right BCS class, that it is

    23      not in the chemical solubility.

    24      Q.      Will the bioavailability of a sparingly soluble

    25      compound always be enhanced when the particle size is
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 148 of 218 PageID #: 16689
                                                                            1706
                                    Myerson - direct

      1     reduced?

      2     A.       No.    We've already seen that's not the case.

      3     Q.       And under what circumstances would the

      4     bioavailability of a sparingly soluble compound not be

      5     enhanced?

      6     A.       If permeability is a rate determining step.

      7     Q.       Is that the case for apixaban?

      8     A.       Yes.

      9     Q.       Does Wei suggest any issues with apixaban's

    10      bioavailability?

    11      A.       No.

    12      Q.       Does Wei disclose any bioavailability data at all for

    13      apixaban?

    14      A.       No.

    15      Q.       Does Wei suggest any significance in selecting an

    16      apixaban particle size of 89 microns?

    17      A.       No.

    18      Q.       Does Wei suggest any significance in selecting a D90

    19      of 89 microns or less?

    20      A.       No.

    21      Q.       Does Wei disclose a solid pharmaceutical formulation

    22      containing apixaban?

    23      A.       No.

    24      Q.       Let's turn now to DTX-696.      Is this -- 696.     I'm

    25      sorry.   Yes.    PTX-696.   Sorry.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 149 of 218 PageID #: 16690
                                                                            1707
                                    Myerson - direct

      1                    Is this the FDA guidance relied upon by Dr.

      2     Chambliss?

      3     A.      Yes.

      4     Q.      And what -- generally, what does the FDA guidance

      5     disclose?

      6     A.      This is a guidance that explains how to do

      7     dissolution testing for solid oral dosage forms, and it

      8     talks about the different apparatus that can be used and the

      9     sets of conditions that can be used in each of the

    10      apparatuses.

    11      Q.      If we go to Dr. Chambliss' demonstrative, it's

    12      DDX-14-28.

    13                           Does FDA guidance provide any specific

    14      teaching as to apixaban?

    15      A.      No.

    16      Q.      Does the FDA guidance disclose the dissolution rate

    17      of 77 percent in 30 minutes?

    18      A.      No.

    19      Q.      Would a person of skill in the art have any reason to

    20      target that specific dissolution rate with apixaban based on

    21      the FDA guidance?

    22      A.      No.

    23      Q.      Does the FDA guidance include any teaching at all

    24      about the significance of a D90 of 89 microns or less?

    25      A.      No.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 150 of 218 PageID #: 16691
                                                                            1708
                                    Myerson - direct

      1     Q.       Taking a step back to combination two, do any of

      2     Carreiro, Wei or FDA guidance disclose the target

      3     dissolution rate of the asserted claims?

      4     A.       No.

      5     Q.       Do any of them provide any motivation to arrive at

      6     the target dissolution rate in the asserted claims?

      7     A.       No.

      8     Q.       Do any of them provide any motivation to arrive at a

      9     D90 of 89 microns or less?

    10      A.       No.

    11      Q.       So if you go to slide 20 in your demonstratives, what

    12      is your opinion about the obviousness of the '945 patent in

    13      light of combination two?

    14      A.       They do not make the claims of the '945 obvious.

    15      Q.       Let's talk now about the combination three and

    16      this substitute, the '208 patent for Carreiro; is that

    17      right?

    18      A.       Yes.

    19      Q.       And let's pull up JTX-1.     The '208 patent is the

    20      other asserted patent in this case; is that correct?

    21      A.       Correct.

    22      Q.       Does the '208 patent disclose any issues with the

    23      bioavailability of apixaban?

    24      A.       No.

    25      Q.       Does the '208 patent disclose any motivation to
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 151 of 218 PageID #: 16692
                                                                            1709
                                    Myerson - direct

      1     arrive at a target dissolution rate of the asserted claims?

      2     A.        No.

      3     Q.        Does the '208 patent provide a motivation to arrive

      4     at the D90 of 89 microns or less?

      5     A.        No.

      6     Q.        So going back to your demonstrative, slide 21, what

      7     is your opinion about the obviousness of the '945 patent

      8     claims over combination three?

      9     A.        It does not make the claims obvious of the '945

    10      patent.

    11      Q.        Let's turn now to combination four, and here we have

    12      the '306 application substitute for the '208 patent.           And

    13      let's pull that up, DTX-303.

    14                       Dr. Chambliss testified that the '306

    15      application discloses a solubility of apixaban as being one

    16      micrograms per millimeter.

    17      A.        Yes.

    18      Q.        Does that provide a motivation to arrive at the

    19      target dissolution rate in the claims?

    20      A.        No.    As I noted previously, somebody would have seen

    21      another reference that said 40 micrograms, and, of course,

    22      knowing that you have two contrary pieces of data, you would

    23      go and measure it using the USP solubility test.

    24      Q.        Does the '306 application include any information

    25      that a 2.5 milligram dose of apixaban would be
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 152 of 218 PageID #: 16693
                                                                            1710
                                    Myerson - direct

      1     therapeutically effective?

      2     A.      No.

      3     Q.      Does the '306 application provide a motivation to

      4     arrive at the D90 of 89 microns or less?

      5     A.      No.

      6     Q.      So turning back to your demonstrative, slide 22, what

      7     is your opinion then about the obviousness of the claims

      8     over combination four?

      9     A.      They are not obvious.

    10      Q.      All right.    You said you'd go back to Nause.        Let's

    11      pull up slide 23 and assume for the moment that the Court

    12      determines that Nause is prior art.

    13      A.      Yes.

    14      Q.      Are the claims obvious in light of combination one?

    15      A.      No.

    16      Q.      Why not?

    17      A.      First of all, the preferred invention of Nause is a

    18      controlled release amorphous dispersion, and it only

    19      discloses an immediate release formulation at the control.

    20                     In addition, Nause defines immediate release as

    21      a dissolution rate of 70 percent in one hour.

    22                     It has no information on particle size and its

    23      impact on dissolution rate, apixaban bioavailability.

    24                     It does not report on any bioavailability

    25      problems.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 153 of 218 PageID #: 16694
                                                                            1711
                                    Myerson - direct

      1                    It doesn't expressly or inherently disclose the

      2     particle size or the dissolution rate of the apixaban in

      3     immediate release formulation.

      4     Q.      All right.    Let's pull up Nause and unpack this a

      5     little bit.    It's DTX-334.

      6                    Is this the Nause reference?

      7     A.      Yes.

      8     Q.      And let's turn first to the page ending in '891 and

      9     under the summary of the invention.

    10                     What do these paragraphs disclose about the

    11      invention of Nause?

    12      A.      Right.   So this summary of the invention, this is

    13      talking about a controlled release formulation of apixaban,

    14      and it actually says it wants it to release 70 percent in

    15      more than two hours, two hours or more.         So it's a sustained

    16      release that's slow.

    17      Q.      And just remind the Court, what are the claims of the

    18      '945 patent directed towards?

    19      A.      An immediate release tablet with a specific

    20      dissolution rate of 77 percent.

    21      Q.      If we take a look at the page ending in Bates '892,

    22      there's a paragraph beginning at line 4.

    23                     What does this paragraph describe as to the

    24      preferred aspect of the invention?

    25      A.      That it's a solid, solubility improved form.          It's a
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 154 of 218 PageID #: 16695
                                                                            1712
                                    Myerson - direct

      1     solid amorphous dispersion comprising apixaban and a

      2     polymer.

      3     Q.      And what is a solid amorphous dispersion?

      4     A.      We've heard various discussions of this earlier in

      5     the case, but to be clear, a solid amorphous dispersion is a

      6     situation where you have an amorphous drug that disperses

      7     domain within a polymer, so domains are not individual

      8     molecules.    Domains, typically on the order of ten, ten to a

      9     hundred nanometers, and they're dispersed throughout the

    10      polymer.

    11                    And the purpose there is, here it says the

    12      solubility, improved form of a soluble dispersion.           An

    13      amorphous form is generally more soluble than a crystalline

    14      form, so that's what they're talking about there.

    15      Q.      Is it amorphous -- strike that.

    16                           What does the stability, what effects the

    17      stability of the amorphous region in an amorphous solid

    18      dispersion?

    19      A.      Right.   So the stability of an amorphous solid

    20      dispersion is affected by molecular mobility.          It's the

    21      ability of the molecule to move.       And if you have a higher

    22      temperature or you introduce moisture, you will see the

    23      molecular mobility which makes it possible, for example,

    24      that a molecule is in the particular domain to nucleate.

    25      Q.      And once that nucleation occurs, is it still an
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 155 of 218 PageID #: 16696
                                                                            1713
                                    Myerson - direct

      1     amorphous solid dispersion?

      2     A.      Well, the part that can be crystallized is amorphous,

      3     is amorphous solid dispersion.

      4     Q.      Right.

      5     A.      What is crystallized is crystalline.        Generally, when

      6     you make an amorphous solid dispersion, your goal is to not

      7     have anything crystallize.

      8     Q.      If we turn to the page ending in Bates '894 under the

      9     first paragraph, detailed description, how does Nause define

    10      an immediate release formulation?

    11      A.      Immediate release is mentioned at least 70 percent

    12      weight of compound is present in the dosage form is released

    13      IN one hour or less following introduction to THE use

    14      environment.

    15      Q.      And is that consistent with your understanding of an

    16      immediate release formulation?

    17      A.      Yes.

    18      Q.      If we turn now to Example 7, the page ending in Bates

    19      92, Table 8.     I think Dr. Chambliss testified about that

    20      during his direct on Friday.

    21                     What does this tell you about the dissolution

    22      rate of these tablets?

    23      A.      It doesn't really tell you anything other than it's

    24      defined as immediate release, so that is it.

    25      Q.      And can you assume that the immediate release tablet
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 156 of 218 PageID #: 16697
                                                                            1714
                                    Myerson - direct

      1     in the table has a particular dissolution rate?

      2     A.        No.

      3     Q.        Is there any disclosure in Nause about the particle

      4     size of apixaban in the tablet?

      5     A.        No.

      6     Q.        Does Nause disclose any reason to select a D90 as

      7     equal to or less than 89 microns?

      8     A.        It does not.

      9     Q.        Does Nause disclose anything about problems with

    10      bioavailability of the immediate release tablets?

    11      A.        It's does not.

    12      Q.        If we turn to the page Bates ending in '891, there's

    13      a summary of the invention.       I believe Dr. Chambliss put

    14      this up and said it provided a motivation to improve the

    15      bioavailability of apixaban.

    16                           What's your response to that?

    17      A.        There's a continuing need to find safe, effective

    18      methods of delivering factor XA inhibitors including

    19      apixaban isn't related to bioavailability.         It's just

    20      dosage forms that are safe and effective when given to a

    21      person.

    22      Q.        Going to slide 22 in your demonstrative, what then is

    23      your opinion about the obviousness of the asserted patent

    24      claims in light of combination one if the Court finds that

    25      Nause is, in fact, prior art?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 157 of 218 PageID #: 16698
                                                                            1715
                                    Myerson - direct

      1     A.      They are not obvious.

      2     Q.      Let's turn to slide 24.      Have you formed an opinion

      3     regarding secondary considerations?

      4     A.      I have.

      5     Q.      And what are your opinions with respect to unexpected

      6     results?

      7     A.      Well, that it's unexpected that a BCS Class III drug

      8     would show dissolution rate limited absorption.

      9     Q.      Remind us, as BCS Class III drug, what is the

    10      expected impact of a dissolution rate on bioavailability?

    11      A.      As you talk about that reference, it was expected not

    12      to have any.

    13      Q.      Let's shift gears now and talk about 112.         If we go

    14      to slide 25.

    15                           Did you review the Court's construction in

    16      this case regarding the term apixaban particles have a D90?

    17      A.      Yes.

    18      Q.      Go to slide 26.     What was the Court's construction?

    19      A.      Plain and ordinary meaning.

    20      Q.      And what is your understanding of the plain and

    21      ordinary meaning of apixaban particles have a D90?

    22      A.      Well, that means that you could measure the particle

    23      size distribution using any method and then you've got data

    24      to calculate the D90.

    25      Q.      And looking at the claim as a whole, what does this
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 158 of 218 PageID #: 16699
                                                                            1716
                                    Myerson - direct

      1     claim cover?

      2     A.        This, again, covers the solid pharmaceutical

      3     composition.      It has to have a, comprising a therapeutically

      4     effective amount of apixaban, pharmaceutically acceptable

      5     diluent carrier.

      6                           The apixaban has to comprise crystalline

      7     and particles.      The crystalline particles have to have the

      8     D90 equal to or less than 89 microns.        And then there's a

      9     specific dissolution rate requirement using the method and

    10      conditions.

    11      Q.        Does the claim require measuring of particle size --

    12      strike that.

    13                       Does the claim require measuring particle size

    14      by a particular measuring -- measurement technique?

    15      A.        No.

    16      Q.        Does the claim require measuring apixaban before it

    17      is formulated into a composition?

    18      A.        No.

    19      Q.        Now, at the beginning of your testimony this

    20      afternoon, you summarized the inventions of the asserted

    21      claims?

    22      A.        Yes.

    23                       MR. PRUSSIA:   If you go to the patent

    24      specification, JTX-2.

    25      BY MR. PRUSSIA:
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 159 of 218 PageID #: 16700
                                                                            1717
                                    Myerson - direct

      1     Q.      Starting with the summary of the invention, at column

      2     1, at line 64 going to the top of column 2, what does the

      3     specification disclose regarding invention?

      4     A.      Well, it says: "Surprisingly and unexpectedly, it has

      5     been found that the compositions for tablets comprising up

      6     to 5 milligrams, apixaban particles having a D90 (90 percent

      7     of the volume), less than 89 microns lead to consistent in

      8     vivo dissolution in humans (at physiological pH) hence,

      9     consistent exposure and consistent Factor Xa inhibition that

    10      will lead to consistency in therapeutic effect."

    11      Q.      If you look at the next sentence, how does the patent

    12      define "consistent exposure"?

    13      A.      Similar to that from a solution.

    14      Q.      And what is the significance of solution-like

    15      exposure for a drug like apixaban?

    16      A.      Well, that should be -- that should be the highest

    17      rate of exposure.

    18      Q.      And if you look now to column 5, line 27, and

    19      continuing down that portion of the column.

    20                    What does the specification disclose of the

    21      nature of the manufacturing methods that can be used to make

    22      the claimed pharmaceutical composition?

    23      A.      It gives an example of two methods that are quite

    24      common in the industry.

    25                    Dry granulation and wet granulation.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 160 of 218 PageID #: 16701
                                                                            1718
                                    Myerson - direct

      1     Q.      Are these standard manufacturing methods?

      2     A.      Yes.

      3                    MR. PRUSSIA:   And if we turn now to column 9,

      4     focusing on lines 24 to 29.

      5     BY MR. PRUSSIA:

      6     Q.      What does the patent disclose about the significance

      7     of the 77 percent and 30-minute dissolution rate?

      8     A.      That it was -- it was defined as a dissolution rate,

      9     as a threshold dissolution rate for achieving consistent

    10      exposure.

    11                     MR. PRUSSIA:   If we continue down to line 33 to

    12      line 40.

    13      BY MR. PRUSSIA:

    14      Q.      What did the inventors conclude about tablets with a

    15      particular particle size of 89 microns?

    16      A.      It showed that in Figure 3 and Figure 4, consistent

    17      exposure is expected once you have -- the tablets with

    18      89 microns will always have greater than 77 percent

    19      dissolved in 30 minutes so that will give the consistent

    20      exposure.

    21                     MR. PRUSSIA:   Let's take a look at Figure 3.

    22      BY MR. PRUSSIA:

    23      Q.      What does the patent describe here regarding the

    24      relationship between that 77 percent and 30 minute

    25      dissolution rate and particle size?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 161 of 218 PageID #: 16702
                                                                            1719
                                    Myerson - direct

      1     A.      Well, here it shows the dissolution rate versus

      2     particle size, and we see the point -- the last point on the

      3     right before you go under the dotted line, that is

      4     89 microns and it is showing the 77 percent.

      5     Q.      So what do these disclosures in the '945 patent

      6     specification tell a person of ordinary skill about what the

      7     inventors were in possession of?

      8     A.      They were in possession of a formulation of

      9     crystalline -- comprising crystalline apixaban with a

    10      particular D90 of the crystalline apixaban which would show

    11      the 77 percent dissolution or greater in 30 minutes.

    12      Q.      Now, if a person of ordinary skill wanted to practice

    13      the invention of the '945 patent claims, how would they do

    14      that?

    15      A.      They could easily use the formulation given in the

    16      patent and make their initial API and measure its particle

    17      size and get a D90 and make sure it was below 89 microns, and

    18      then they can make the formulation.

    19      Q.      So they could take the starting crystalline apixaban

    20      particle with a D90 of 89 microns and less and arrive at the

    21      claimed pharmaceutical composition?

    22      A.      They could.

    23      Q.      And could they use manufacturing techniques that are

    24      disclosed in the '945 patent specification to do so?

    25      A.      They could.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 162 of 218 PageID #: 16703
                                                                            1720
                                    Myerson - direct

      1     Q.      How could a person of ordinary skill have confidence

      2     that particle size would not increase during the

      3     manufacturing process?

      4     A.      There is no mechanism in the manufacturing process

      5     that would allow apixaban -- crystalline apixaban particles

      6     to get larger.    They can get slightly smaller, but they

      7     can't get larger.

      8     Q.      Now, do you recall Dr. Chambliss testifying a little

      9     bit about particles fusing together to form larger

    10      particles?     Do you remember that?

    11      A.      Yes.

    12      Q.      What's your response to that?

    13      A.      Well, I disagree for several reasons.

    14                     The first is the formulation has very little

    15      apixaban in it; approximately 3 percent by weight total in

    16      the formulation.     So it's going to be highly unlikely for

    17      two apixaban particles to be able to touch each other.

    18                     Secondly, apixaban has a relatively high melting

    19      point, well above 100 degrees C.       To have particles fused

    20      together in a tablet -- in a tablet press, you would have to

    21      have a relatively low melting point because the surface has

    22      to melt for the particle to fuse.        That typically would --

    23      might be something with a melting point of 60 or 70 degrees

    24      C.

    25      Q.      Now, we talked about measuring the starting API.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 163 of 218 PageID #: 16704
                                                                            1721
                                    Myerson - direct

      1     Under what circumstances would a person of skill in the art

      2     need to measure the particle size of the apixaban in the

      3     pharmaceutical composition?

      4     A.      Only if you were -- you had a process in which you

      5     were making crystalline apixaban as part of your process.

      6     Meaning, as we heard previously, if you had a process where

      7     you took the crystalline apixaban and dissolved it in a

      8     solution, and then you sprayed it on excipients where the

      9     apixaban would crystallize, then you would have to measure

    10      it in the final formulation because there's no -- nothing to

    11      measure that relates to the particle size of the apixaban

    12      before the final formulation.

    13      Q.      Could a person of ordinary skill measure the particle

    14      size of apixaban in a formulated pharmaceutical composition?

    15      A.      Yes.

    16      Q.      And what techniques were available to do so?

    17      A.      Well, we heard from Dr. Berkland on the SEM/EDS

    18      method, but there are also a number of methods that combine

    19      different types of vibrational spectroscopy with imagining

    20      techniques like light microscopy or scanning electron

    21      microscopy.

    22                     So typically you get combinations of microscopic

    23      techniques with infrared spectroscopy or Raman Spectroscopy

    24      or an NIR spectroscopy, or all of them combined.

    25      Q.      Have you performed any of these techniques yourself?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 164 of 218 PageID #: 16705
                                                                            1722
                                    Myerson - direct

      1     A.      Yes.

      2     Q.      Which ones?

      3     A.      Actually, all of them.

      4     Q.      And were these techniques actually described in the

      5     literature?

      6     A.      Yes.

      7                    MR. PRUSSIA:   Let's start with PTX-431.

      8     BY MR. PRUSSIA:

      9     Q.      What is this document?

    10      A.      This is the -- a document describing the use of

    11      infrared spectroscopy imaging on pharmaceutical

    12      formulations.

    13      Q.      And was it available as of the priority date?

    14      A.      Yes, in 2003.

    15                     MR. PRUSSIA:   And if we turn to the page ending

    16      in Bates 3262.

    17      BY MR. PRUSSIA:

    18      Q.      There is a section titled "Experimental Section."

    19                     Do you see that?

    20      A.      Yes.

    21      Q.      What does this disclose regarding the nature of the

    22      samples being tested?

    23      A.      Well, they made a tablet which were the active was

    24      caffeine at 3.5 weight percent, and then they described the

    25      other components, 35 percent starch and 61.5 percent HPMC.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 165 of 218 PageID #: 16706
                                                                            1723
                                    Myerson - direct

      1     Q.       And were the authors able to measure the particle

      2     size of the caffeine in the tablet?

      3     A.       Yes.

      4                     MR. PRUSSIA:    If we go to Figure 3, at the page

      5     ending in Bates 3264.

      6     BY MR. PRUSSIA:

      7     Q.       What is shown in Figure 3?

      8     A.       This is a nice picture showing the image and the

      9     colors represent different compounds.

    10      Q.       And there is a legend at the top left-hand corner.

    11      What is that?

    12      A.       That is the magnification.      That is the size of the

    13      image.    It shows a bar.      That line represents 200 microns.

    14      Q.       So what -- just what do each of the colors indicate

    15      in Figures A, B, and C?

    16      A.       Different components.

    17      Q.       So what does Khan disclose about the ability to

    18      measure the parallel size of ingredients after tableting?

    19      A.       It shows it's possible.

    20      Q.       Did the authors calculate a D90 ?

    21      A.       They did not.

    22      Q.       Could they have?

    23      A.       Yes.   Once you measure a particle size distribution,

    24      you can always calculate a D90 .

    25                      MR. PRUSSIA:    Now, if we turn to PTX-435.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 166 of 218 PageID #: 16707
                                                                            1724
                                    Myerson - direct

      1     BY MR. PRUSSIA:

      2     Q.      What is PTX-435?

      3     A.      This is another reference where they discuss the use

      4     of FT-NIR.     That's Fournier Transform Near-Infrared

      5     Spectroscopy and Raman Spectroscopy using microscopy

      6     together to visualize the pharmaceutical formulation.

      7     Q.      And when was it published?

      8     A.      In 2001.

      9                    MR. PRUSSIA:   And if we turn to the page ending

    10      in Bates 333.

    11      BY MR. PRUSSIA:

    12      Q.      What is shown in Figures 13 and 14?

    13      A.      This is a really nice set of figures that essentially

    14      show every component in the tablet in individual pictures

    15      based on the colors, and some of them are imaged by Raman

    16      and some of them are imaged by NIR.

    17      Q.      So if you focus on Figure 13, for example, what is

    18      indicated in each one of the boxes surrounding the center

    19      box?

    20      A.      We have the diluent, the disintegrant, the lubricant,

    21      the inorganic binder, and the active by Raman.

    22      Q.      So are these ingredients in a formulated tablet?

    23      A.      Yes.

    24      Q.      And so could a person of ordinary skill in the art

    25      use a techniques disclosed in the Clark reference to measure
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 167 of 218 PageID #: 16708
                                                                            1725
                                    Myerson - direct

      1     particle size of the ingredients of a formulated tablet?

      2     A.      Sure.    They could take the photographs and they could

      3     do image analysis and get a size distribution.

      4     Q.      Did they, in fact, calculate a D90 in this paper?

      5     A.      No.

      6     Q.      Could they have?

      7     A.      Yes.

      8                     MR. PRUSSIA:   Let's turn to PDX-13.27.

      9     BY MR. PRUSSIA:

    10      Q.      Have you prepared a summary of your responses to

    11      Dr. Chambliss's assertions regarding 112?

    12      A.      Yes.

    13      Q.      Let's start with 28.

    14                      Do you recall Dr. Chambliss testifying that a

    15      person of ordinary skill would not know the particle size of

    16      apixaban in the final formulation based on the measurements

    17      of starting apixaban API?

    18      A.      Yes.

    19      Q.      What is your response?

    20      A.      Again, the only change that would occur with the

    21      particle size distribution gets slightly smaller.          But since

    22      we're using a D90 , D90 would only be the larger particles in

    23      the distribution, the D90 will not change very much.

    24      Q.      If you measured the D90 of starting apixaban API, what

    25      information would that give you about the D90 of apixaban in
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 168 of 218 PageID #: 16709
                                                                            1726
                                    Myerson - direct

      1     the final formulation?

      2     A.      It would be -- it would be similar.

      3     Q.      If you turn to slide 29.

      4                     Do you recall Dr. Chambliss and Dr. Genck

      5     testifying that a person of ordinary skill would not know

      6     how to measure particle size in a final formulation?

      7     A.      Yes.

      8     Q.      And what's your response to that?

      9     A.      Well, we just looked at references showing that they

    10      could do so.

    11      Q.      Now, Dr. Chambliss and Dr. Genck say that even if

    12      those techniques were available, none of them disclose

    13      calculating a D90 .

    14                      What's your response to that?

    15      A.      Well, calculating D90 is just mathematics.         I mean, if

    16      you have a particle size distribution, it's just a formula

    17      to calculate the D90 .    So the key is being able to measure

    18      particle size distribution.

    19                      MR. PRUSSIA:   Let's go to the next slide.

    20      BY MR. PRUSSIA:

    21      Q.      Dr. Chambliss and Dr. Genck testified that a person

    22      of ordinary skill would not be able to compare particle size

    23      measurements taken by different techniques.

    24                      Do you remember that testimony?

    25      A.      I do.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 169 of 218 PageID #: 16710
                                                                            1727
                                    Myerson - direct

      1     Q.      Do you think that's the right inquiry?

      2     A.      No.

      3                    MR. PRUSSIA:   Let's turn back to the claim,

      4     claim 12.

      5     BY MR. PRUSSIA:

      6     Q.      Do the claims require a person of ordinary skill to

      7     compare particle size measurement techniques?

      8     A.      No.

      9     Q.      Now, could a person of ordinary skill compare

    10      different particle size measurement techniques?

    11      A.      Yes.

    12      Q.      Is this in the literature?

    13      A.      Yes.

    14      Q.      Turn to PTX-430.

    15      A.      (Witness complies.)

    16      Q.      What is this document?

    17      A.      This is the document that's a Bosquillian reference,

    18      which talks about comparison of particle sizing techniques

    19      regarding inhalation powder.

    20      Q.      And was it available as to the priority date?

    21      A.      Yes, 2001.

    22                     MR. PRUSSIA:   If we turn to Figure 2, it's on

    23      page Bates 3256.

    24      BY MR. PRUSSIA:

    25      Q.      What's shown here?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 170 of 218 PageID #: 16711
                                                                            1728
                                    Myerson - direct

      1     A.      This is an SEM image of the powder that they're

      2     measuring -- measuring the particle size distribution of.

      3     Q.      And what's your impression as to the shape of these

      4     particles?

      5     A.      Well, these are irregular particles that have what we

      6     would call a small aspect ratio.       Meaning that the two

      7     longest dimensions are not -- the ratio of the two longest

      8     dimensions are not that different from each other.

      9     Q.      Does apixaban have a low aspect ratio?

    10      A.      Yes.

    11                     MR. PRUSSIA:   Would you turn to Figure 6 on the

    12      page ending in Bates 3258.

    13      BY MR. PRUSSIA:

    14      Q.      What is shown here?

    15      A.      This is a comparison of measurements made by, I

    16      think, five different techniques.        They're described in the

    17      caption for Figure 6.

    18                     MR. PRUSSIA:   And if we go to the text directly

    19      above the figure.

    20      BY MR. PRUSSIA:

    21      Q.      What do the authors disclose regarding the

    22      comparability of the different measurement techniques that

    23      were studied in these experiments?

    24      A.      It says basically a comparison was quite good for

    25      powders A, B and C.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 171 of 218 PageID #: 16712
                                                                            1729
                                    Myerson - direct

      1     Q.      If you turn to the page ending in Bates 3253, there's

      2     a section entitled electron microscopy.

      3                    Do you see that?

      4     A.      Yes.

      5     Q.      And in the last sentence of that section, how many

      6     particles did the authors measure by electron and light

      7     microscopy for these experiments?

      8     A.      A hundred.

      9     Q.      Turn particularly to PTX-402.       And what's this

    10      document?

    11      A.      This is a journal, I mean an article, Reverchon

    12      talking about supercritical fluid assisted production of

    13      HPMC composite microparticles.

    14      Q.      And if you turn to Table 1 on the page ending in

    15      Bates 2224, can you describe what's shown there?

    16      A.      Yes.   This is a direct comparison of D50 and D90

    17      obtained from SEM scanning electron microscopy and LS laser

    18      light scanner.

    19      Q.      And there's a D90 and a D50 value.

    20                           Do you see that?

    21      A.      Yes.

    22      Q.      And if you go to the text above the table, what would

    23      a person of ordinary skill in the art conclude about the

    24      results reflected in Table 1?

    25      A.      That you can, you can compare, get pretty consistent
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 172 of 218 PageID #: 16713
                                                                            1730
                                    Myerson - direct

      1     results for this system using SEM and laser diffraction.

      2     Q.      So based on these two references we looked at,

      3     Bosquillon and Reverchon, what would a person of ordinary

      4     skill conclude as to the ability to compare particle size

      5     measurements obtained by different measurement techniques?

      6     A.      They would think they could.

      7     Q.      Now, what information have you seen in this case that

      8     different techniques will produce different results?

      9     A.      Nothing.

    10      Q.      Has Dr. Chambliss or Dr. Genck provided any

    11      experimental evidence that different techniques will produce

    12      different results?

    13      A.      No.

    14      Q.      Let's go to PDX-13.31.

    15                           And do you recall Dr. Chambliss testifying

    16      that a person of ordinary skill would not be able to conduct

    17      an appropriate laser light scattering experiment based on

    18      the disclosures in the patent?

    19      A.      Yes.

    20      Q.      And what's your response to that?

    21      A.      I disagree with that.

    22      Q.      And if we pull up Dr. Chambliss' DDX-14-36, why do

    23      you disagree?

    24      A.      Well, first of all, the first is, it talks about the

    25      applicable model.     You don't do the calculation, the
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 173 of 218 PageID #: 16714
                                                                            1731
                                    Myerson - direct

      1     instrument of the calculation.       Whether it uses Fraunhofer

      2     or Mie theory, it's still measuring equivalent spherical

      3     diameters.     And I would say almost all modern instruments

      4     use Fraunhofer diffraction for laser light scattering.           So

      5     that's kind of irrelevant to the argument.

      6                          And then, secondly, the modern instruments

      7     all pretty much use the same algorithms to get the same

      8     results.

      9                    And, thirdly, the conditions are you can

    10      determine the conditions simply by following the USB on

    11      particle size measurements, and there's a nice chapter on

    12      how to develop particle size measuring standards and how to

    13      actually do it for a given sample, and my students do it all

    14      the time.

    15      Q.      But was that USP reference available as of the

    16      priority date?

    17      A.      Yes.

    18      Q.      If we turn now to slide 25 in your demonstratives,

    19      just in summary, first focusing on written description.

    20                            In your opinion, were the inventors in

    21      possession of a claimed invention?

    22      A.      Yes.

    23      Q.      And just to summarize, what is the basis for your

    24      opinion?

    25      A.      The information in the patent showing the
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 174 of 218 PageID #: 16715
                                                                            1732
                                    Myerson - direct

      1     formulation, the dissolution rate.        Everything in there

      2     shows that they were in possession of pharmaceutical

      3     composition that meets the claim limitations.

      4     Q.      And were you here when Dr. Genck testified that the

      5     claims are invalid to the extent they cover what they refer

      6     to as the Berkland method?

      7     A.      Yes.

      8     Q.      And what's your response to that?

      9     A.      Again, I mean, measuring, measuring the size

    10      distribution within the drug product is certainly possible

    11      by one of a number of methods, and the claim construction

    12      did not require any particular method to be used.

    13      Q.      Now, Dr. Berkland didn't calculate a D90 though; is

    14      that right?

    15      A.      That's correct.

    16      Q.      Did he need to?

    17      A.      He did not because the thing about a D90 is, of

    18      course, if there are no particles in the vicinity of

    19      89 microns or later, the D90 has to be less.          It's

    20      impossible to have a D90 of 89 microns or larger if there

    21      are no 89 micron or larger particles.

    22      Q.      If we turn to slide 32 in your deck.        In forming your

    23      opinions regarding enablement, did you assess the Wand

    24      factors?

    25      A.      I did.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 175 of 218 PageID #: 16716
                                                                            1733
                                    Myerson - direct

      1     Q.      Does this slide contain a summary of your opinions as

      2     to that?

      3     A.      Yes.

      4     Q.      And in your opinion, can a person of skill in the art

      5     make and use the invention without undue experimentation?

      6     A.      They can.

      7     Q.      And once a person of skill in the art appreciates

      8     that the claimed D90 and dissolution rate limitations result

      9     in improved properties of apixaban formulations, could a

    10      person of skill in the art use routine techniques to make

    11      such a composition?

    12      A.      Yes.

    13      Q.      And, finally, if you turn to slide 25, would a person

    14      of skill in the art be able to make the claimed compositions

    15      with reasonable certainty?

    16      A.      Yes.

    17      Q.      Shifting gears a little bit, turning to slide 33, the

    18      next slide, were you add to address any issues with respect

    19      to the '208 patent?

    20      A.      Yes.

    21      Q.      And what were those issues?

    22      A.      It's up on the screen.      I was asked if required,

    23      could a salt form of apixaban have been formulated as of

    24      September 2001.

    25      Q.      If you go to slide 34, what information did you
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 176 of 218 PageID #: 16717
                                                                            1734
                                    Myerson - direct

      1     consider in connection with conducting your analysis?

      2     A.      I was asked to assume that the sodium, potassium and

      3     hydrochloride salts of apixaban had been prepared, and I

      4     considered the '208 patent and known formulation and

      5     manufacturing method.

      6     Q.      What information is provided by the '208 patent

      7     in connection with the question you were asked to

      8     address?

      9     A.      The '208 patent generally indicates that you could

    10      formulate apixaban in tablets or capsules.

    11      Q.      Does the '208 patent provide information regarding

    12      dosage and formulations?

    13      A.      Yes.

    14      Q.      And what were the assumptions that you were asked to

    15      make in connection with conducting your analysis?

    16      A.      Again, that the sodium, potassium and hydrochloride

    17      salts of apixaban had been prepared.

    18      Q.      Did you review the testimony of defendants' expert,

    19      Dr. Buckton?

    20      A.      I did.

    21      Q.      And at a high level, do you agree with Buckton's

    22      testimony that an apixaban salt would not provide

    23      formulation?

    24      A.      I do not.

    25      Q.      Again, at a high level, what are the reasons for your
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 177 of 218 PageID #: 16718
                                                                            1735
                                    Myerson - direct

      1     disagreement?

      2     A.        Well, you could come up with a manufacturing method

      3     that excluded moisture and you could come up with a

      4     packaging method that excluded moisture.         These are not

      5     uncommon in pharmaceutical manufacturing.

      6     Q.        Just to be clear, is there a way to formulate a salt

      7     form of apixaban in a way that would keep it stable?

      8     A.        Yes.

      9     Q.        And have you prepared a demonstrative to walk the

    10      Court through your analysis?

    11      A.        I have.

    12      Q.        Let's go to slide 35 and let's start with the first

    13      bullet.    What does that relate to?

    14      A.        That relates to keeping the salt away from moisture.

    15      Right.    So the air has moisture in it and you don't want the

    16      air with moisture in contact with the salt, so you set up a

    17      process which compares, does -- prepares the dosage form

    18      under what we call anhydrous conditions and how that is done

    19      is by using what we call a nitrogen blanket or a dry air

    20      blanket in the manufacturing process.

    21      Q.        Just to be clear, what are anhydrous conditions?

    22      A.        Anhydrous conditions mean dry conditions.

    23      Q.        We've been talking a lot about tablets during your

    24      testimony.       Are there any dosage forms other than tablets

    25      that can be prepared under dry conditions?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 178 of 218 PageID #: 16719
                                                                            1736
                                    Myerson - direct

      1     A.      Yes.    Capsules.

      2     Q.      And how could capsules have been prepared under dry

      3     conditions?

      4     A.      The same way you could do tablets.        The last step

      5     would be different.

      6     Q.      Are the techniques that you just described, for

      7     example, in nitrogen blanket, were those techniques that

      8     were available as of 2001?

      9     A.      Yes, and there are pharmaceuticals that are made that

    10      way because they're very water sensitive.

    11      Q.      Now let's turn to the second bullet.        What does the

    12      second bullet refer to?

    13      A.      Packaging the formulated apixaban salt in a package

    14      impermeable to moisture.

    15      Q.      In 2001, what packaging methods were available for

    16      protecting a formulated oral dosage form from moisture?

    17      A.      Yes.    Well, the very common ones are blister packs,

    18      where you have individual tablets or capsules packaged, for

    19      example, in aluminum foil.

    20                           If you buy over-the-counter Prilosec,

    21      that's what it looks like.      It's an aluminum foil blister

    22      pack.   You also see blister packs where you have a polymer

    23      on one side and aluminum foil on the other also to protect

    24      for moisture.    If you are going to package them in a bottle,

    25      you could put them in a glass bottle with a foil seal.           You
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 179 of 218 PageID #: 16720
                                                                            1737
                                    Myerson - direct

      1     can put them in a polymer bottle with a foil seal.           These

      2     are all very common.     And in the bottle you can put what's

      3     called a desiccant, which is an inorganic material that

      4     absorbs moisture.

      5     Q.      You referred to tablet coatings.        What is that?

      6     A.      Yes.   You can also coat the tablet with something

      7     like UltraDry, which will provide some moisture protection.

      8     Q.      Were such tablets commercially available as of 2001

      9     then?

    10      A.      Yes.

    11      Q.      You mentioned desiccants.      What is desiccant?

    12      A.      Desiccant is an inorganic species.        Usually, if you

    13      are looking at some of your pill bottles, there's usually

    14      something that looks like a little package wrapped in paper.

    15      It has usually some carbonate in it, and that's a desiccant,

    16      so water might that get into your pill bottle after you open

    17      it.

    18      Q.      Were desiccants available after 2001?

    19      A.      Yes.

    20      Q.      So in summary, in a moisture-free environment, would

    21      a formulated apixaban salt have been stable?

    22      A.      Yes.

    23      Q.      Are there any marketed drugs with active

    24      pharmaceutical ingredients that need to be protected from

    25      moisture?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 180 of 218 PageID #: 16721
                                                                            1738
                                    Myerson - direct

      1     A.      Yes.   Quite a few.

      2     Q.      Can you give an example of one?

      3     A.      We have an example of anticoagulant that I have,

      4     Pradaxa.

      5     Q.      Turn to slide 36, please.      What is shown on slide

      6     36?

      7     A.      This is instructions for patients related to Pradaxa,

      8     and some of it has to do with keeping it away from moisture.

      9     Q.      And what does the Pradaxa package insert disclose

    10      regarding instructions for keeping the drug protected from

    11      moisture?

    12      A.      So if we look at the third line down, it says keep

    13      Pradaxa in the original bottle to protect from moisture.            Do

    14      not put Pradaxa in pill bottles or pill organizers.

    15                     Then down three from the bottom, instruct

    16      patients to remove only one capsule from the opened bottle

    17      at the time of use.     The bottle should be immediately and

    18      tightly closed.

    19      Q.      If you turn to your next slide -- strike that.

    20      Actually, Dr. Myerson, you were in court for Dr. Zaworotko's

    21      testimony?

    22      A.      I was.

    23      Q.      If you pull up his PDX-8-16.       It's a slide from his

    24      direct examination?

    25      A.      Yes.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 181 of 218 PageID #: 16722
                                                                            1739
                                    Myerson - direct

      1     Q.      What is shown here?

      2     A.      This is -- this shows SigmaPharm's efforts to

      3     maintain separation between the drug product and water.

      4     Q.      And what are some of the efforts that SigmaPharm

      5     employed to produce them?

      6                   MR. HENEGHAN:    Your Honor, this is beyond the

      7     scope of Dr. Myerson's report.       He didn't offer opinions

      8     about this in his report.

      9                   MR. PRUSSIA:    He obviously didn't offer

    10      testimony about this DDX, but the whole basis of his opinion

    11      is about techniques that could have been used to formulate

    12      the salt form in a way that would be under dry conditions

    13      and kept apart from moisture, and I don't think there's

    14      anything new here that is on this slide that's apart from

    15      what he has already testified to, and I think he's going to

    16      testify to that fact.

    17                    THE COURT:    It's an opinion that these things

    18      were available?

    19                    MR. PRUSSIA:    Yes.   And it's consistent with his

    20      testimony and his opinions regarding the techniques that one

    21      could employ in order to formulate -- in order to formulate

    22      this under dry conditions.

    23                    MR. HENEGHAN:    Judge, these are SigmaPharm

    24      documents and Dr. Myerson did not identify these in his

    25      report as being a basis of his opinion.         We had no
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 182 of 218 PageID #: 16723
                                                                            1740
                                    Myerson - direct

      1     opportunity to question him at deposition about this.

      2                     THE COURT:   Is that all correct?

      3                     MR. PRUSSIA:    Yes.    Yes, Your Honor.

      4                     THE COURT:   I will sustain the objection.

      5                     MR. PRUSSIA:    Okay.

      6                     THE COURT:   Move on.

      7     BY MR. PRUSSIA:

      8     Q.       So, Dr. Myerson, in summary, are the techniques that

      9     you testified to during your examination today regarding the

    10      conditions under which a person of skill in the art could

    11      have formulated the salt form of apixaban, were those

    12      techniques available as of 2001?

    13      A.       Yes.

    14                           MR. PRUSSIA:       I pass the witness, Your

    15      Honor, and I have several exhibits to read into the record.

    16                      THE COURT:   Sure.     Go ahead.

    17                      MR. PRUSSIA:    And these will all be PTX's unless

    18      otherwise noted.     I will start with 13, 164, 167, 168, 170,

    19      174, 176, 211, 320, 402, 429, 430, 431, 435, 437, 457, 458,

    20      476, 480, 527, 690, 696, 710, 732, 738 and 816.

    21                      MR. HENEGHAN:   That's consistent with my notes,

    22      Judge.   We have no objection.

    23                      THE COURT:   No objection.    All right.   Those are

    24      all admitted.

    25                      MR. PRUSSIA:    Thank you.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 183 of 218 PageID #: 16724
                                                                            1741
                                    Myerson - cross

      1                     (PTX-13, PTX-164, PTX-167, PTX-168, PTX-170,

      2     PTX-174, PTX-176, PTX-211, PTX-320, PTX-402, PTX-429,

      3     PTX-430, PTX-431, PTX-435, PTX-437, PTX-457, PTX-458,

      4     PTX-476, PTX-480, PTX-527, PTX-690, PTX-696, PTX-710,

      5     PTX-732, PTX-738 and PTX-816 were admitted into evidence.)

      6                     THE COURT:   And we will have cross-examination.

      7                     MR. HENEGHAN:   Judge, the defendants are

      8     dividing this witness between the defendants, so Mr. Pejic

      9     will go first.

    10                      THE COURT:   All right.   That's fine.

    11                      MR. PEJIC:   Good afternoon.

    12                      May I approach, Your Honor?

    13                      THE COURT:   You may.

    14                      (Documents passed forward.)

    15                               CROSS-EXAMINATION

    16      BY MR. PEJIC:

    17      Q.      Are you ready, Dr. Myerson?

    18      A.      Yes.

    19      Q.      Good afternoon.      My name is Branko Pejic.     We've met

    20      a few times.     How are you doing today?

    21      A.      Very good.    Thank you.

    22      Q.      Okay.    Just a few preliminary matters.

    23                      Your opinions in this case are limited to the

    24      invalidity of the '945 patent and the '208 patent; correct?

    25      A.      My opinions are based on validity of the '945 patent,
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 184 of 218 PageID #: 16725
                                                                            1742
                                    Myerson - cross

      1     and the only opinion I gave related to the '208 patent is

      2     the ability to formulate the salt.

      3     Q.        But that would still be related to validity and not

      4     infringement; correct?

      5     A.        I guess.    I mean, I didn't give an opinion on either

      6     thing related to the '208 patent.

      7     Q.        Okay.    Just trying to make sure.

      8                       And you did not offer any opinions as to

      9     infringement of either the '945 patent or the '208 patent;

    10      is that correct?

    11      A.        That's correct.

    12      Q.        You provided two expert reports in this case; is that

    13      correct?

    14      A.        Yes.

    15      Q.        The reports are the report related to the validity of

    16      the '945 and '208 patent and your reply report in support of

    17      the Berkland method; is that correct?

    18      A.        My initial report was a response to Dr. Chambliss

    19      related to the '945 patent, and I did talk about the salt

    20      formation issue.

    21                        The second report was the reply to Dr. Genck's

    22      report, and I don't remember all the details of that report.

    23      Q.        But it did deal with the Berkland method, if you

    24      recall.

    25                        We had a deposition in Boston on that.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 185 of 218 PageID #: 16726
                                                                            1743
                                    Myerson - cross

      1     A.      It -- I think somewhere -- I think we must have

      2     discussed the SEM-EDS method that Dr. Berkland used.

      3     Q.      Fair enough.    Thank you.

      4                     You did not offer any other reports in this

      5     case; is that correct?

      6     A.      That is correct.

      7     Q.      Did you hear Dr. Berkland's and Dr. Chambliss's

      8     testimony?

      9     A.      I did.

    10      Q.      Okay.    And just to clarify, I think Mr. Heneghan told

    11      you, but I'll be addressing the '945 patent with you and

    12      then he will be following up on the '208 issues.

    13                      Is that okay?

    14      A.      Yes.

    15      Q.      Thank you.    Okay.

    16                      You testified that the asserted claims required

    17      determining the D90 of the apixaban particles in the solid

    18      pharmaceutical composition; correct?

    19      A.      I said you could do that.       I also said you could do

    20      it before when you have crystalline API that you use

    21      directly in formulation.

    22                      MR. PEJIC:    Okay.   And could we please put up

    23      PDX-13.5?

    24      BY MR. PEJIC:

    25      Q.      This was your demonstrative from earlier today.          And
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 186 of 218 PageID #: 16727
                                                                            1744
                                    Myerson - cross

      1     we have heard a lot about dosage forms during this trial,

      2     and just for clarity, will you agree with me that the '945

      3     patent's alleged surprising results are based upon a tablet

      4     composition?

      5     A.      All their work and all their data is for tablet

      6     composition.     I agree with that.

      7     Q.      Okay.    Would you also agree with me that the

      8     compositions of the '945 patent are made by a wet or dry

      9     granulation manufacturing process?

    10      A.      The examples are, yes.

    11      Q.      Okay.    Thank you.

    12                      In the pharmaceutical industry, is it routine to

    13      measure the D90 of an API in a finished dosage form?          Is that

    14      correct?

    15                      Strike that.   I apologize.    I think the question

    16      came out wrong.

    17                      In the pharmaceutical industry, it is not

    18      routine to measure the D90 of the API in a finished dosage

    19      form; is that correct?

    20      A.      Yes.

    21                      Just a slight correction; that you measure the

    22      particle size distribution in the final dosage form and

    23      calculate the D90 .    But, yes, it is not -- other than that

    24      statement, it is correct.

    25      Q.      So will you agree with me it is not routine to
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 187 of 218 PageID #: 16728
                                                                            1745
                                    Myerson - cross

      1     determine the D90 of an API in a finished dosage form?

      2     A.       I would agree with that.

      3                      Oh, it's not routine practice is what I would

      4     say.

      5     Q.       And would you also agree that it's not routine

      6     practice to measure the particle size in a finished dosage

      7     form?

      8     A.       Yeah.    It's rare that you would want to do that.       You

      9     have that very specific reason to do so.

    10      Q.       Thank you.

    11                       In fact, the '945 patent does not disclose a

    12      test that would permit a person of skill in the art to

    13      measure the size of the apixaban particles and determine the

    14      D90 after those particles had been formulated into a tablet;

    15      is that correct?

    16      A.       Yes.    And the '945 patent discloses no such test.        I

    17      agree.

    18      Q.       Thank you.

    19                       Would you also agree that the '945 prosecution

    20      history does not include any particle size data based upon

    21      API in the finished tablet?

    22      A.       I agree with that.

    23      Q.       You have reviewed the '945 patent prosecution

    24      history; correct?

    25      A.       Yes.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 188 of 218 PageID #: 16729
                                                                            1746
                                    Myerson - cross

      1     Q.      Okay.

      2                     MR. PEJIC:   Could we please pull up JTX-4.

      3     BY MR. PEJIC:

      4     Q.      It's in Tab 2 -- or a portion of it is in Tab 2 in

      5     your binder, and particularly, this is the June 16, 2015,

      6     amendment in the '945 prosecution.        And I would like --

      7     pardon me -- to direct you to pages 13 and 14.

      8                     MR. PEJIC:   Can you please put those up?

      9     BY MR. PEJIC:

    10      Q.      And if you will look at the screen in front of you,

    11      you can see it is highlighted.

    12                      This is just to confirm your first point, the

    13      unexpected results are based upon tablet formulations; is

    14      that correct?

    15      A.      That's correct.

    16      Q.      Okay.    And would you also agree that all of the data

    17      used to argue for patentability to the United States Patent

    18      Office in the '945 patent was based on apixaban tablets that

    19      had bulk apixaban measured as all as opposed to measured in

    20      the tablet?

    21      A.      As far as I remember, that is correct.

    22      Q.      We discussed a number of publications, and I do

    23      believe we're in agreement, but would you agree with me that

    24      none of the documents that you discussed today or were cited

    25      in your expert report determined the D90 of an API in a
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 189 of 218 PageID #: 16730
                                                                            1747
                                    Myerson - cross

      1     finished dosage form?

      2     A.      That's correct.

      3     Q.      Okay.    And would you also agree -- strike that.

      4                     You are also not aware of anyone that has

      5     actually measured the size of an API in a tablet; is that

      6     correct?

      7     A.      I think one of the references that we showed with the

      8     caffeine, I think they do talk about the size they measured

      9     of the caffeine from their -- from their tablet.          But other

    10      than that, I can't think of one.

    11      Q.      Okay.    Let's just quickly take a look at your

    12      deposition transcript.       It's Myerson 1 at page 191, line 7

    13      through 11.     And that's in your tab and we'll pull it up on

    14      the screen.

    15                      And I think that when asked if anyone had ever

    16      actually measured the particle size of an API, your answer

    17      was:

    18                      "So while they" -- it was no; is that correct?

    19                      I asked you:

    20                      "Question:   Okay.   So while they could have

    21      potentially done this in your opinion, are you aware of

    22      anyone that has actually measured the particle size of an

    23      API in a tablet?

    24                      "Answer:   No."

    25                      Do you recall that question and your answer?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 190 of 218 PageID #: 16731
                                                                            1748
                                    Myerson - cross

      1     A.      Yes.

      2     Q.      Thank you, Dr. Myerson.

      3                     You reviewed the examples and methods of

      4     manufacturer of the '945 patent; correct?

      5     A.      Yes.

      6     Q.      Do you know whether the examples of the '945 patent

      7     contain excipients that have nitrogen atoms?

      8     A.      I'd have to look.     I don't recall.

      9     Q.      Okay.    I direct you to JTX-2 at column 7, lines 19

    10      through 45.

    11                      And it will be up on the screen.      And

    12      particularly Table 4.

    13                      Do you recognize this as one of the examples

    14      from the '945?

    15      A.      Yes.

    16      Q.      And you see povidone?

    17      A.      Yes.

    18      Q.      Does povidone contain nitrogen atoms?

    19      A.      I think it does.

    20      Q.      Thank you.    Next.

    21                      A person of skill in the art could not predict

    22      with any precision the particle size in the finished tablet

    23      based upon the manufacturing processes disclosed in the '945

    24      patent; is that correct?

    25      A.      With any precision?     Do you mean -- did you say the
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 191 of 218 PageID #: 16732
                                                                            1749
                                    Myerson - cross

      1     particle size distribution or the --

      2     Q.      I'm asking you whether one skilled in the art could

      3     predict with any precision the particle size in the finished

      4     tablet based upon the manufacturing process as disclosed in

      5     the '945 patent.

      6     A.      Yes.    The particle -- the particle size is a rather

      7     imprecise term.

      8                    Do you mean the distribution or some aspect of

      9     the distribution?     The D50 , the D10 , the D90 , the average

    10      size?

    11      Q.      Let's look at your deposition transcript.

    12                     MR. PEJIC:   Could we please pull up Myerson 1,

    13      page 142, line 21 through 143, line 6.

    14      BY MR. PEJIC:

    15      Q.      And you can see when asked at your deposition:

    16                     "Question:   Okay.   But can you predict with any

    17      precision the particle size in the finished tablet based

    18      upon the manufacturing processes disclosed in the '945

    19      patent?"

    20                     Your answer was:

    21                     "Answer:   Other than saying it would be the same

    22      or possibly smaller, that's the best I can do."

    23      A.      Right.

    24      Q.      Do you recognize --

    25      A.      If you go up further in there, we were talking about
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 192 of 218 PageID #: 16733
                                                                            1750
                                    Myerson - cross

      1     D90 or the distribution.

      2     Q.      Dr. Myerson, you're not answering my question.          Do

      3     you recognize this testimony?

      4     A.      I do, and that's what I said.

      5     Q.      Thank you.    We'll move on.

      6                   It is important to the '945 patent that the

      7     particle size of the bulk API had to be 90 -- less than or

      8     equal to 89 microns; is that correct?

      9     A.      I'm sorry.    Could you say that again, please?

    10      Q.      It is important to the '945 patent that the particle

    11      size of the bulk API have a D90 less than or equal to

    12      89 microns; is that correct?

    13      A.      That's correct.     As long as you are using the bulk

    14      API as API in the final formulation, you are not dissolving

    15      it first.

    16      Q.      Again, we'll just go to your deposition transcript,

    17      Myerson 1, at page 140, lines 22 through 141, line 6.

    18                    Do you see where I asked you:

    19                    "Question:    Is it important to the '945 patent

    20      that the particle size of the bulk API have a D90 less than

    21      or equal to 89 percent?"

    22                    And I made a mistake.

    23                    "Answer:    You mean 89 microns?

    24                    "Question:    89 microns, yes."

    25                    And your response was:
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 193 of 218 PageID #: 16734
                                                                            1751
                                    Myerson - cross

      1                     "Answer:   Yes."

      2                     Is that correct?

      3     A.      That's correct.

      4     Q.      Thank you.

      5                     And if you started with an API that had a larger

      6     D90 than 89 microns, that is, the apixaban particles in the

      7     formulated product would be large -- would have a larger D90 ;

      8     correct?

      9     A.      I'm sorry.    Say that again, please.

    10      Q.      If you started with an API that had a larger D90 , the

    11      apixaban particles in the formulated product would be --

    12      would have a larger D90 ; is that correct?

    13      A.      I'm -- maybe I'm missing a piece of that question.

    14      I'm sorry.    Again, I'm not -- you're saying larger twice and

    15      maybe I'm not hearing you.

    16      Q.      Okay.    You testified that it was important to the

    17      '945 patent that the D90 be less than or equal to 89 microns;

    18      correct?

    19      A.      Correct.

    20      Q.      Okay.    And so the follow-up question is, if you

    21      started with an API that had a larger D90 , the apixaban

    22      particles in the formulated product would have a larger D90 ;

    23      is that correct?

    24      A.      Correct, if you're using crystalline particles --

    25      Q.      Thank you, Doctor.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 194 of 218 PageID #: 16735
                                                                            1752
                                    Myerson - cross

      1     A.      -- to make the formulation --

      2     Q.      Thank you, Dr. Myerson.

      3                     That -- if you like, we can look at your

      4     deposition.

      5     A.      It's the same issue.      You're conflating different

      6     issues, and my deposition was all about using crystalline

      7     particles in the formulation.

      8                     Now, I don't know if it's obvious --

      9     Q.      Dr. Myerson, thank you.      You answered my question.

    10      We can move on.

    11      A.      Sure.

    12      Q.      And just to confirm, you've also never attempted to

    13      measure the change in particle size from the bulk API to

    14      what ends up in the apixaban tablet, 2.5 or 5 milligrams of

    15      the asserted claims; correct?

    16      A.      That is correct.

    17      Q.      Okay.    Do you recall talking about Carreiro today?

    18      A.      Yes.

    19      Q.      It's in Tab 4 of your binder if you want to take a

    20      look.   And I just want to confirm Carreiro is prior art to

    21      the '945 patent?

    22      A.      Yes.

    23      Q.      Okay.    And would you agree with me that Carreiro

    24      discloses the pharmacological activity of apixaban as an

    25      antithrombotic agent?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 195 of 218 PageID #: 16736
                                                                            1753
                                    Myerson - cross

      1     A.      Yes.

      2     Q.      Thank you.

      3                     Would you also agree that Carreiro discloses

      4     2.5- and 5-milligram dosages of apixaban?

      5     A.      Yes.

      6     Q.      Thank you.

      7                     Was this crystalline apixaban?

      8     A.      You know, I don't recall whether it says it was

      9     crystalline or not.     I'd have to look, but I don't recall.

    10      Q.      Okay.    We can move on.

    11                      And you recall your testimony earlier today

    12      regarding FDA guidance in the dissolution testing limitation

    13      of claim 12?

    14      A.      Yes.

    15      Q.      And would you agree with me that there's nothing

    16      innovative about coming up with the dissolution profile and

    17      testing conditions?

    18      A.      The testing conditions themselves?

    19      Q.      And the dissolution profile?

    20      A.      I'm sorry.    What do you mean by dissolution profile?

    21      Q.      The 77 percent within 30 minutes -- 70 percent within

    22      30 minutes.

    23      A.      I'm sorry.    Let's start again and maybe ask your

    24      entire question again.

    25      Q.      I'm asking you if you would agree with me that the
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 196 of 218 PageID #: 16737
                                                                            1754
                                    Myerson - cross

      1     conditions disclosed -- strike that.

      2                   You testified earlier today that your students

      3     knew how to come up with dissolution profiles and

      4     dissolution testing; is that correct?

      5     A.      Well, yes.    We know, my students and myself, we know

      6     how to design dissolution testing based on the FDA guidance,

      7     which we routinely do.

      8     Q.      Thank you, Dr. Myerson.

      9                          Isn't that exactly where the dissolution

    10      profiles and conditions recited in claim 12 originated?

    11      A.      The -- the -- the conditions are a subset of the

    12      things that are disclosed in the FDA guidance.          That's

    13      correct.   The exact dissolution rate and time are not, but

    14      the potential conditions and apparatus that could be used

    15      are all disclosed in the FDA guidance.

    16      Q.      And there's nothing innovative about that; is that

    17      correct?

    18      A.      No.   Choosing the conditions within the guidance to

    19      do dissolution testing, no, there's nothing innovative about

    20      that.

    21      Q.      Very good.

    22                    And you testified that a person of skill in the

    23      art would not have been motivated to improve the

    24      bioavailability and dissolution rate of apixaban during the

    25      relative time; is that correct?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 197 of 218 PageID #: 16738
                                                                            1755
                                    Myerson - cross

      1     A.        Yes.

      2     Q.        BMS did not share your confidence in the results of

      3     the clinical trials, did they?

      4     A.        I guess I don't understand the question.

      5     Q.        Were you here when Dr. Knabb testified?

      6     A.        No.

      7     Q.        Okay.    Can we please put his testimony up.     It's

      8     trial transcript Volume B from October 31st, page 204, lines

      9     12 through 24.

    10                        And I would direct you to the line starting

    11      with, we had a strategy of continually putting in backups so

    12      that in the event that something went wrong, like it did

    13      with 423, we didn't have to go back to the drawing board and

    14      start all over again.

    15      A.        That's what it says.

    16      Q.        All right.    So it doesn't surprise you that BMS was

    17      looking at backup plans just in case the apixaban clinicals

    18      failed?

    19      A.        Not at all.

    20      Q.        Okay.    Thank you.

    21                        And do you recall discussing BSC and biowaivers

    22      a little bit earlier today with Mr. Prussia?

    23      A.        Yes.

    24      Q.        And do you know when biowaivers were available in

    25      Europe?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 198 of 218 PageID #: 16739
                                                                            1756
                                    Myerson - cross

      1     A.       I believe biowaivers were -- I'm sorry.        A particular

      2     class?

      3     Q.       For Class III.

      4     A.       I believe biowaivers were available in Europe for

      5     Class III sometime around or before the priority date of the

      6     '945 patent.

      7     Q.       Okay.    I will tell you what.    Let's go ahead and take

      8     a look at the FDA bioequivalence article.          It's at page 124,

      9     tab 9 in your binder.

    10      A.       Yes.

    11      Q.       And could we please turn to the table?        And do you

    12      see BCS Class III?

    13      A.       What page are we on?       That's okay.   I can look at it.

    14      Q.       Yes.    This is -- does this confirm?

    15                       MR. PRUSSIA:   Your Honor, the version I have

    16      does not have any Bates numbers on it.

    17                       THE COURT:   Okay.

    18                       MR. PEJIC:   It's to show him they were available

    19      at the time.

    20                       MR. PRUSSIA:   Was it produced in litigation?

    21                       MR. PEJIC:   No.   I was earlier.   You asked Dr.

    22      Chambliss whether biowaivers are available.

    23                       THE COURT:   I don't think there's an objection.

    24                       MR. PEJIC:   Okay.

    25                       THE COURT:   It's on the screen.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 199 of 218 PageID #: 16740
                                                                            1757
                                    Myerson - cross

      1                     MR. PEJIC:    No.   Just to clarify, he didn't

      2     know?

      3                     THE WITNESS:   Yes.    Right.

      4     BY MR. PEJIC:

      5     Q.      Would you agree that this --

      6     A.      Yes.    EMA, European agency, 2008, that's correct.

      7     Q.      Okay.    Thank you.

      8                           And do you remember talking about bloom a

      9     little bit earlier today?

    10      A.      About what?

    11      Q.      The Blume article, BCS and Class III?

    12      A.      You have to put it up.        I forgot the name.

    13      Q.      Yes.    Let's put up DTX-424 at tab 7.      It was also

    14      discussed as PTX-429 and been admitted into evidence as

    15      PTX-429.

    16                      So do you recognize Blume?

    17      A.      I do.

    18      Q.      Okay.    And could we please turn to page 4.       And

    19      taking a look at the top first full paragraph of the

    20      left-hand column, would you agree with me that Blume is

    21      based solely on ratitadine results?

    22      A.      Ranitidine.

    23      Q.      Ranitidine.    Yes.    Thank you.

    24      A.      Yes.

    25      Q.      Okay.    And if you will turn to the bottom paragraph,
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 200 of 218 PageID #: 16741
                                                                            1758
                                    Myerson - cross

      1     bottom of the paragraph where it starts with, Consequently,

      2     it talks about -- there we go.       The bioavailabilities of

      3     ranitidine, and I apologize, will also depend on the

      4     transport velocity through the GI tract and thus may be

      5     strongly affected by excipients which modify the GI transit

      6     time.

      7                     Do you agree with that?

      8     A.      That's what it says.

      9     Q.      I didn't rely on Blume.      Do you have any reason to

    10      believe that it would be inaccurate?

    11      A.      No.

    12      Q.      Okay.    And looking at the top of this paragraph,

    13      Blume doesn't tell you the excipients in the ranitidine

    14      products; is that correct?

    15      A.      At least not right here.      I don't know if it does it

    16      somewhere else in the paper.

    17      Q.      I have not seen it, but we can move on.

    18                      Blume also does not tell you how the ranitidine

    19      products were manufactured; is that correct?

    20      A.      Other than, other than knowing that they were

    21      tablets, I don't think so.

    22      Q.      Okay.    And Blume also does not tell you the particle

    23      size of the ranitidine in the respective batches of IR

    24      products; is that correct?

    25      A.      No.   All you know is that they dissolve a different
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 201 of 218 PageID #: 16742
                                                                            1759
                                    Myerson - cross

      1     rate.

      2     Q.      So do you know how strongly affected ranitidine is

      3     affected by the excipients?

      4     A.      I'm sorry.    Could you repeat that, please.

      5     Q.      Do you know how strongly the excipients affect the

      6     ranitidine bioavailability?

      7     A.      I do not.

      8     Q.      Okay.    I would like to pull up Chen.      This is a

      9     document you have not seen, but it's going to explain how

    10      highly and strongly dependent ranitidine is on the

    11      excipients.

    12                      If you will take a look at the top, the title,

    13      and the abstract.     If you will look at the purpose, the

    14      purpose of this study was to examine the effect of common

    15      excipients such as sugars (sorbitol versus sucrose) on

    16      bioequivalence between pharmaceutical formulations, using

    17      ranitidine and metoprolol as model drugs.

    18                      Do you see that?

    19      A.      Yes.

    20      Q.      Okay.    And can we please turn to page 26 and put up

    21      Table 1.   And I will direct you to the text.

    22                      Do you see where it says, as shown in Table 1,

    23      ranitidine Cmax was decreased by 50 percent in the presence

    24      of sorbitol compared to sucrose?

    25      A.      Yes.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 202 of 218 PageID #: 16743
                                                                            1760
                                    Myerson - cross

      1                   MR. PRUSSIA:    Your Honor, I thought the

      2     agreement was that if it's only to be used for impeachment,

      3     it need to be disclosed.

      4                   MR. PEJIC:    It is.

      5                   THE COURT:    They do need to be disclosed?

      6                   MR. PEJIC:    It is for impeachment.

      7                   MR. PRUSSIA:    It's not an exhibit.      It hasn't

      8     been produced.    And the way that I see this examination

      9     going so far, he's trying to read it into evidence.           He's

    10      not using it to impeach Dr. Myerson.

    11                    MR. PEJIC:    I am, because Dr. Myerson says

    12      looking at Blume, one could take a one-size-fits-all

    13      approach to BCS class drugs.

    14                    THE COURT:    I don't need to hear the whole

    15      argument.   The objection is overruled.       Keep going.

    16                    MR. PEJIC:    Thank you, Your Honor.

    17      BY MR. PEJIC:

    18      Q.      And so you see here, ranitidine has approximately

    19      50 percent difference in bioequivalence based upon the

    20      excipients used; is that correct?

    21      A.      That's correct.

    22      Q.      Thank you.

    23                    And I'd like to turn to the Berkland method

    24      briefly.    This is the SEM-EDS; is that correct?

    25      A.      Yes, it does.    I prefer to call it SEM-EDS.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 203 of 218 PageID #: 16744
                                                                            1761
                                    Myerson - cross

      1     Q.      Well, the Berkland method includes more to it,

      2     including the sampling methodology, and so that's why I had

      3     my preliminary questions.

      4                     You have heard Dr. Berkland's testimony, I

      5     believe you testified.      Okay.   And for purposes of this exam

      6     or cross-examination, I would ask if you understood the

      7     Berkland method to include not only the SEM-EDS, but also

      8     the sample selection and collection techniques; is that

      9     correct?

    10      A.      That was all part of the experimental protocol.

    11      That's correct.

    12      Q.      Okay.    And Dr. Berkland did not do any control

    13      testing to ensure that his testing methodology did not

    14      impact the size of the apixaban API particles that he was

    15      liberating from the Unichem ANDA products; is that correct?

    16      A.      Right.    I would modify, he was liberating granules

    17      from the ANDA products and then looking at those.          With that

    18      caveat, I will agree with you.

    19      Q.      So it is correct that he did not perform any controls

    20      to ensure that his testing methodology did not impact the

    21      size of the API particles?

    22      A.      That's correct.

    23      Q.      Very good.

    24                      I would like to move into evidence JTX-4, the

    25      FDA bioequivalence article and the Chen article.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 204 of 218 PageID #: 16745
                                                                            1762
                                    Myerson - cross

      1                   THE COURT:    What was the exhibit number on the

      2     Chen article?

      3                   MR. PEJIC:    There was not.     That was being used

      4     for impeachment, Your Honor.

      5                   MR. PRUSSIA:    Your Honor, he can't move that

      6     into evidence, a bioequivalence article, because that was

      7     not marked as an exhibit.

      8                   THE COURT:    I'm sorry.    What's that JTX-4 or the

      9     second one?    The first was JTX-4.      Is there any objection to

    10      that?

    11                    MR. PRUSSIA:    No objection.

    12                    THE COURT:    That's admitted.

    13                    (JTX-4 was admitted into evidence.)

    14                    THE COURT:    The second one, Chen, the

    15      bioequivalence?

    16                    MR. PRUSSIA:    FDA bioequivalence standards.        If

    17      the purpose was to use it for impeachment, it hasn't been

    18      marked as an exhibit.      He can't move it into evidence.

    19                    MR. PEJIC:    I won't try to.

    20                    THE COURT:    Okay.

    21                    MR. PEJIC:    But Chen was already used.

    22                    THE COURT:    Wait.   Hold on.    Hold on, hold on.

    23      Are you trying to move --

    24                    MR. PEJIC:    I'm happy with where we are, Your

    25      Honor.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 205 of 218 PageID #: 16746
                                                                            1763
                                    Myerson - cross

      1                      THE COURT:   Okay.   So you are not offering

      2     anything else?      We've admitted JTX-4 and we're done?

      3                      MR. PEJIC:   Correct.      Yes.

      4                      MR. PRUSSIA:    You are not moving in Chen just to

      5     be clear?

      6                      MR. PEJIC:   No.

      7                      THE COURT:   Chen is not being moved in.     All

      8     right.

      9                      MR. HENEGHAN:   May I approach, Your Honor?

    10                       THE COURT:   You may, yes.

    11                       MR. HENEGHAN:   Dr. Myerson, I don't have enough

    12      binders up there.      I will give you one more (handing binders

    13      to the witness and to the Court).

    14      BY MR. HENEGHAN:

    15      Q.       Good evening, Dr. Myerson.         My name is Tom Heneghan.

    16      I represent SigmaPharm, and I will try to get you out of

    17      here quickly.

    18      A.       Okay.

    19      Q.       I realize it's late in the day for all of us.

    20                       I have some questions about your opinions

    21      related to the '208 patent.         Okay?

    22      A.       Okay.

    23      Q.       You are not offering any opinions in this case

    24      regarding claim 104 of the '208 patent; is that correct?

    25      A.       No.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 206 of 218 PageID #: 16747
                                                                            1764
                                    Myerson - cross

      1     Q.        Correct?   I'm sorry.   I said it backwards.

      2     A.        Oh.

      3     Q.        You agree with me you are not offering opinions on

      4     claim 104?

      5     A.        I agree.

      6     Q.        Your only opinion is related to claim 13 and whether

      7     pharmaceutically acceptable salts of apixaban could have

      8     been formulated; is that right?

      9     A.        That's correct.

    10      Q.        For the '208 patent, your definition of a person of

    11      ordinary skill in the art is different from your definition

    12      of a person of ordinary skill in the art for the '945

    13      patent, isn't it?

    14      A.        Yes.

    15      Q.        For the '945 patent, you include chemical engineering

    16      in the definition of a person of ordinary skill in the art,

    17      don't you?

    18      A.        I do.

    19      Q.        But not for the '208; right?     You don't include

    20      chemical engineering as part of the definition?          I can refer

    21      you to your report if it would help.

    22      A.        Yes, it would.

    23      Q.        Let's take a look at your rebuttal report, the first

    24      report you did, at paragraph 37.       That's number two in your

    25      binder.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 207 of 218 PageID #: 16748
                                                                            1765
                                    Myerson - cross

      1     A.      Yes.

      2     Q.      And I think we'll pull that up on the screen as well.

      3     That will be at paragraph 37.

      4                     So here is the definition of ordinary skill in

      5     the art for the '208 patent.       It talks about organic

      6     chemistry, pharmaceutical chemistry, but does not mention

      7     chemical engineering; is that correct?

      8     A.      No.    It has the or equivalent discipline with

      9     experience in purification and design of pharmaceutical

    10      compounds.

    11      Q.      But your definition of ordinary skill in the for

    12      the '945 patent specifically calls out chemical engineering?

    13      A.      It does.

    14      Q.      So that's a difference between the two?

    15      A.      Yes.

    16      Q.      And you are a chemical engineer.        That's your

    17      discipline; is that correct?

    18      A.      I am.

    19      Q.      You have three degrees in chemical engineering, a

    20      Bachelor's, a Master's and a Ph.D.?

    21      A.      Correct.

    22      Q.      You don't have a degree in organic chemistry; is that

    23      correct?

    24      A.      Correct.

    25      Q.      You don't have a degree in pharmaceutical chemistry;
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 208 of 218 PageID #: 16749
                                                                            1766
                                    Myerson - cross

      1     is that correct?

      2     A.       That's correct.

      3     Q.       You don't have a degree in medicinal chemistry?

      4     A.       That's correct.

      5     Q.       Okay.    Dr. Myerson, you would agree with me that

      6     disproportionation of a salt means that it's going back to

      7     its freeform; is that correct?

      8     A.       Yes.

      9     Q.       And that disproportionation can occur when a salt is

    10      in the presence of water vapor; right?

    11      A.       Yes.

    12      Q.       You also agree that disproportionation of the salt

    13      form of a drug substance can occur during the formulation

    14      process; isn't that right?

    15      A.       That's correct.

    16      Q.       And once it disproportionates, it's no longer a salt;

    17      right?

    18      A.       The part that disproportionates is no longer a salt.

    19      So assuming it all disproportionated, there wouldn't be any

    20      salt left but it can partially disproportionate.

    21      Q.       Once it disproportionates, it's no longer a salt;

    22      right?

    23      A.       The part that -- if you have a mass -- I'm just

    24      trying to be precise.

    25                       If you have a mass, part of the mass that
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 209 of 218 PageID #: 16750
                                                                            1767
                                    Myerson - cross

      1     disproportionates is no longer a salt.        The part that

      2     doesn't disproportionate is still a salt.

      3     Q.      And my question to you was, once it

      4     disproportionates, it's not a salt?

      5     A.      I already answered that yes.

      6     Q.      And the '208 patent does not teach anything about

      7     protecting an apixaban salt from moisture, does it?

      8     A.      It does not.

      9     Q.      And your expert report does not identify anyplace in

    10      the '208 patent which discloses the use of packaging options

    11      to prevent disproportionation of apixaban salts, does it?

    12      A.      It does not.

    13      Q.      You did not review Dr. Jacobsen's report before you

    14      drafted your report about the '208 patent; correct?

    15      A.      I have never reviewed Dr. Jacobsen's report, no.

    16      Q.      And you did not speak with Dr. Jacobsen before you

    17      drafted your report about the '208 patent; correct?

    18      A.      That is correct.

    19      Q.      You did not perform any testing of any kind on any

    20      compound for this case; correct?

    21      A.      Correct.

    22      Q.      Now, you mentioned in your direct testimony, and in

    23      your report, that the drug Pradaxa, as an example of a drug

    24      can be formulated despite its hygroscopicity for water

    25      sensitivity; correct?
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 210 of 218 PageID #: 16751
                                                                            1768
                                    Myerson - cross

      1     A.      That's correct.

      2     Q.      Your report makes no mention of the pKa value of the

      3     freebase of Pradaxa, does it?

      4     A.      No.

      5     Q.      The pKa value of the freebase of Pradaxa is 4 and 6.7

      6     because it has two basic sites; isn't that correct?

      7     A.      I don't recall, but that sounds correct.

      8     Q.      Well, if you turn to Tab 8 of your binder, I'm happy

      9     to show that to you.

    10      A.      (Witness complies.)

    11      Q.      And we can put that up on the screen.         Tab 8 is an

    12      article by Doki.

    13                     And it's -- the title of the article refers to

    14      dabigatran etexilate.      And that is Pradaxa, isn't it?

    15      A.      I believe that is correct.

    16                     So if we turn to page 2 of that article, there

    17      is a table on page 2, Table 1.       And the fourth row on Table

    18      1 talks about the pKa value of the freebase.

    19                     Do you see the input parameters?

    20      A.      Yes.

    21      Q.      And that shows the pKa value of that freebase is 4.0

    22      and 6.7; right?

    23      A.      Correct.

    24      Q.      In your report, you do not identify a single compound

    25      that has a pKa of less than 3 or more than 10 that has been
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 211 of 218 PageID #: 16752
                                                                            1769
                                    Myerson - cross

      1     made into a pharmaceutically acceptable salt, do you?

      2     A.      I do not.

      3     Q.      Let's talk for a minute about the assumptions you

      4     were asked to make in this case.

      5                   MR. HENEGHAN:    And why don't we look at

      6     PDX-13.34.

      7     BY MR. HENEGHAN:

      8     Q.      You saw this earlier in your direct examination.

      9                   This shows an assumption you made about the

    10      sodium, potassium, and hydrochloride salts of apixaban

    11      having been prepared.

    12                    That was an assumption you made, correct?

    13      A.      Yes, that was the assumption I was instructed to use.

    14      Q.      And you were also instructed to assume in this case

    15      that these apixaban salts would be pharmaceutically

    16      acceptable, weren't you?

    17      A.      I think -- I don't know if I was given an explicit

    18      instruction there, but if I'm formulating them into a

    19      pharmaceutical, into a dosage form, you would assume they

    20      would be pharmaceutically acceptable.

    21      Q.      You were told by the lawyers for the plaintiffs here

    22      to assume that they were pharmaceutically acceptable; right?

    23      A.      I -- I think I just answered that.        I don't think

    24      they ever said assume they were pharmaceutically acceptable.

    25      They told me to assume the salt had been prepared and
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 212 of 218 PageID #: 16753
                                                                            1770
                                    Myerson - cross

      1     whether they could be formulated.         That was the two things I

      2     was told to do.

      3     Q.        Let's look at your deposition.

      4                      MR. HENEGHAN:    I'm going to ask Mr. Korea to

      5     play video clip B-22, but before, if you want to follow

      6     along on your transcripts, it will be shown on the screen,

      7     too, but Tab 1 of your binder, page 275 of your deposition

      8     once you get there.

      9     BY THE WITNESS:

    10      A.        Tab 1?

    11      Q.        Tab 1.

    12      A.        Page 275?

    13      Q.        275, starting at line 3, and then we'll go ahead and

    14      play the video once you find your spot there.

    15                       Are you ready?

    16      A.        Yes.

    17                       MR. HENEGHAN:    Okay.   Go ahead and play B-22,

    18      please.

    19                       (Video played.)

    20                       "Question:   Do you assume for the purposes of

    21      the analysis expressed in your report that a

    22      pharmaceutically acceptable salt of apixaban could be

    23      prepared?

    24                       "Answer:   Well, what I've just said, and what my

    25      report says, is I've been asked to assume that the sodium,
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 213 of 218 PageID #: 16754
                                                                            1771
                                    Myerson - cross

      1     potassium, hydrochloride salts of apixaban have been

      2     prepared, and those are -- those would be pharmaceutically

      3     acceptable.

      4                   "Question:    So -- well, the report says you

      5     assume that certain salts of apixaban have been prepared.

      6     The report doesn't say there that those salts would be

      7     pharmaceutically acceptable, but you made that assumption as

      8     well?

      9                   "Answer:   Yes.

    10                    "Question:    And when you say you have been

    11      asked, asked by plaintiffs' counsel?

    12                    "Answer:   Yes."

    13                    (Video ends.)

    14      BY MR. HENEGHAN:

    15      Q.      Do you recall those questions and answers at your

    16      deposition?

    17      A.      Yeah, I think it's pretty much what I just said, but

    18      I said the same thing at my deposition, but yes.

    19      Q.      And at your deposition, you signed an errata sheet

    20      related to your testimony; right?        Making some corrections?

    21      A.      I guess.    I don't remember.

    22      Q.      If you look at Tab 6 in your binder, you will see the

    23      errata sheet.

    24      A.      Tab 6?

    25      Q.      Tab 6.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 214 of 218 PageID #: 16755
                                                                            1772


      1     A.       Yep.   Yes.

      2     Q.       And there is no corrections to the testimony we just

      3     saw in the video; correct?

      4     A.       That's correct.

      5                     MR. HENEGHAN:    No further questions, Your Honor.

      6                     THE COURT:    Okay.   That's it for cross, I think?

      7                     MR. KOCHANSKI:   No, Your Honor.

      8                     MR. PEJIC:    Nothing further.

      9                     THE COURT:    Redirect?

    10                      MR. PRUSSIA:    Nothing further?

    11                      THE COURT:    Nothing further?

    12                      MR. PRUSSIA:    Nothing further from us.

    13                      THE COURT:    All right.    You can step down.

    14      Thank you very much, Dr. Myerson.          You can leave the binders

    15      there.

    16                      I'll ask if counsel can, when you get a moment,

    17      come up and collect those many binders.

    18                      (Witness stand cleared of binders by counsel and

    19      paralegals.)

    20                      THE COURT:    All right.    What is next?

    21                      MR. LEE:   Your Honor, plaintiffs rest.

    22                      THE COURT:    Okay.   Thank you.

    23                      Back to the defendants, if they have any

    24      rebuttal.

    25                      MR. MIZERK:    Your Honor, first before we do
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 215 of 218 PageID #: 16756
                                                                            1773


      1     that, during the cross-examination I think that Mr. Segrest

      2     conducted of Dr. MacMillan, we raised on cross-examination

      3     DTX-629, and we would like to move that into evidence.

      4                   THE COURT:    DTX-629?

      5                   MR. DANFORD:     No objection.

      6                   THE COURT:    No objection?    It's admitted.

      7                   (DTX-629 was admitted into evidence.)

      8                   MR. MIZERK:    And defendants will not be calling

      9     any rebuttal witnesses so we are complete.

    10                    THE COURT:    Okay.   I guess that's it for the

    11      evidence then; correct?

    12                    MR. LEE:   That is.

    13                    THE COURT:    That's my understanding.

    14                    Anything else that we should do other than talk

    15      about tomorrow's calendar?

    16                    MR. LEE:   No.   We expect to close tomorrow.

    17                    THE COURT:    So remind me, it's been a long few

    18      days since I saw you, how many closings are we anticipating

    19      and any rough idea as to how much time you all are going to

    20      need?   I'm available at 10:30.

    21                    MR. LEE:   It will be one closing on our side,

    22      Ms. Wigmore and I will split it.       And I think what we've

    23      agree with the defense is we would go plaintiffs on all

    24      issues, infringement, validity of the '208, infringement,

    25      validity of the '945, and whatever else gets -- proper
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 216 of 218 PageID #: 16757
                                                                            1774


      1     dependency gets fit in there.

      2                   And then we yield the floor to defendants

      3     collectively, they would close, and then we would have

      4     rebuttal.

      5                   THE COURT:    And then that would be it; right?

      6                   MR. LEE:   That would be it.

      7                   THE COURT:    Because you believe you have an

      8     agreement on that.

      9                   First of all, do you agree with that structure?

    10                    MR. MIZERK:    Yes, Your Honor we do.

    11                    THE COURT:    Okay.   How much closings should I

    12      expect from each defendant?

    13                    MR. MIZERK:    Well, each party will present a

    14      closing on the issues that were kind of being jointly

    15      presented.    We will only have one lawyer speaking on those

    16      issues.   So basically I will speak on the '208 patent and

    17      SigmaPharm infringement issues, and I think Sunshine Lake

    18      will speak on behalf of their infringement case.          And then

    19      Unichem will address the infringement issues that they have,

    20      and then the invalidity case and the '945.

    21                    THE COURT:    So that sounded like four.       Should I

    22      expect four different --

    23                    MR. MIZERK:    I think it's -- it's going to be

    24      three presentations, but I think Mr. Pejic and his

    25      colleagues will split their time.
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 217 of 218 PageID #: 16758
                                                                            1775


      1                   MR. PEJIC:    Yes.    Ms. Browning will take the

      2     infringement issues, and I will take the broad '945

      3     invalidity.

      4                   THE COURT:    All right.    Am I going to hear from

      5     four people on behalf of the defendants?

      6                   MR. MIZERK:    Yes, Your Honor.

      7                   THE COURT:    All right.    Then the numbers are

      8     just easier for me.

      9                   MR. MIZERK:    Okay.

    10                    THE COURT:    And in terms of how much time,

    11      roughly, and expect I will have questions, so I know you

    12      can't know how many there will be, but --

    13                    MR. LEE:   I think for us collectively without

    14      questions, it would be about an hour and 20 minutes.           So

    15      with questions ...

    16                    THE COURT:    Maybe longer.

    17                    MR. LEE:   Yes.

    18                    THE COURT:    Okay.    And any estimates on the

    19      defendants' side?

    20                    MR. MIZERK:    I think we're about an

    21      hour-and-a-half is kind of our estimate.         Maybe, you know,

    22      only what time we have remaining to have our argument on

    23      behalf of the parties.

    24                    THE COURT:    All right.    Well, I likely will need

    25      to be done by 3:00 o'clock.        I do have another hearing at
Case 1:17-cv-00374-LPS Document 699 Filed 01/02/20 Page 218 of 218 PageID #: 16759
                                                                            1776


      1     the moment scheduled for 3:00.       So I figure we may need

      2     pretty much all of that time, and I will have some questions

      3     for you.

      4                   Any questions or other issues for me at this

      5     point?

      6                   MR. LEE:   None for the plaintiffs, Your Honor.

      7                   MR. HENEGHAN:    No, Your Honor.     And, obviously,

      8     Your Honor, however you would like to conduct the closing

      9     argument is your decision.

    10                    THE COURT:    I will let all of you speak that

    11      have said you want to speak, and I will ask my questions,

    12      and we'll see if you have answers.

    13                    All right.    I'll look for you at 10:30 tomorrow

    14      morning.   We'll be in recess.

    15                    (Proceedings adjourn at 6:17 p.m.)

    16

    17             I hereby certify the foregoing is a true and accurate
            transcript from my stenographic notes in the proceeding.
    18

    19                                     /s/ Brian P. Gaffigan
                                          Official Court Reporter
    20                                       U.S. District Court

    21

    22

    23

    24

    25
